Case 1:15-cv-01116-RGA Document 29-1 Filed 11/01/18 Page 1 of 82 PageID #: 1355




             Opinions Holding That An Unsecured Or Undersecured Claim
                 For Postpetition Attorneys’ Fees Cannot Be Allowed
  Case 1:15-cv-01116-RGA
SummitBridge                       Document
             National Investments III,            29-1
                                       LLC v. Faison, Slip Filed 11/01/18
                                                           Copy (2017)               Page 2 of 82 PageID #: 1356
2017 WL 5714111, 64 Bankr.Ct.Dec. 247

                                                                  Ollie William Faison, the debtor and appellee in this
                                                                  matter, filed a petition for relief under Chapter 11 of the
    KeyCite Yellow Flag - Negative Treatment                      Bankruptcy Code on January 3, 2014. Branch Banking
Disagreed With by In re Pioneer Carriers, LLC, Bankr.S.D.Tex., 
                                                                  & Trust Company (BB&T) filed a proof of claim for
February 8, 2018
                                                                  the total prepetition amount of $1,627,239.82 under three
                    2017 WL 5714111
                                                                  promissory notes cross-collateralized by two deeds of trust
               United States District Court,
                                                                  encumbering roughly 372 acres of farmland in Orange
                  E.D. North Carolina,
                                                                  County, North Carolina. Each promissory note provided
                    Western Division.
                                                                  for reasonable attorneys' fees should the note be placed
             SUMMITBRIDGE NATIONAL                                with an attorney for collection. Faison was not in default
          INVESTMENTS III, LLC, Appellant,                        on the loans which formed the basis of BB&T's claims
                                                                  at the time the Chapter 11 petition was filed. In January
                           v.
                                                                  2015, BB&T sold and assigned its interests in the subject
            Ollie William FAISON, Appellee.
                                                                  promissory notes and deeds to appellant SummitBridge.
                    No. 5:17-CV-384-BO
                              |                                   Faison's fifth amended plan of reorganization under
                     Signed 11/22/2017                            Chapter 11 was confirmed by order of the bankruptcy
                              |                                   court on November 16, 2015. The reorganization plan
                      Filed 11/27/2017                            provided that Class 4 consisted of claims five, six, and
                                                                  seven held by SummitBridge and secured by the subject
ON APPEAL FROM THE UNITED STATES                                  Orange County property. The reorganization plan treated
BANKRUPTCY COURT FOR THE EASTERN                                  the Class 4 claim as an allowed secured claim in the
DISTRICT OF NORTH CAROLINA RALEIGH                                aggregate amount of $1,715,000.00, inclusive of principal,
DIVISION                                                          prepetition interest, and post-petition interest, appraisal
                                                                  fees, late fees, and attorneys' fees. [DE 8-3]. The plan
Attorneys and Law Firms                                           provided that Faison would convey the SummitBridge
                                                                  collateral to the holder of the Class 4 claim or its designee,
Daniel C. Bruton, Bell, Davis & Pitt, P.A., Winston-
                                                                  subject only to ad valorem taxes for the calendar years
Salem, NC, for Appellant.
                                                                  2016 and 2017 and the existing deed of trust securing
John A. Northen, Northen Blue, LLP, Chapel Hill, NC,              such indebtedness, in full satisfaction of the secured claim.
for Appellee.                                                     The plan further provided that such treatment would not
                                                                  impair the right of the holder of the Class 4 claim to seek
                                                                  allowance of unsecured attorneys' fees and expenses in
                          ORDER                                   addition to the Class 4 allowed secured claim, nor the right
                                                                  of the debtor to oppose or object to the allowance of such
TERRENCE W. BOYLE,                    UNITED        STATES        an unsecured claim. Id.
DISTRICT JUDGE
                                                                  Faison tendered to SummitBridge on December 1, 2016,
 *1 This cause comes before the Court on SummitBridge             a deed sufficient to convey the SummitBridge collateral
National Investment's appeal of an order of the United            to the designee of SummitBridge in satisfaction of
States Bankruptcy Court for the Eastern District of North         the Class 4 allowed secured claim. SummitBridge then
Carolina entered July 13, 2017. [DE 1-1]. The appeal              timely filed Claim 16 in the amount of $302,596.19
has been fully briefed and is ripe for review. For the            seeking allowance of a non-priority unsecured claim
reasons that follow, the decision of the bankruptcy court         for post-petition attorneys' fees equal to 15% of the
is affirmed.                                                      outstanding indebtedness. [DE 9-4]. Faison objected to
                                                                  SummitBridge's claim for post-petition attorneys' fees,
                                                                  and a hearing was conducted before the bankruptcy court
                     BACKGROUND                                   on March 1, 2017.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           1
  Case 1:15-cv-01116-RGA
SummitBridge                       Document
             National Investments III,            29-1
                                       LLC v. Faison, Slip Filed 11/01/18
                                                           Copy (2017)              Page 3 of 82 PageID #: 1357
2017 WL 5714111, 64 Bankr.Ct.Dec. 247

In its order currently under review, the bankruptcy court        objection is filed, the court must determine the amount
concluded that 11 U.S.C. §§ 506(b) and 502(a) and (b)            of the claim as of the date of the filing of the bankruptcy
do not permit the recovery of post-petition attorneys'           petition, and shall allow the claim in that amount except
fees sought as unsecured claims. In so holding, the              where certain circumstances are present, including where
bankruptcy court relied, inter alia, on its prior decisions      the claim is unenforceable against the debtor or the claim
which have held that consideration of a claim for post-          is for unmatured interest or an unmatured debt. Id. §
petition attorneys' fees is governed by Section 506, which       502(b). Section 506 of the Bankruptcy Code addresses the
provides an exception to the general rule under Section          determination of the secured status of a creditor whose
502 that claims must be determined on the petition               claim has been allowed. Id. § 506. Section 506(b) provides
date, and that Section 506 by its express terms applies          that reasonable fees, costs, or charges provided for under
only to oversecured creditors. See In re Davis, 570 B.R.         an agreement or applicable state statute may be recovered
522, 526 (Bankr. E.D.N.C. 2017) (citing In re Constr.            where the value of the collateral exceeds the amount of
Supervision Servs., Inc., Case No. 12-00569-8-SWH, 2015          the allowed claim, resulting in an oversecured creditor.
WL 4873062, at *4 (Bankr. E.D.N.C. Aug. 13, 2015) and            Id. § 506(b). In other words, § 506(b) preserves the right
Ins. Co. of N. Am. v. Sullivan, 333 B.R. 55, 61 (D. Md.          of a secured creditor to recover post-petition interest,
2005)).                                                          attorneys' fees, and costs to the extent the value of the
                                                                 collateral exceeds the amount of the claim determined
                                                                 under § 502. See generally United Sav. Ass'n of Texas
                                                                 v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365,
  JURISDICTION AND STANDARD OF REVIEW
                                                                 371 (1988); Unsecured Creditors' Comm. 82-00261c-11A v.
 *2 Jurisdiction over this appeal is proper pursuant to          Walter E. Heller & Co. Se., 768 F.2d 580, 585 (4th Cir.
28 U.S.C. § 158(a), which provides that “[t]he district          1985); In re Record Enterprises, Ltd., 189 B.R. 769, 770
courts of the United States shall have jurisdiction to hear      (D. Neb. 1986) (fees under § 506(b) interpreted to include
appeals ... from final judgments, orders, and decrees ...        attorneys' fees).
of bankruptcy judges entered in cases and proceedings
referred to the bankruptcy judges under section 157 of this      SummitBridge contends that its unsecured claim for post-
title.” A bankruptcy court's findings of fact shall not be set   petition attorneys' fees should be allowed under Section
aside unless clearly erroneous. In re White, 487 F.3d 199,       502(b), which defines which claims are allowed and is
204 (4th Cir. 2007). “A finding is ‘clearly erroneous' when      wholly silent as to the allowance or disallowance of a
although there is evidence to support it, the reviewing          claim for post-petition attorneys' fees. In support of its
court on the entire evidence is left with the definite and       argument, SummitBridge relies heavily on an expansive
firm conviction that a mistake has been committed.”              reading of Travelers Casualty and Surety Company of
United States v. U.S. Gypsum Co., 333 U.S. 364, 395              America v. Pacific Gas and Electric Company, wherein the
(1948). Legal conclusions made by the bankruptcy court           Supreme Court decided “whether the Bankruptcy Code
are reviewed de novo. In re White, 487 F.3d at 204. Mixed        disallows contract-based claims for attorney's fees based
questions of law and fact are also reviewed de novo. In re       solely on the fact that the fees at issue were incurred
Litton, 330 F.3d 636, 642 (4th Cir. 2003). As this appeal        litigating issues of bankruptcy law.” 549 U.S. 443, 449
involves a pure question of law, the Court reviews the           (2007). In concluding that the Bankruptcy Code does not
bankruptcy court's conclusions de novo.                          disallow such claims, the Supreme Court abrogated the
                                                                 Fobian rule, a rule adopted only in the Ninth Circuit which
                                                                 held that attorneys' fees for work on issues peculiar to
                                                                 federal bankruptcy law are not recoverable in bankruptcy.
                      DISCUSSION                                 Id. at 451 (citing In re Fobian, 951 F.2d 1149, 1153 (9th Cir.
                                                                 1991)). In holding that the Fobian rule was not supported
Claims are defined by the Bankruptcy Code as the right
                                                                 by the Bankruptcy Code, the Supreme Court noted
to payment. 11 U.S.C. § 101(5)(a). Section 502 of the
                                                                 that “the Code says nothing about unsecured claims for
Bankruptcy Code, which addresses whether a claim may
                                                                 contractual attorney's fees incurred while litigating issues
be allowed, sets out that a claim or interest, proof of which
                                                                 of bankruptcy law,” and that, in the absence of a clear and
is properly filed, is deemed allowed unless the debtor or
                                                                 express exception, claims enforceable under applicable
other interest party objects. 11 U.S.C. § 502(a). If an


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
  Case 1:15-cv-01116-RGA
SummitBridge                       Document
             National Investments III,            29-1
                                       LLC v. Faison, Slip Filed 11/01/18
                                                           Copy (2017)            Page 4 of 82 PageID #: 1358
2017 WL 5714111, 64 Bankr.Ct.Dec. 247

state law are presumed to be allowed in bankruptcy. Id.         Having considered the arguments of the parties and, in
at 452-53 (emphasis in original). SummitBridge contends         the absence of binding circuit precedent, the persuasive
that application of Travelers in this context results in a      authority from within and outside this circuit, the Court
conclusion that, because Section 502 is silent as to a claim    concludes that the bankruptcy court did not err in
for unsecured post-petition attorneys' fees, such a claim is    declining to deviate from its prior holdings. The Court
presumed to be allowed.                                         agrees with the bankruptcy court that the Bankruptcy
                                                                Code does not permit SummitBridge, a secured creditor,
 *3 The bankruptcy court in this case recognized that           to advance an unsecured claim for post-petition attorneys'
a “a number of courts adopt some version of the                 fees on the premise that these fees are somehow
position advanced by SummitBridge, and hold generally           independent of its secured claim, and thereby avoid the
that post-petition attorneys's fees are allowable as an         application of § 506(b).
unsecured claim, irrespective of whether the creditor is
oversecured.” [DE 1-1 at 11] (citing In re 804 Congress,        As has been recognized, the Supreme Court in Travelers
L.L.C., 756 F.3d 368 (5th Cir. 2014), on remand, 529 B.R.       did not address the issue now before this Court; rather,
213 (Bankr. W.D. Tx. 2015); In re SNTL Corp., 571 F.3d          the Travelers court declined to express an opinion as to
826, 842 (9th Cir. 2009); In re Welzel, 275 F.3d 1308           whether, after the demise of the Fobian rule, there might
(11th Cir. 2001)); see also Ogle v. Fid. & Deposit Co. of       be another basis for disallowing an unsecured claim for
Maryland, 586 F.3d 143, 148 (2d Cir. 2009) (§ 506(b) “does      attorneys' fees. Travelers, 549 U.S. at 443. Consistent
not implicate unsecured claims for post-petition attorneys'     with Travelers, a provision of the Bankruptcy Code,
fees, and it therefore interposes no bar to recovery.”).        including § 506(b), may provide the basis to render a
These courts generally have reasoned that claims for post-      claim unenforceable; Section 502(b) itself provides that a
petition attorneys' fees are contingent, unliquidated claims    claim shall not be allowed if it is unenforceable against
which are not precluded by Section 502 and are thus             the debtor and the property of the debtor under an
allowable. See, e.g., In re SNTL Corp., 571 F.3d at 840-45.     agreement or applicable law. 11 U.S.C. § 502(b)(1); see also
                                                                Jennifer M. Taylor & Christopher J. Mertens, Travelers
The bankruptcy court also recognized that a number of           and the Implications on the Allowability of Unsecured
other courts                                                    Creditors' Claims for Post-Petition Attorneys' Fees Against
                                                                the Bankruptcy Estate, 81 AM. BANKR. L.J. 123, 147
  adhere to the view held by this court, that § 506(b)          (2007).
  provides “the only means within the Bankruptcy Code
  in which a secured creditor is entitled to post-petition      The Bankruptcy Code expressly awards post-petition fees
  attorneys' fees.” Construction Supervision Servs., 2014       under several circumstances, none of which include an
  WL 4873062 at *4, citing United Sav. Ass'n of Texas           award of post-petition attorney's fees to an unsecured
  v. Timbers of Inwood Forest Assoc's, Ltd., 484 U.S.           creditor. In re Seda France, Inc., No. 10-12948-CAG,
  365 (1988). “If attorneys' fees were allowable on the         2011 WL3022563, at *3 (Bankr. W.D. Tex. July 22,
  unsecured portion of a debt, there would be no need           2011) (listing circumstances and citing Taylor & Mertens,
  for [§ 506(b) ]. If Congress had intended for the holders     supra, 81 AM. BANKR. L.J. at 148-49). Thus, it is
  of both secured claims and unsecured claims to recover        reasonable to conclude that, in the absence of any express
  attorneys' fees, it could have easily said so. But it did     exception, unsecured creditors are not entitled to post-
  not” In re Saunders, 130 B.R. 208, 210 (Bankr. W.D. Va.       petition attorneys' fees. See Andrus v. Glover Const. Co.,
  1991), quoted in In re Miller, 344 B.R. 769 (Bankr. W.D.      446 U.S. 608, 616-17 (1980) (“Where Congress explicitly
  Va. 2006) (adopting same position that undersecured           enumerates certain exceptions to a general prohibition,
  or unsecured creditors cannot be allowed an unsecured         additional exceptions are not to be implied, in the absence
  claim for post-petition contractual attorneys' fees); see     of evidence of a contrary legislative intent.”). Indeed, the
  also, e.g., In re Electric Machinery Enterprises, Inc., 371   Supreme Court has previously held that Section 506(b) has
  B.R. 549, 550-51 (Bankr. M.D. Fla. 2007).                     “the substantive effect of denying undersecured creditors
                                                                postpetition interest on their claims-just as it denies over
[DE 1-1 at 11].
                                                                secured creditors postpetition interest to the extent that
                                                                such interest, when added to the principal amount of the



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
  Case 1:15-cv-01116-RGA
SummitBridge                       Document
             National Investments III,            29-1
                                       LLC v. Faison, Slip Filed 11/01/18
                                                           Copy (2017)                  Page 5 of 82 PageID #: 1359
2017 WL 5714111, 64 Bankr.Ct.Dec. 247

claim, will exceed the value of the collateral.” Timbers,           in favor of the protection of assets for distribution to
                                                                    all creditors. It is for all of these reasons that the Court
484 U.S. at 372. To allow SummitBridge's unsecured claim
                                                                    affirms the judgment of the bankruptcy court.
for post-petition fees under § 502 arguably renders the
language of § 506(b) superfluous, and this Court agrees
with those that have found that the Code is most properly
interpreted to allow only oversecured creditors to add                                    CONCLUSION
post-petition attorneys' fees. In re Auge, 559 B.R. 223, 229
(Bankr. D.N.M. 2016).                                               For the foregoing reasons, the order of the bankruptcy
                                                                    court is AFFIRMED.
 *4 Finally, the Court has considered the equities in
allowing a secured creditor to file an unsecured claim to
                                                                    SO ORDERED, this 22nd day of November, 2017.
recover post-petition attorneys' fees, which would “reduce
the pool of assets available” to other unsecured creditors          All Citations
seeking to recover their prepetition debt. In re Glob. Indus.
Techs., Inc., 327 B.R. at 240. The equities clearly weigh           Slip Copy, 2017 WL 5714111, 64 Bankr.Ct.Dec. 247

End of Document                                                 © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               4
   Case
In re      1:15-cv-01116-RGA
      Faison, 574 B.R. 63 (2017)         Document 29-1 Filed 11/01/18 Page 6 of 82 PageID #: 1360
77 Collier Bankr.Cas.2d 1977

                                                                        collection of debt may be recovered when
                                                                        promissory note provides for such recovery.
    KeyCite Yellow Flag - Negative Treatment                            N.C. Gen. Stat. Ann. § 6-21.2.
Disagreed With by In re Pioneer Carriers, LLC, Bankr.S.D.Tex., 
February 8, 2018                                                        Cases that cite this headnote
                      574 B.R. 63
            United States Bankruptcy Court,
                 E.D. North Carolina,                             [3]   Bankruptcy
                   Raleigh Division.                                        Fees, Costs, or Charges; Attorney Fees
                                                                        Oversecured creditor that had already
         IN RE: Ollie William FAISON, Debtor                            received conveyance of real property securing
                                                                        its claim pursuant to terms of debtor's
               CASE NO. 14–00073–5–SWH
                                                                        confirmed Chapter 11 plan had received all
                           |
                                                                        that it was due under the Bankruptcy Code,
                   Signed 07/13/2017
                                                                        and was not entitled to unsecured claim
Synopsis                                                                for its postpetition attorney fees and costs
Background: Individual Chapter 11 debtor objected to                    regardless of whether such fees and costs were
proof of claim filed by creditor for postpetition attorney              recoverable under state law. 11 U.S.C.A. §§
fees and costs.                                                         502, 506(b).

                                                                        1 Cases that cite this headnote

[Holding:] The Bankruptcy Court, Stephani W.
                                                                  [4]   Bankruptcy
Humrickhouse, J., held that oversecured creditor that had
                                                                            Fees, Costs, or Charges; Attorney Fees
already received conveyance of real property securing its
                                                                        Bankruptcy statute governing rights of
claim pursuant to terms of debtor's confirmed Chapter 11
                                                                        oversecured creditors is the only means within
plan had received all that it was due under the Bankruptcy
                                                                        the Bankruptcy Code by which a secured
Code, and was not entitled to unsecured claim for its
                                                                        creditor may recover postpetition attorney
postpetition attorney fees and costs.
                                                                        fees. 11 U.S.C.A. § 506(b).

                                                                        Cases that cite this headnote
Objection allowed.

                                                                  [5]   Bankruptcy
                                                                            Amount; reasonableness thereof
 West Headnotes (8)
                                                                        Bankruptcy statute governing rights of
                                                                        oversecured creditors allows such a creditor
 [1]    Bankruptcy                                                      to add postpetition interest and reasonable
            Fees, Costs, or Charges; Attorney Fees                      postpetition attorney fees to its secured claim
        Applicable state law determines whether                         to the extent of the value of its collateral. 11
        oversecured creditor is entitled to postpetition                U.S.C.A. § 506(b).
        attorney fees as addition to its secured claim.
        11 U.S.C.A. § 506(b).                                           Cases that cite this headnote

        1 Cases that cite this headnote
                                                                  [6]   Bankruptcy
                                                                            Fees, Costs, or Charges; Attorney Fees
 [2]    Costs                                                           For a creditor to be entitled to postpetition
            Contracts                                                   attorney fees and costs, creditor must
        Under North Carolina state law, reasonable                      demonstrate that: (1) it is oversecured; (2) the
        attorney fees incurred in connection with                       underlying agreement provides for such fees


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
   Case
In re      1:15-cv-01116-RGA
      Faison, 574 B.R. 63 (2017)        Document 29-1 Filed 11/01/18 Page 7 of 82 PageID #: 1361
77 Collier Bankr.Cas.2d 1977

        and costs; and (3) the requested fees and costs    conclusion of which the court took the matter under
        are reasonable. 11 U.S.C.A. § 506(b).              advisement. For the reasons that follow, the court will
                                                           allow the objection.
        1 Cases that cite this headnote


 [7]    Bankruptcy                                          BACKGROUND AND PROCEDURAL POSTURE
             Claims allowable; what constitutes
        ‘claim.‘                                           The debtor, O. William Faison (“Faison”), filed a
        Bankruptcy                                         voluntary petition for relief under chapter 11 of the
            Fees, Costs, or Charges; Attorney Fees         Bankruptcy Code on January 3, 2014. The debtor is
                                                           a trial attorney and remains in possession of certain
        Bankruptcy statute governing rights of
                                                           assets, including sizeable real property holdings in
        oversecured creditors is an exception to the
                                                           Orange, Wake, and Vance counties. SummitBridge held
        general rule that claims are determined as of
                                                           prepetition claims against the debtor in the total amount
        petition date and permits a party to bring
                                                           of $1,627,239.82, secured by real property in Orange
        a claim for fees, costs, or charges incurred
                                                           County. On November 10, 2016, SummitBridge filed a
        postpetition, provided that the party bringing
                                                           proof of claim (“Claim 16”) in the amount of $302,596.19,
        the claim is oversecured creditor. 11 U.S.C.A.
                                                           seeking allowance of a non–priority unsecured claim for
        § 506(b).
                                                           attorneys' fees *65 equal to 15% of the outstanding
        Cases that cite this headnote                      indebtedness. Specifically:

                                                             Pursuant to the terms of its promissory notes and
 [8]    Bankruptcy                                           N.C.G.S. § 6–21.2, SummitBridge is entitled to payment
            Contract provisions, necessity and effect        by the Debtor of attorneys[' fees] equal to fifteen percent
        In absence of an agreement permitting                (15%) of the outstanding balance of its debt(s). Fifteen
        recovery of reasonable attorney fees and             percent (15%) of the outstanding indebtedness amount
        costs, postpetition interest is the only added       of $2,017,307.93 is $302,596.19. SummitBridge asserts a
        recovery available to oversecured creditor. 11       general unsecured claim against the Debtor/bankruptcy
        U.S.C.A. § 506(b).                                   estate in such amount.

        Cases that cite this headnote                        To the extent that the Court determines that
                                                             SummitBridge is not entitled to attorneys' fees in the
                                                             amount of fifteen percent (15%) of its outstanding
                                                             indebtedness, and that, instead, SummitBridge is only
Attorneys and Law Firms                                      entitled to a general unsecured claim for its actual
                                                             attorneys' fees and costs, SummitBridge asserts a
*64 John A. Northen, Vicki L. Parrott, Northen Blue,         general unsecured claim in the total amount of
LLP, Chapel Hill, NC, for Debtor.                            $101,020.16 [for attorneys' fees, costs and expert witness
                                                             fees incurred subsequent to the filing of the bankruptcy
                                                             case].
   ORDER ALLOWING OBJECTION TO CLAIM
                                                           Addendum to Proof of Claim of SummitBridge, Claim
Stephani W. Humrickhouse, United States Bankruptcy         16–1 Part 2.
Judge
                                                           The debtor's Fifth Amended Chapter 11 plan (“the Plan”)
The matter before the court is the objection to claim      was confirmed on November 15, 2016, and became
filed by debtor O. William Faison with respect to          effective on December 1, 2016. SummitBridge does not
SummitBridge National Investments III, LLC's proof of      dispute the debtor's accounting of the procedural posture
claim in the amount of $302,596.19. A hearing took place   of the matter, which is as follows:
in Raleigh, North Carolina on March 1, 2017, at the



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    2
   Case
In re      1:15-cv-01116-RGA
      Faison, 574 B.R. 63 (2017)       Document 29-1 Filed 11/01/18 Page 8 of 82 PageID #: 1362
77 Collier Bankr.Cas.2d 1977


  5. The Plan provided that Class 4 shall consist of the       The debtor contends that to the extent SummitBridge may
  claims held by [SummitBridge] as set forth in (I) Claim      be entitled under North Carolina law to recover its post-
  No. 6, secured by Patterson Lots 16 & 17 and Walker          petition attorneys' fees and legal expenses, the mandatory
  Lots 1 & 2, (ii) Claim No. 5, secured by a first lien        written notice component of that recovery was satisfied by
  on Bellechene Lots 9 & 15, and the barn and acreage          the debtor's delivery to SummitBridge of the duly executed
  referred to as the “Barn Tract,” and (iii) Claim No. 7,      and acknowledged deed to the SummitBridge collateral.
  secured by a second lien on Bellechene Lots 9 & 15,          Because delivery of the deed “constituted payment-in-
  and ... the “Barn Tract.” ... As of the Petition Date, the   kind in the full amount of the indebtedness,” the debtor
  loans which form the bases for the filed claims were not     argues, SummitBridge cannot recover attorneys' fees or
  in default.                                                  costs under state law. Alternatively, the debtor maintains
                                                               that if tender of the deed did not constitute payment
  6. The Plan treated the Class 4 claims as an Allowed
                                                               of the outstanding indebtedness “so as to bar recovery
  Secured Claim in the aggregate amount of $1,715,000
                                                               of any attorneys' fees or costs,” then SummitBridge still
  inclusive of principal, prepetition interest, postpetition
                                                               is not entitled to recover those fees under applicable
  interest, appraisal fees, late fees, and attorneys' fees
                                                               federal law: “SummitBridge has already received what was
  incurred, as determined under Section 506 of the
                                                               permitted under Section 506(b) pursuant to the Plan, and
  Bankruptcy Code. The Plan provided that the Debtor
                                                               the Bankruptcy Code does not provide for allowance of an
  shall convey the SummitBridge Collateral to the holder
                                                               unsecured claim for post-petition attorneys' fees or costs.”
  of the Class 4 Claim or its designee, subject only to
                                                               Debtor's Objection at 4.
  (i) ad valorem taxes for the calendar year 2016 and
  for the calendar year 2017, if applicable, and (ii) the
                                                               Responding, SummitBridge points out that it “initially
  existing deed of trust securing such indebtedness, in full
                                                               brought the attorneys' fee issue to the fore in an Amended
  satisfaction of such claim pursuant to Section 1129(b)
                                                               Motion to Lift Stay filed on April 22, 2016.” Reply
  (2)(A)(iii); provided however, such treatment shall not
                                                               by SummitBridge National Investments III, LLC To
  impair the right of the holder of the Class 4 Claim from
                                                               Objection (D.E. # 549) (“SummitBridge Reply”) at 2.
  filing or requesting allowance of an unsecured claim for
                                                               In the April 2016 motion to lift stay, which was heard
  attorneys' fees and expenses in addition to the Class 4
                                                               in connection with the debtor's initial plan confirmation
  Allowed Secured Claim, nor the right of the Debtor or
                                                               hearing, SummitBridge asked the court to lift or modify
  any party in interest to object to or oppose allowance of
                                                               the stay to allow SummitBridge to serve the attorneys' fee
  such an unsecured claim.
                                                               notice required by N.C.G.S. § 6–21.2(5). By order entered
  7. On December 1, 2016, SummitBridge provided                on September 2, 2016, the court denied both confirmation
  written notice to the Debtor, pursuant to N.C.G.S.           and the motion to lift stay, without prejudice. (D.E. #
  § 6–21.2, that SummitBridge intended to enforce the          501) SummitBridge filed an additional motion for relief
  provisions in the loan documents which provide for           from stay on October 3, 2016. That motion was denied
  recovery of its attorneys' fees and costs, and that the      as moot in connection with the eventual confirmation of
  Debtor may avoid any obligation to pay such fees             the debtor's Plan, which lifted the stay as a matter of law
  and costs by paying the entire outstanding balance due       on the plan's effective date of December 1, 2016. This,
  within 5 days of the date of the letter....                  SummitBridge argues, is relevant to the instant matter for
                                                               the following reasons:
  8. On December 1, 2016, the Debtor tendered
  to SummitBridge a deed, duly executed and                                [T]he Debtor takes the position
  acknowledged, sufficient to convey the SummitBridge                      that     the   deliver   of    the
  Collateral to the designee of SummitBridge in                            deed to SummitBridge constitutes
  satisfaction of the Class 4 Allowed Secured Claim....                    “payment-in-kind” of the full
                                                                           amount of the SummitBridge
 *66 Debtor's Objection to Claim No. 16 Filed by                           indebtedness (within the statutory
SummitBridge (D.E. # 544) (“Debtor's Objection”) at 2–                     5 day time period), and that
3. At the time the petition was filed, the debtor was not                  SummitBridge is therefore not
in default.                                                                entitled to recover any attorneys'


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
   Case
In re      1:15-cv-01116-RGA
      Faison, 574 B.R. 63 (2017)        Document 29-1 Filed 11/01/18 Page 9 of 82 PageID #: 1363
77 Collier Bankr.Cas.2d 1977

            fees under applicable North                         recovery of post-petition attorneys' fees sought here as an
            Carolina law. Had the Court lifted                  unsecured claim is permitted under 11 U.S.C. §§ 506(b)
            the automatic stay back when                        and 502(a) and (b). For the reasons that follow, the court
            SummitBridge originally requested                   concludes that it is not.
            such relief (in the spring of 2016),
            and at a time when the surrender
            of SummitBridge's collateral was
                                                                                     DISCUSSION
            not contemplated, then the debtor
            would not have been able to                          [1] [2] Section 506(b) of the Bankruptcy Code provides
            (arguably) “pay” SummitBridge's                     to oversecured creditors like SummitBridge the right to
            debt via the delivery of a deed.                    seek reimbursement for “reasonable fees, costs, or charges
            By denying such relief, at the time                 provided for under the agreement or State statute under
            that SummitBridge requested the                     which such claim arose.” Whether the attorneys' fees are
            same, this Court has effectively                    recoverable under § 506(b) is based on an interpretation
            prejudiced SummitBridge's right to                  of applicable state law. 11 U.S.C. § 506(b); see In re
            collect attorneys' fees. There is                   Ormond, 2015 WL 1000218 at *4–6 (Bankr. E.D.N.C.
            no discernable reason why the                       Mar. 3, 2015); In re Winslow, 2011 WL 5902619 at *2
            automatic stay should not have been                 (Bankr. E.D.N.C. Jun. 22, 2011), citing Independence Nat'l
            lifted to allow SummitBridge to                     Bank v. Dye Master Realty, Inc. (In re Dye Master Realty,
            issue the attorneys' fee notice back in             Inc.), 15 B.R. 932 (Bankr. W.D.N.C. 1981). Under North
            the spring of 2016. In fact, as stated              Carolina state law, reasonable attorneys' fees incurred in
            above, this Court provided no such                  connection with the collection of a debt may be recovered
            reasoning in its September 2, 2016                  when the note provides for such recovery. North Carolina
            Order. By denying SummitBridge                      General Statute § 6–21.2 provides in part:
            such relief, this Court has effectively
            created the timing “loophole” that                    Obligations to pay attorneys' fees upon any note,
            the Debtor now seeks to take                          conditional sale contract or other evidence of
            advantage of—tendering the deed                       indebtedness, in addition to the legal rate of interest
            in supposed full satisfaction of                      or finance charges specified therein, shall be valid and
            SummitBridge's debt on the same                       enforceable, and collectible as part of such debt, if such
            date that SummitBridge issued the                     note, contract or other evidence of indebtedness is to
            attorneys' fees notice to the debtor....              be collected by or through an attorney at law after
                                                                  maturity, subject to the following provisions:
SummitBridge Reply at 3–4. SummitBridge also contends
that on these facts, *67 the interaction between 11 U.S.C.        (1) If such note, conditional sale contract or other
§§ 506 and 502 is such that SummitBridge has an unsecured         evidence of indebtedness provides for attorneys' fees in
claim for attorneys' fees which is allowable under § 502(a).      some specific percentage of the “outstanding balance”
                                                                  as herein defined, such provision and obligation shall be
At the hearing, it became evident that there are three main       valid and enforceable up to but not in excess of fifteen
issues before the court, each of which presents a purely          percent (15%) of said “outstanding balance” owing on
legal question: 1) whether the debtor's delivery of the deed      said note, contract or other evidence of indebtedness.
satisfied North Carolina's statutory five-day notice period
                                                                  (2) If such note, conditional sale contract or other
such that compliance relieves the estate of the obligation
                                                                  evidence of indebtedness provides for the payment
to pay attorneys' fees; 2) whether the Bankruptcy Code
                                                                  of reasonable attorneys' fees by the debtor, without
permits SummitBridge to pursue this unsecured claim for
                                                                  specifying any specific percentage, such provision shall
post-petition attorney fees; 3) and, if so, whether such fees
                                                                  be construed to mean fifteen percent (15%) of the
would be allowed at the 15% rate or in a “reasonable”
                                                                  “outstanding balance” owing on said note, contract or
or actual amount. At the conclusion of the hearing, the
                                                                  other evidence of indebtedness.
court informed the parties that this matter probably would
be decided on the second issue, which is whether the


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       4
In Case   1:15-cv-01116-RGA
   re Faison, 574 B.R. 63 (2017)     Document 29-1 Filed 11/01/18 Page 10 of 82 PageID #: 1364
77 Collier Bankr.Cas.2d 1977

                                                              In re Gwyn, 150 B.R. 150, 154 (Bankr. M.D.N.C. 1993).
N.C. Gen. Stat. § 6–21.2.                                     More recently, in In re Davis, Judge Warren of this district
                                                              noted that § 506(b) is “the only section of the Code that
 [3] The debtor and SummitBridge have differing               expressly authorizes a creditor to be reimbursed for post-
interpretations of precisely which bankruptcy statutes        petition attorneys' fees as part of its secured claim.” In re
apply here, as well as how federal bankruptcy law             Davis, 570 B.R. 522, 525 (Bankr. E.D.N.C. 2017) (citing
intersects with the North Carolina statute. Leaving           Construction Supervision ). Moreover, § 506(b) “ ‘is an
aside for the moment the question of the extent to            exception to the general rule contained within § 502 that
which the debtor's delivery of the deed could constitute      claims are determined as of the date of the petition and
payment within the meaning of N.C.G.S. § 6–21.2(5),           ‘permits a party to bring a claim for fees, costs, or charges
the court turns first to the applicability of *68 §§          incurred postpetition, provided that the party bringing the
506 and 502. The debtor contends that SummitBridge            claim is an oversecured creditor.’ ” Id., quoting Ins. Co.
already has “received what was permitted under Section        of N. Am. v. Sullivan, 333 B.R. 55, 61 (D. Md. 2005)
506(b) pursuant to the Plan, and the Bankruptcy Code          (emphasis in original).
does not provide for allowance of an unsecured claim
for post-petition attorneys' fees or costs.” Debtor's        The debtor urges the court to focus on the “plain
Objection at 4. SummitBridge argues that the Bankruptcy      language of Sections 502(b), 506(a) and 506(b) which,
Code says “nothing whatsoever” about the allowance           taken together, lead to the conclusion that post-petition
or disallowance of attorneys' fees on unsecured or           interest, fees, costs and charges become part of an allowed
undersecured claims, and that “the conclusion that           claim only as a result of being allowed in favor of
unsecured (and undersecured”) creditors are entitled         an oversecured creditor under Section 506(b).” Debtor's
to allowed claims for postpetition attorneys' fees is        Objection at 5; See Anderson v. Hancock, 820 F.3d 670,
inescapable.” SummitBridge Reply at 13.                      674 (4th Cir. 2016) (court must interpret the provisions of
                                                             the Bankruptcy Code “as a whole, giving effect to each
 [4]    [5] Citing precedent from within this district, the word and making every effort not to interpret a provision
debtor argues that this court “previously has considered,    in a manner that renders other provisions inconsistent,
and denied, a secured creditor's request for post-petition   meaningless or superfluous”). Under the debtor's analysis,
attorney's fees where there was no excess collateral value   the step-by-step process applicable here requires the court
available under Section 506(b).” Debtor's Objection at 4,    to determine the amount of any “claim” as of the date
citing In re Croatan Surf Club, LLC, 2012 WL 1906386         the petition was filed under § 502(b), then use the amount
(Bankr. E.D.N.C. May 25, 2012) and In re Construction        of that allowed claim in § 506(a) “to determine (i) the
Supervision Servs., 2015 WL 4873062 (Bankr. E.D.N.C.         amount which is secured and (ii) the amount which *69
Aug. 13, 2015), aff'd, 2016 WL 2764328 (E.D.N.C. 2016).      is unsecured, where the value of the collateral is less than
In Construction Supervision Services, this court held that   the amount of the allowed claim.” Debtor's Objection at
§ 506 (b) is “the only means within the Bankruptcy Code      5. Only if the value of the collateral exceeds the amount
in which a secured creditor is entitled to postpetition      of that allowed claim does § 506(b) permit an oversecured
attorney's fees.” 2015 WL 4873062 at *4. The post-petition   creditor to recover its post-petition fees and expenses
interest and/or attorneys' fees cannot exceed the value of   and to receive the “special treatment” provided under
the collateral. “This section allows the holder of a secured the statute for claims secured by liens on property of the
claim to add post-petition interest and reasonable post-     estate. Id.
petition attorneys' fees to the secured claim to the extent
of the value of the collateral.” Id., quoting Croatan, 2012   [8] These fees aren't “allowed” so much as they are
WL 1906386 at *6.                                            “added” within the meaning of United States v. Ron Pair
                                                              Enterprises, Inc., the debtor argues: “The natural reading
 [6]   [7] For a creditor to “show entitlement to the         of the phrase entitles the holder of an oversecured claim to
requested post-petition amounts,” the creditor must           post-petition interest and, in addition, gives one having a
demonstrate that “(1) it is oversecured; (2) the underlying   secured claim created pursuant to an agreement the right
agreement provides for such fees and costs; and (3) the       to reasonable fees, costs, and charges provided for in that
requested fees and costs are reasonable.” In re Parker,       agreement.... Therefore, in the absence of an agreement,
2015 WL 5095948 at *2 (Bankr. E.D.N.C. 2015), citing


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       5
In Case   1:15-cv-01116-RGA
   re Faison, 574 B.R. 63 (2017)       Document 29-1 Filed 11/01/18 Page 11 of 82 PageID #: 1365
77 Collier Bankr.Cas.2d 1977

post-petition interest is the only added recovery available.”   sought are “allowable under state law, but found to be
Id. at 6, quoting United States v. Ron Pair Enterprises,        unreasonable under § 506(b), the fees may be recovered
Inc., 489 U.S. 235, 241, 109 S.Ct. 1026, 103 L.Ed.2d            as an unsecured claim.” Id., citing Welzel v. Advocate
290 (1989) (emphasis in Debtor's Objection). In sum, the        Realty Investments, LLC, 275 F.3d 1308, 1318–19 (11th
debtor concludes, post-petition fees are “added” by §           Cir. 2001).
506(b) rather than “allowed” by § 502(b), and thus are not
permitted in favor of undersecured or unsecured creditors.      And, in In re Holden, the court overruled a debtor's
Id.                                                             objection to the attorneys' fees sought by wholly unsecured
                                                                creditor *70 SSB on grounds that the purpose of § 502
SummitBridge frames the question differently, arguing           is to allow or disallow claims, and no provision of § 502
that § 506(b) does not apply, and that § 502 does. It reasons   expressly disallowed unsecured claims for attorneys' fees.
that                                                            In re Holden, 491 B.R. 728, 739 (Bankr. E.D.N.C. 2013).
                                                                The Holden court noted, however, that cases like Croatan
  [t]he topic of Section 506 of the Bankruptcy Code is the      and F & G Leonard were “not analogous to the present
  allowance of secured claims. Section 502, on the other        facts as they involve secured claims, which automatically
  hand, deals with the allowance and disallowance of            necessitate an analysis pursuant to § 506(b), whereas
  claims generally. Section 506 is wholly silent as to what     SSB's claims are wholly unsecured and do not trigger the
  happens if a claim is not allowed as a secured claim.         implications of § 506(b).” In re Holden, 491 B.R. 728, 738
  Section 502(b) disallows claims for postpetition interest,    (Bankr. E.D.N.C. 2013) (emphasis by the court).
  but says nothing about postpetition attorneys' fees. By
  negative implication, unsecured claims for attorneys' fees    SummitBridge asks the court to adopt the expansive
  are allowable under Section 502(a). “There is universal       interpretation set out in Holden and to take it another big
  agreement that whereas section 506 furnishes a series         step further, arguing that the distinction cited above
  of useful rules for determining whether and to what
  extent a claim is secured (and, therefore, entitled to                    is a distinction without a difference.
  priority), it does not answer the materially different                    Yes, partially secured claims do
  question of whether the claim itself should be allowed                    require an analysis under Section
  or disallowed.... Rather, the general rules that govern                   506(a) and (b). But once the value
  the allowance or disallowance of claims are set out in                    of the collateral is devoured (by
  section 502.” Gencarelli v. UPS Capital Bus. Credit, 501                  principal, interest and fees), the
  F.3d 1, 5 (1st Cir. 2007).                                                balance of the claim is a generic
                                                                            Section 502(a) general unsecured
SummitBridge Reply at 9–10 (italics by the court).                          claim. Section 502(a) governs the
SummitBridge thus asserts an unsecured claim for                            allowance of wholly unsecured
postpetition attorneys' fees based on its contractual (i.e.                 claims as well as the unsecured
pre–petition) entitlement to such a claim, notwithstanding                  component of partially secured
the fact that the debtor was not in default at the time the                 claims. The fact that Sections 506(a)
petition was filed, and no such fees had been incurred.                     and (b) are employed to assess
                                                                            what portion of a claim is secured
SummitBridge, like the debtor, also cites supporting                        has no bearing on the remaining
precedent from within this district, including In re F &                    unsecured portion. Under the
G Leonard, LLC, 2011 WL 5909463 (Bankr. E.D.N.C.                            statutory scheme envisioned by
2011). In that case, oversecured creditor Textron filed a                   Judge Doub, wholly unsecured
claim for actual, reasonable, and necessary attorneys' fees                 creditors would be permitted to reap
and expenses under 11 U.S.C. § 506(b) and N.C.G.S. § 6–                     the full benefit of their contractual
21.2, and the debtor objected to the amount of fees sought.                 bargains through the medium of
In F & G, Judge Leonard wrote that § 506(b) “is not a                       Section 502, while undersecured
disallowance statute,” and “merely allows an oversecured                    creditors would be uniquely singled
creditor to include reasonable attorneys' fees as part of                   out for unfavorable treatment by
its secured claim.” 2011 WL 5909463 at *2. If the fees                      the operation of Section 506(b).


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      6
In Case   1:15-cv-01116-RGA
   re Faison, 574 B.R. 63 (2017)      Document 29-1 Filed 11/01/18 Page 12 of 82 PageID #: 1366
77 Collier Bankr.Cas.2d 1977

            There is no conceivable explanation               views expressed by courts elsewhere. And, while the
            as to why Congress might have                     position taken herein is consistent with what appears
            wanted undersecured creditors to be               to still be the majority consensus among courts to
            treated in so draconian a fashion.                address the question, this court acknowledges further that
            Creating that sort of uneven playing              SummitBridge's interpretation is a viable one, given the
            field would be antithetic to the                  recent circuit court opinions cited above. A thoughtful
            general policy of the Bankruptcy                  and thorough discussion of the current split is set out in
            Code, which tends to favor secured                In re Auge, wherein the court canvassed the main points
            creditors in the first place. Accord              advanced by both sides before concluding, like this court,
            Gencarelli v. UPS Capital Business                that § 506(b) “allows only oversecured creditors to add
            Credit, 501 F.3d 1, 5 (1st Cir. 2007).            ‘reasonable fees, costs, or charges provided for under the
                                                              agreement or State statute under which such claim arose.’
SummitBridge Reply at 12.                                     ” In re Auge, 559 B.R. 223, 229 (Bankr. D.N. M. 2016)
                                                              (internal quotation omitted). The Fourth Circuit has not
It is true that a number of courts adopt some version         specifically addressed the question.
of the position advanced by SummitBridge, and hold
generally that post-petition attorneys's fees are allowable   Ultimately, this court is not persuaded that it should
as an unsecured claim, irrespective of whether the creditor   deviate from its prior holdings on this issue, and concludes
is oversecured. See In re 804 Congress, L.L.C., 756 F.3d      that SummitBridge's position fails to fully credit the plain
368 (5th Cir. 2014), on remand, 529 B.R. 213 (Bankr. W.D.     language of § 506(b), which unquestionably applies to
Tex. 2015); In re SNTL Corp., 571 F.3d 826, 842 (9th          it. There is no viable reading of § 506(b) that could
Cir. 2009); In re Welzel, 275 F.3d 1308 (11th Cir. 2001)      render that statute “inapplicable” here, nor is there a
(adopting a bifurcation framework for 506(b) whereby,         plausible basis upon which to consider it redundant,
after a reasonableness analysis, fees deemed reasonable       which is what SummitBridge's interpretation would do.
constitute a secured claim and the balance is treated as an
                                                              SummitBridge hopes to take an alternative path 1 by
unsecured claim). Other jurisdictions adhere to the view
                                                              pursuing an unsecured claim for post-petition attorneys'
held by this court, that § 506(b) provides “the only means
                                                              fees on the premise that these fees are independent of and
within the Bankruptcy Code in which a secured creditor
                                                              separate from its secured claim, but that effort would run
is entitled to post-petition attorneys' fees.” Construction
                                                              afoul of both the plain language of the statute and the
Supervision Servs., 2015 WL 4873062 at *4, citing United
                                                              policy behind it.
Sav. Ass'n of Texas v. Timbers of Inwood Forest Assoc's,
Ltd., 484 U.S. 365, 108 S.Ct. 626, 98 L.Ed.2d 740 (1988).
                                                              A key component of that policy is judicial review of the
“If attorneys' fees were allowable on the unsecured portion
                                                              fees sought. Section 506(b) establishes a nondiscretionary
of a debt, there would be no need for [§ 506(b) ]. If
                                                              process by which such fees, if otherwise appropriate, shall
Congress had intended for the holders of both secured
                                                              be allowed. In connection with that, § 506(b) incorporates
claims and unsecured claims to recover attorneys' fees, it
                                                              the bankruptcy courts' oversight in determining the
could have easily said so. But it did not.” In re Saunders,
130 B.R. 208, 210 (Bankr. W.D. Va. 1991), quoted in In        reasonableness of those fees. 2 In so doing, the statute goes
re Miller, 344 B.R. 769 (Bankr. W.D. Va. 2006) (adopting      beyond facilitating oversecured creditors' recovery of the
same position that undersecured or unsecured creditors        post-petition fees to which they're entitled; it also protects
cannot be allowed an unsecured claim for post-petition        the interests of the bankruptcy estate and unsecured
contractual attorneys' fees); see also, e.g., *71 In re       creditors by precluding the recovery of fees that are
Electric Machinery Enterprises, Inc., 371 B.R. 549, 550–51    outside the bounds of reasonableness and/or a percentage
(Bankr. M.D. Fla. 2007) (summarizing competing views,         cap as stipulated by statute. Oversight of these competing
citing cases, and setting out primary reasons why most        interests is within the province of the bankruptcy courts,
courts conclude that “post-petition attorneys' fees should    and application of § 506 in this manner balances of the
not be allowed as part of an unsecured claim”).               rights of oversecured creditors to collect fees with the
                                                              estate's need *72 to protect assets for distribution to
The court acknowledges that there are conflicting views       other creditors.
expressed by decisions within this district, and divergent


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        7
In Case   1:15-cv-01116-RGA
   re Faison, 574 B.R. 63 (2017)        Document 29-1 Filed 11/01/18 Page 13 of 82 PageID #: 1367
77 Collier Bankr.Cas.2d 1977

                      CONCLUSION                                     recover its post-petition attorneys' fees as provided for in
                                                                     the Plan and to the extent of the value of the collateral.
For the reasons set forth above, the debtor's objection
to SummitBridge's unsecured claim for post-petition
attorneys' fees is ALLOWED. Having disposed of the                   SO ORDERED.
issue on the basis of § 506, it is not necessary for the court       All Citations
to evaluate whether return of the collateral satisfies the
state statutory notice requirements. SummitBridge may                574 B.R. 63, 77 Collier Bankr.Cas.2d 1977


Footnotes
1      In essence, SummitBridge claims a “springing right” to attorneys' fees since there was no default (and thus no right to
       attorneys' fees) as of the petition date.
2      A bankruptcy court “retains broad discretion in determining the amount of fees and expenses to be allowed under §
       506(b).” Parker, 2015 WL 5095948 at *2; see also In re 804 Congress, 756 F.3d at 376 (noting that bankruptcy court
       “has the power to arrive at a reasonable attorneys' fee even if the contractual attorneys' fee provision is valid under state
       law” (internal quotation omitted)). As this court explained in Parker, “[t]he reasonableness limitation found in § 506(b)
       serves to prevent the squandering of estate assets by oversecured creditors that ‘fail to exercise restraint in the attorneys'
       fees and expenses they incur, perhaps exhibiting excessive caution, overzealous advocacy and hyperactive legal efforts,”
       and a “key determinant” in a court's assessment is whether the creditor undertook actions that a similarly situated creditor
       might reasonably believe to be necessary. Id. at *4, quoting Gwyn, 150 B.R. at 155.


End of Document                                                  © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                8
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)            29-1 Filed 11/01/18 Page 14 of 82 PageID #: 1368
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

                                                                 supply of 60Ah and 80Ah Starter Batteries. 5 DPCC, in
                  2017 WL 6603817                                turn, issued a requirements contract to Old A123 for
    Only the Westlaw citation is currently available.            the purchase and supply of the 80Ah and 60Ah Starter
           United States Bankruptcy Court,                       Batteries that would be delivered to Daimler's plants.
                    D. Delaware.                                 Specifically, DPCC sent proposed purchase contracts
                                                                 to Old A123 in May 2011 and November 2011 (the
     IN RE: B456 SYSTEMS, INC., et al., 1 Debtors                “Purchase Contracts”). The parties signed an amendment
                                                                 in December 2012 (the “Amendment”), which expressly
           Case No. 12–12859 (KJC) (D.I. 1318)                   modified certain terms of the Purchase Contracts. 6
                           |
                Signed December 22, 2017                          *2 As part of the Contract, Old A123 and Daimler agreed
                                                                 that Old A123 would be reimbursed over time for certain
Attorneys and Law Firms                                          upfront nonrecurring engineering and development costs
                                                                 associated with the Starter Batteries (known as “NRE
D. J. Baker, Christopher R. Harris, Adam S. Ravin,               Costs”) through a “piece price amortization.” The parties
Caroline A. Reckler, Annemarie V. Reilly, Matthew                determined an amount that was added to the base price
L. Warren, Latham & Watkins LLP, New York, NY,                   for each Starter Battery (the “NRE Adder”) that would
Mark D. Collins, Michael Joseph Merchant, Drew G.                reimburse Old A123 for the NRE Costs.
Sloan, Amanda R. Steele, Marisa A. Terranova, Richards
Layton & Finger, P.A., Wilmington, DE, Alicia C. Davis,          The Debtors filed chapter 11 bankruptcy petitions on
Latham & Watkins LLP, Chicago, IL, for Debtor.                   October 16, 2012 (the “Petition Date”). On December
                                                                 11, 2012, the Court entered an order approving the sale
                                                                 of substantially all of the Debtors' assets to Wanxiang
                        OPINION 2                                American Corporation (D.I. 640) (the “Sale Order”).
                                                                 Under the terms of the sale to Wanxiang, Old A123's name
BY: KEVIN J. CAREY,                   UNITED        STATES       was changed to A123 Systems, LLC (“New A123”).
BANKRUPTCY JUDGE
                                                                 On February 13, 2013, the Court entered an Order
 *1 Before the Court is the objection filed by the               Authorizing the Debtors' Rejection of Certain Unexpired
Official Committee of Unsecured Creditors (the “Claim            Leases and Executory Contracts (D.I. 1029) (the
Objection”) to the proof of claim filed by Daimler               “Rejection Order”). The Rejection Order further provided
Purchasing Coordination Corp. (“DPCC”) for damages               that “[a]ll executory contracts to which the Debtors are a
arising from the Debtors' rejection of DPCC's contract           party and which are not listed on Exhibits A or B hereto
with A123 Systems, Inc. (“Old A123”). 3 For the reasons          (the “Rejected Contracts”) are hereby rejected, effective as
set forth below, the Claim Objection will be sustained, in       of the date of this Order.” 7
part, and the parties will be directed to confer concerning
recalculation of DPCC's claim in accordance with the             After the sale of the business, DPCC and New A123
Court's conclusions.                                             entered into a series of purchase contracts for the Starter
                                                                 Batteries. In September 2014, Daimler began purchasing
                                                                 Starter Batteries directly from New A123. DPCC made
                                                                 its final purchase from New A123 in March 2015. DPCC
                   Uncontested Facts 4
                                                                 does not have a current purchase contract with New A123.
Old A123 manufactured and supplied batteries for electric
and hybrid-electric vehicles. In 2010, Daimler and Old           On March 11, 2013, DPCC filed a proof of claim in the
A123 began negotiations for the manufacture and supply           amount of $25.5 million (Claim No. 770) (the “Claim”)
of lithium-ion starter batteries (the “Starter Batteries”) for   for damages resulting from the Debtors' rejection of the
use in certain Mercedes–Benz car lines. Daimler issued           Contract. On March 29, 2013, the Official Committee of
a requirements contract to DPCC for the purchase and             Unsecured Creditors (the “Committee”) filed an objection



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        1
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)            29-1 Filed 11/01/18 Page 15 of 82 PageID #: 1369
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

to the Claim (D.I. 1318) (the “Claim Objection”) on
the grounds that the Claim failed to attach supporting
                                                                                          Discussion
documentation and, therefore, failed to comply with
Bankruptcy Rule 3001.                                            DPCC filed its proof of claim in the amount of
                                                                 $25,530,912, for damages arising from the Debtors'
On May 20, 2013, the Court entered an Order confirming           rejection of the Contract, including the following: (i)
the Modified First Amended Joint Plan of Liquidation of          cover damages, including damages under Section 2–712 of
B456 Systems, Inc., (the “Plan”) (D.I. 1675–4). The Plan         the Uniform Commercial Code, totaling $25,108,942.65;
established a Liquidation Trust and, pursuant to Section         and (ii) incidental damages, including damages under
9.01(b) of the Plan, the Liquidation Trustee was charged         Section 2–715 of the Uniform Commercial Code, totaling
with prosecuting any claim objections filed by the Debtors       $421,970. The Trustee argues that DPCC's claim is
and the Committee, including this Claim Objection.               significantly inflated because (i) the Contract expressly
                                                                 provided for a one-year term, rather than a multi-year
On August 2, 2013, the Court entered a scheduling order          term; (ii) DPCC calculated its claim for cover damages
for the Claim Objection (D.I. 1992), which bifurcated the        on overstated inputs and unwarranted assumptions,
proceedings. The first issue had two parts: (i) whether          including outdated projections for the number of batteries
there was a binding and enforceable contract between             purchased, spare parts costs, and freight charges; and
A123 and DPCC, and (ii) if so, whether the contract was          (iii) DPCC advocates use of an inappropriate discount
a requirements-based contract with a six-year term (the          rate and fails to value the claim as of the petition date.
“Contract Issues”). The second issue requires the Court          The Trustee argues that DPCC's rejection damages claim
to fix the amount of the Claim. 8 The parties filed cross-       should be no more than $1,152,035. 11
motions for summary judgment on the Contract Issues.

 *3 By Order and Opinion dated July 24, 2015, I decided          (1) Term of the Contract
that Old A123 and DPCC were parties to a binding
                                                                   (A) Findings of facts regarding the term of the
and enforceable requirements contract under which Old
                                                                   Contract
A123 would supply Starter Batteries to DPCC for use by
                                                                 In 2010, Daimler sought a supplier for Starter Batteries
Daimler. 9 However, I also determined that conflicting
                                                                 for a series production of car lines to be manufactured
documents raised issues of material fact about the length
                   10                                            beginning in 2013. 12 Daimler sent a Request for
of the contract.
                                                                 Quotation (“RFQ”) for the Starter Batteries to Old
                                                                 A123 and other suppliers in July 2010. 13 The RFQ
At a status hearing on August 13, 2015, the parties
                                                                 stated, in part, “[p]lease quote your feasible [ ] rates/price
informed the Court that they agreed to collapse the
                                                                 developments for a multi-year agreement on basis of the
remaining issues (i.e., (i) the length of the contract between
                                                                 product life cycle concerning continuous improvement
DPCC and Old A123, and (ii) the amount of DPCC's
claim (the “Remaining Issues”)) into one consolidated            activities.” 14 The RFQ contained other terms indicating a
evidentiary hearing. On December 10, 2015, the Court             request for a multi-year contract, including (for example):
entered a second scheduling order (D.I. 2325), setting           (i) a 3YP clause requiring that a supplier provide spare
a limited discovery schedule and setting a mediation             parts for three years following the end of series production
conference regarding the Remaining Issues. Mediation             at the last year's series production price; 15 and (ii)
was unsuccessful.                                                “CIP” or continuous improvement process rates which are
                                                                 “peculiar to the automotive industry” requiring a supplier
On May 15, 16, 17 and 19, 2017, the Court held an                who is building a part and receives a multi-year contract
evidentiary hearing on the Remaining Issues. After the           to provide for a price decrease that is “supposed to happen
hearing, the parties submitted proposed findings of fact
                                                                 twice a year over the term of the contract.” 16
and conclusions of law.
                                                                 *4 On September 1, 2010, Old A123 sent Daimler
                                                                 a response to the RFQ (the “Response”). 17 The


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)           29-1 Filed 11/01/18 Page 16 of 82 PageID #: 1370
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

“Commercial Proposal” in the Response set forth prices        with Old A123 to prevent the entire project from
for 80Ah and 60Ah batteries, setting a price per unit for     stalling. 33 In September 2011, executives of Daimler and
each year during the period of 2013 through 2017. 18 The      Old A123 met at Old A123's facilities in Livonia, Michigan
Commercial Proposal also included CIP price decreases         to discuss the contract terms. 34 The parties agreed to
as requested in the RFQ. 19 Throughout the negotiations       revised contract terms for the Starter Batteries. 35 Notes
between Daimler and Old A123 for the Starter Batteries,       from the meeting show that the parties agreed to new
Old A123 quoted prices for the period of 2013–2017. 20        prices for 80Ah and 60Ah Starter Batteries for the period
                                                              2013 to 2017, and changes to the amortization of the
Daimler and Old A123 also negotiated the amount for the       NRE Costs, among other things. 36 After the Livonia
non-recurring engineering costs (or “NRE Costs”) and the      meeting, Daimler issued revised purchase contracts to
terms of NRE recovery. 21 Generally, Daimler reimburses       DPCC for 80Ah and 60Ah Starter Batteries. 37 DPCC
a supplier for NRE Costs over a period of years through a     likewise issued revised purchase contracts to Old A123
“piece price amortization,” that is, amortizing the agreed-   for the 80Ah and 60Ah Starter Batteries (the “Updated
upon NRE Costs over a chosen time period by adding part
                                                              Purchase Contracts”). 38
                                                     22
of the NRE Costs to the base price of a product. The
parties agreed that Old A123 would recover NRE Costs             *5 60Ah Starter Batteries: Purchase Contract 6900067
over multiple years during series production.   23              dated 11/15/2011 between DPCC and Old A123 states
                                                                that the “Annual Purchase Contract is valid from
In December 2010, Old A123 was nominated to be                  1/1/2012 to 12/31/2012” and the page containing the
                                                                prices for the 60Ah Starter Batteries states “line item
Daimler's supplier of the Starter Batteries. 24 In the
                                                                validity period until: 12/31/2017” and “Price Valid:
confirmation between Daimler and Old A123, the
parties agreed to a price line from 2013 through                6/2/2011 to 12/31/2011.” 39 The contract also includes
2017, recovery of NRE Costs over multiple years of              an “Agreed price adjustment” provision, indicating
series production, and Daimler's 3YP Policy for end of          agreed reductions in price between 2012 and 2017. 40
series production (“EOP”). 25 Following nomination, Old
                                                                80Ah Starter Batteries: Purchase Contract 6900061
A123 and Daimler immediately began working on the
                                                                dated 05/05/2011 between DPCC and Old A123 states
development of the Starter Batteries to meet the 2013 start
                                                                that the “Annual Purchase Contract is valid from
of production (“SOP”) date. 26                                  1/1/2012 to 12/31/2012” and the page containing the
                                                                prices for the 80Ah Starter Batteries states “line item
On April 7, 2011, Daimler issued a purchase contract to         validity period until: 12/31/2017” and “Price Valid:
DPCC for the 80Ah Starter Batteries. 27 The Daimler             6/27/2011–12/31/2011.” 41 The contract also includes
purchase contract states that it has a validity period          an “Agreed price adjustment” provision, indicating
until 12/31/2017. 28 On May 5, 2011, DPCC, in turn,             agreed reductions in price between 2012 and 2017. 42
issued a purchase contract to Old A123 for the 80Ah
Starter Batteries (the “First Purchase Contract”). 29         The Updated Purchase Contracts also include an
On its first page, the First Purchase Contract states         “Onward Delivery” provision, permitting DPCC to
“Annual Purchase Contract is valid from 06/27/2011            extend the Contract for the batteries for another year and
to 12/31/2011.” 30 However, on a later page, the First        “the prices most recently agreed between the parties shall
Purchase Contract identifies the Starter Battery parts and    remain valid,” although if DPCC extends the term, both
states “Line item validity period until 12/31/2017” and       parties have the right to terminate the Contract, in writing,
                                                              not earlier than June 30 of the following year and on at
also “Price valid: 06/27/2011–12/31/2011.” 31
                                                              least six months' notice. 43
After DPCC issued the First Purchase Contract, Old A123
indicated that it had to increase the price of the 80Ah       On December 10, 2012, DPCC and Old A123
                                                              signed an “Amendment to Purchase Contracts” (the
Starter Batteries. 32 Daimler felt pressured to renegotiate
                                                              “Amendment”) setting forth DPCC's agreement to



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       3
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 17 of 82 PageID #: 1371
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

pay $280,000 to Old A123 “for third party testing              the Updated Purchase Contracts also include the
required under the Contracts that DPCC, in its sole            following provisions that indicate the parties' agreement
discretion, deems critical to meet applicable production       to a term that is longer than one year:
schedules.” 44 The Amendment acknowledged that the
                                                                 (1) the “Subject Matter of the Agreement” states
“Contracts continue in full force and effect except to
                                                                 that “The Supplier [Old A123] shall provide Daimler
the extent expressly amended by this Amendment.” 45              Purchasing Coordination Corp. (DPCC) with the parts
In the 2015 Decision, I wrote that “[t]he Amendment,             required for series production and spare parts as
together with the Purchase Contracts and their
                                                                 specified in this Agreement;” 50
attachments, provide unequivocal evidence of a binding,
enforceable requirements contract between [Old] A123             (2) the “3 Year Policy” (or “3YP”) provision for spare
and DPCC.” 46 However, genuine issues of material fact           parts required Old A123 to provide spare parts “[a]fter
prevented summary judgment on the issue of the term of           the end of delivery for series production” at a price
the Contract.                                                    fixed for a period of three years “calculated from the
                                                                 most recently applicable series production price plus
                                                                 the costs actually incurred by the Supplier for special
   (B) Discussion regarding the term of the Contract
                                                                 packaging;” 51
 *6 The Trustee's position on the term of the Contract is
straight-forward: The Purchase Contracts expressly stated        (3) the “Agreed price adjustment” paragraph setting
that their terms expired on December 31, 2012, and the
                                                                 forth agreed price decreases in 2015, 2016, and 2017; 52
contracts were not extended or renewed beyond that date.
                                                                 and
The Trustee claims that the parties contemplated a multi-
year agreement through a series of one-year renewable            (4) Pricing for each battery is listed with having a “Line
purchase contracts, but in 2013 DPCC did not issue a new
                                                                 item validity period until 12/31/2017.” 53
annual contract to Old A123. Thus, the Trustee argues,
DPCC did not suffer any damages as a result of Old
                                                               “When contractual language is ambiguous, a fact-finder's
A123's rejection of the Contract because the Contract was
                                                               primary objective is to ascertain the intentions of the
rejected after the term expired, and DPCC's claim should
be denied in its entirety.                                     parties.” 54 A court can consider relevant extrinsic
                                                               evidence to aid in the interpretation of ambiguous
DPCC, on the other hand, contends that the Trustee's           contractual language without violating the parol evidence
argument rests on a single line in a contract and does         rule. 55
not take into account the terms of the agreement as a
whole or the parties' course of performance, both of which       If the contract in question were ambiguous or doubtful,
demonstrate that the Contract is a multi-year contract to        extrinsic evidence, particularly evidence which would
supply Starter Batteries through 2017, with an option to         indicate the contemporaneous understanding of the
extend the Contract through 2018.                                parties, would be admissible as an aid in construction
                                                                 of the disputed terms.

Under Michigan law, 47 “if two provisions of a contract           *7 The law is clear that where the language of the
irreconcilably conflict with each other, the language of the     contract is ambiguous, the court can look to such
contract is ambiguous.” 48 “Further, courts cannot simply        extrinsic evidence as the parties' conduct, the statements
ignore portions of a contract in order to avoid a finding        of its representatives, and past practices to aid in
of ambiguity or in order to declare an ambiguity. Instead        interpretation. 56
contracts must be construed so as to give effect to every
word or phrase as far as practicable.” 49                      At trial, DPCC presented evidence demonstrating that
                                                               the parties contemplated a multi-year contract throughout
A review of the entire contract shows that its express         their negotiations in 2010 and 2011 concerning the
terms are contradictory. Despite stating that the “Annual      Contract:
Purchase Contract is valid from 1/1/2012 to 12/31/2012,”



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      4
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 18 of 82 PageID #: 1372
2017 WL 6603817, 94 UCC Rep.Serv.2d 549


  • The RFQ for the        Starter Batteries asked for a          *8 • Rex Belden, the Program Manager for the Starter
    binding offers from    suppliers, including a quote for        Batteries at Old A123, testified at his deposition that
    “feasible CIP rates/   price developments for a multi-         the parties were going to do business through 2017. 66
    year agreement on      basis of the product life cycle
    concerning continuous improvement activities.” 57          DPCC further argues that the Trustee's claim that the
                                                               parties intended to enter into a one-year contract is
  • The parties negotiated recovery of the NRE                 contradicted by the parties' course of performance. The
    development costs over a period of years in                Uniform Commercial Code (“UCC”) allows evidence
    a multi-year contract through a “piece price               of the parties' course of performance to explain or
    amortization.” 58                                          supplement a written agreement. 67 “[T]he course of
                                                               actual performance by the parties is considered the best
  • After Old A123 was nominated for the Contract in
    2010, the parties' development teams immediately           indication of what they intended the writing to mean.” 68
    began working on the Starter Batteries so they could       The UCC defines “course of performance” as:
    meet the anticipated rollout or start of production
                                                                 [A] sequence of conduct between the parties to a
    dates in 2013. 59                                            particular transaction that exists if both of the following
                                                                 are met:
  • Old A123's internal communications, as well as
    communications with DPCC, in November and                      (a) The agreement of the parties with respect to
    December 2010 always contained a price line for                   the transaction involves repeated occasions for
    80Ah and 60Ah Starter Batteries from 2013 to                      performance by a party.
    2017. 60
                                                                   (b) The other party, with knowledge of the nature
  • After negotiations at the September 2011 meeting                 of the performance and opportunity for objection
    in Livonia, Michigan, DPCC agreed to pay Old                     to it, accepts the performance or acquiesces in it
    A123 higher prices for the Starter Batteries for the              without objection. 69
    period of 2013 through 2017, which were summarized
    contemporaneously at the meeting by Mr. Monteiro           DPCC argues that the parties' course of performance after
                                61
    in an Excel spread sheet.   For the most part, the         issuance of the Updated Purchase Contracts indicates that
    prices in the Contract matched the pricing structure       both sides intended a long-term contract for the full series
    agreed to at the Livonia meeting. 62                       production. The following conduct supports a finding that
                                                               the parties did not intend or expect the Contract to expire
DPCC also presented testimony showing that everyone            on December 31, 2012:
involved in negotiating and carrying out the Contract for
                                                                 • Both parties invested millions of dollars in their
the Starter Batteries understood it to be a multi-year deal:
                                                                   respective facilities to prepare for the Starter Battery
  • Mr. Monteiro testified that Daimler viewed the                 program. 70
    Contract as a having a 5–year term from 2013
                                                                 • In late November 2012, Daimler conducted a “Line
    through 2017. 63
                                                                    Readiness Audit” of Old A123's facilities to ensure
  • Ms. Block testified that the Contract extended to 2017          that Old A123's production line was ready for
    and explained that the one-year term stated on the             SOP. 71
    first page of the Contract was an error. 64
                                                                 • On December 10, 2012, a few weeks after the Line
  • Samuel Trinch, Old A123's Vice President of                    Readiness Audit, the parties signed the Amendment
    Automotive Sales, testified at his deposition that Old         by which $280,000 in NRE Costs were pulled forward
    A123 provided DPCC with multi-year pricing for the             to fund certain critical testing that Old A123 could

    Starter Batteries through the series production. 65



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       5
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)         29-1 Filed 11/01/18 Page 19 of 82 PageID #: 1373
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

    not finance, all so that development of the Starter                  with a notice period of at least six
                                             72
    Battery would remain on track for SOP.                               months to the end of the month. 76

  • In December 2012, DPCC was setting up Old A123 on        The Trustee counters that, when calculating rejection
     the electronic data interchange (“EDI”), which was      damages, a Court should not assume that parties will
     a system allowing Old A123 to receive orders and        exercise a future option to extend a contract. 77 When
    payments from Daimler for the Starter Batteries. 73      considering whether an option to extend a contract should
    EDI was only used for “production material suppliers     be included in calculating rejection damages, a court may
    that had frequent and ongoing shipments over long        find that the future extension may be too remote or
    periods of time.” 74 The process of setting up Old       speculative. 78 DPCC asserts that, due to the passage of
    A123 on the EDI system continued into January            time, we need not guess whether Daimler would have
    2013. 75                                                 exercised the option to extend the Contract. Mr. Monteiro
                                                             testified that in the “actual world” (i.e., what actually
 *9 Based on the evidence before me, I conclude that         happened after rejection of the Contract), Daimler has
the parties intended to enter into a multi-year agreement    opted to continue purchasing the Starter Batteries through
for Old A123 to supply Starter Batteries for Daimler's       mid–2018 under its contract with New A123. 79 After that
series production through 2017. This was understood by       time, Daimler expects to begin using a new generation of
representatives of both DPCC and Old A123. Evidence          Starter Batteries. 80 The decision about whether to extend
of the parties' intent is reinforced by their course of
                                                             the Contract rested solely with DPCC. 81
performance in December 2012 when the parties invested
more money, signed the Amendment and, in every
                                                             Because Daimler did, indeed, extend its contract with New
appearance, were forging ahead to meet SOP. These
                                                             A123, there is no need to speculate. The record supports
activities did not in any way indicate that the parties
                                                             a finding that the Contract would have been extended for
expected the Contract to terminate at the end of 2012. The
                                                             six months through mid–2018.
evidence before me indicates that the parties intended the
Contract to be have a multi-year term ending in 2017.
                                                             (2) Calculation of DPCC's Damages under the Contract
DPCC further argues that for calculating damages,
this Court should determine that the Contract term              (A) Findings of fact related to Contract damages
would have been extended through 2018 pursuant to             *10 After filing its chapter 11 case, Old A123 sold most
the provision entitled “Onward Delivery Module,” which       of its assets to New A123, and rejected its Contract
provides that:                                               with DPCC. Because the SOP date was closing in, and
                                                             because the parties had already expended considerable
           If DPCC wishes to continue the                    costs and effort on the project, DPCC and Daimler
           Supply Agreement after the end                    felt pressured to negotiate with New A123 to supply
           of the term for the relevant part
                                                             the Starter Batteries. 82 New A123 supplied the Starter
           number, but, during the term of this
                                                             Batteries to Daimler for the series production, but New
           Agreement, the parties are unable to
                                                             A123 imposed a substantial price increase, raising the base
           agree on a valid price for the period
           after the end of this Agreement,                  price, the NRE Adder and the freight charges. 83 The
           the Agreement for this part number                parties made some minor technical changes to the batteries
           shall be extended for another year                over the life of the contract. 84
           and the prices most recently agreed
           between the parties shall remain                  Except for pricing, the contracts with New A123
           valid. In such a case, both parties               contained similar terms as those used in the contracts with
           shall be entitled to terminate in                 Old A123, including a term through December 31, 2017,
           writing the Agreement concerning                  an “onward delivery” provision and the “3 Year Policy”
           the relevant part number by June 30               provision for spare parts. 85
           of the following year at the earliest


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   6
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 20 of 82 PageID #: 1374
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

Because New A123 charged a higher price for the Starter
Batteries, DPCC and Daimler purchased fewer batteries           (1) After a breach within the preceding section [UCC
than the originally estimated amount of 37,500 per                 Section 2–711] the buyer may “cover” by making
                                                                   in good faith and without unreasonable delay any
year. 86 The increase in price caused Daimler to alter its
                                                                   reasonable purchase of or contract to purchase goods
plan to use the Starter Batteries in the high volume C
                                                                   in substitution for those due from the seller.
Class model series production. 87 Instead, the batteries
were purchased for use in lower volume models.                  (2) The buyer may recover from the seller as damages
                                                                   the difference between the cost of cover and
In 2014, Daimler's management switched all contracts that          the contract price together with any incidental
had been handled through DPCC to contracts between                 or consequential damages as hereinafter defined
Daimler and the suppliers, directly. 88 In September 2014,         (section 2715), but less expenses saved in consequence
Daimler entered into a series of purchase contracts with           of the seller's breach.
and started purchasing Starter Batteries directly from
                                                                (3) Failure of the buyer to effect cover within this section
New A123. 89 DPCC made its final purchase from New
                                                                  does not bar him from any other remedy. 98
                      90
A123 in March 2015.
                                                              UCC Section 2–713 (Nondelivery or repudiation; buyer's
                                                              damages) provides:
   (B) Discussion regarding Contract damages
Bankruptcy Code § 502(b) provides that if an objection          (1) Subject to the provisions of this article with respect
is made to a claim, then “the court, after notice and              to proof of market price (section 2723), the measure
hearing, shall determine the amount of such claim in               of damages for nondelivery or repudiation by the
lawful currency of the United States as of the date of             seller is the difference between the market price
the filing of the petition, and shall allow such claim in          at the time when the buyer learned of the breach
such amount [subject to certain exceptions, not applicable         and the contract price together with any incidental
here]. 91 The burden of proof as to the validity of a claim        and consequential damages provided in this article
shifts between parties. 92 Here, the Trustee has presented         (section 2715), but less expenses saved in consequence
sufficient evidence to rebut the prima facie validity of           of the seller's breach.
DPCC's claim, so the burden of proof reverts to DPCC to
                                                                (2) Market price is to be determined as of the place
prove the validity of its claim by a preponderance of the
                                                                   for tender or, in cases of rejection after arrival or
evidence.
                                                                  revocation of acceptance, as of the place of arrival. 99
*11 A bankruptcy court consults state law to determine
                                                              Initially, the Trustee argues that the price of the
the validity of a claim. 93 The rejected Contract is
                                                              batteries that DPCC purchased from New A123 cannot
governed by Michigan law. 94 Since the Contract is for        be used to determine the “cover” price or “market”
the sale of goods, the Michigan Uniform Commercial            price for damages because, the Trustee contends, New
Code (“UCC”) applies. 95 Remedies under the Michigan          A123's batteries had significant technical and performance
UCC “must be liberally administered to the end that the       improvements over the Starter Batteries that were the
aggrieved party may be put in as good a position as if the    subject of the Contract. 100 Comment 2 to UCC Section
other party had fully performed ....” 96                      2–712 provides that:

                                                                          The definition of “cover” ...
UCC Section 2–711 provides that when a seller fails to
                                                                          envisages a series of contracts or
deliver or repudiates a contract, the buyer's remedies
                                                                          sales, as well as a single contract or
include (i) “cover,” or (ii) recovering damages for
                                                                          sale; goods not identical with those
nondelivery as provided in UCC Section 2–713. 97
                                                                          involved but commercially usable
                                                                          as reasonable substitutes under the
UCC Section 2–712, (“Cover”; procurement of substitute
                                                                          circumstances of the particular case;
goods; buyer's damages) provides:


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        7
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)             29-1 Filed 11/01/18 Page 21 of 82 PageID #: 1375
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

              and contracts on credit or delivery
              terms differing from the contract in
                                                                   (i) Determining the price delta for the Starter Batteries
              breach, but again reasonable under
              the circumstances. The test of proper               The first step in calculating damages requires a
              cover is whether at the time and                    determination of the “price delta.” DPCC purchased
              place the buyer acted in good faith                 Starter Batteries from New A123 to “cover” the batteries
              and in a reasonable manner, and                     it could not buy from Old A123 after it rejected the
              it is immaterial that hindsight may                 Contract. Both experts agreed that measuring DPCC's
              later prove that the method of cover                damages starts by calculating the difference between the
              used was not the cheapest or most                   Starter Batteries' price in the Old A123 Contract and the
              effective. 101                                      higher price charged by New A123 (referred to as the
                                                                  “price delta”). The price delta is then multiplied against
 *12 “Although Comment 2 instructs that the substitute            the number of batteries needed (which is another source
need not be the least expensive cover, nothing in the [UCC]       of dispute, discussed below).
indicates that the buyer is free to pass over an identical
substitute and to select his own windfall.... Recovery             *13 The Contract price for the Starter Batteries consists
of costs for an improved product depends in part on               of a base price (which includes the NRE Adder) and
evidence suggesting a more comparable substitute was not
                                                                  freight costs. 106 There were so many price changes and
              102
available.”                                                       new versions of the Purchase Contracts between DPCC
                                                                  and Old A123 that the parties disagree which prices should
New A123 purchased substantially all of the assets of Old         be used to calculate damages.
A123, which included the technology and manufacturing
capability that Daimler and Old A123 had developed                One issue here is a price change included in the 2012
specifically for Daimler's series production. Mr. Monteiro        Amendment. Because DPCC would be paying “Critical
testified that Daimler felt that its only option, especially in   Test Costs” up front, the Amendment reduced the price
light of the time frame for SOP, was to negotiate and buy
                                                                  of “each Battery” to $487.43. 107 The Amendment defines
the Starter Batteries from New A123. Given the timing
                                                                  the “Batteries” as “certain Lithium Ion 12V starter
and the circumstances, DPCC and Daimler's purchase of
                                                                  batteries,” which were the subject of the “Contracts,” and
substitute batteries—for the most part, virtually identical
                                                                  the “Contracts” included the Updated Purchase Contracts
batteries—from New A123 was entirely reasonable, even
considering the performance improvements that occurred            for both 60Ah and 80Ah batteries. 108

over time. 103
                                                                  The experts disagreed about whether the Amendment's
                                                                  price reduction applied only to the 80Ah batteries, or to
Damage Calculations                                               both the 80Ah and 60Ah batteries. The Trustee's expert
Both parties relied upon expert witnesses to calculate            applied the change in price to both 80Ah and 60Ah
DPCC's rejection damage claim. The Trustee's expert,              batteries, while DPCC's expert applied the Amendment's
Jonathon Vanderveen, calculated the present value of              price change only to the 80Ah batteries. The Updated
                                                                  Purchase Contracts at J104 show that, for the 2012–2014
DPCC's damages at $1,152,035 “at most.” 104 DPCC's
                                                                  period, the 60Ah battery's base price was $448, and the
expert, Jeffrey L. Johnston, calculated the present value
                                                                  80Ah battery's base price was $489.30. 109 In December
of DPCC's damages at $14,915,220. 105 Although the
                                                                  2012, only the price of the 80Ah battery could be reduced
experts generally applied the same methodology, their
                                                                  to $487.43; if the change was applied to the 60Ah battery,
damage calculation totals differ significantly because the
                                                                  it would raise the price from $448 to $487.43. Further,
experts used different information for certain inputs in
                                                                  at the time the Amendment was signed, the parties
the damage models. The issues regarding these inputs are
                                                                  anticipated that the 60Ah battery would not be available
examined below.
                                                                  until 2014. 110 Based on the record before me, I conclude
                                                                  that the price change in the Amendment applies only to
                                                                  the 80Ah Starter Batteries. DPCC's expert estimated that


                    © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    8
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 22 of 82 PageID #: 1376
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

this difference caused the Trustee's damages calculation to   delta calculation because freight costs were an element
be understated by as much as $850,000.   111                  of the Old A123 Contract that increased in the New
                                                              A123 contract. 118 In contrast, the Trustee's expert did
The next cost issue arises out of the September 2011          not include freight costs in the damages calculation,
Livonia meeting. 112 There, the parties discussed revised     because he assumed that in the “but for” world (i.e., what
pricing and the use of a cheaper 60Ah battery, which          would have occurred “but for” rejection of the contract),
                                                              DPCC and Old A123 would have renegotiated the old
was in development. 113 If the 60Ah battery was not
                                                              Contract's terms, and DPCC would bear any increased
available in 2015, then they agreed that Old A123
would continue shipping the 80Ah battery, but charge          freight costs. 119 Testimony from Mr. Monteiro indicated
                                                              that Daimler typically paid transportation costs, either by
the 60Ah base price, which was $412. 114 Because the
                                                              picking up parts or by reimbursing sellers with a freight
60Ah battery was not available until July 2015, and
took 6 months to integrate into the production, DPCC's        surcharge. 120 Accordingly, I conclude that the Trustee's
expert's damages calculations reduced the 80Ah battery's      expert is correct and that Daimler would end up paying
                                                              for shipping even if the freight costs increased.
price to $412 starting in 2015. 115 The Trustee, however,
points out that neither the Updated Purchase Contracts
                                                              In summary, both experts' inputs to calculate the price
nor the Amendment include that revised term from the
                                                              delta between the Old A123 Contract price and New A123
Livonia meeting. Mr. Monteiro testified that the purchase
                                                              contract price are incorrect. The Trustee's expert should
contracts issued after the Livonia meeting included some
                                                              not have applied the Amendment's price reduction to the
of the revised terms agreed to at the meeting. 116 However,   60Ah batteries. DPCC's expert should not have reduced
none of the post-Livonia contracts incorporated any           the price of the 80Ah battery to $412 in 2015, and should
agreement about reducing the price of the 80Ah battery        not have included increased freight charges in the price
to $412 if the 60Ah battery was not delivered in 2015.        delta calculation. Both experts' price delta calculations
Although evidence shows that the parties agreed to the        must be adjusted accordingly.
price reduction at the Livonia meeting, Mr. Monteiro
testified that it was not incorporated into the Updated
Purchase Contracts because the parties were thinking
“positively in the sense that we assumed the [60Ah] battery       (ii) Determining the quantity of Starter Batteries

would come.” 117                                              The amount of the rejection damages claim varies widely
                                                              depending on the number of batteries multiplied against
 *14 The Purchase Contracts issued after the Livonia          the price delta. There are two options for quantity that
meeting included some of the parties' changes, but no         may be used in the damage calculations: (i) the number
terms related to reducing the 80Ah battery price if the       of batteries that the parties estimated would be required
60Ah battery was not available. Even after the Livonia        by DPCC under the rejected Contract (i.e., 37,500/year
meeting, the parties continued to revise their agreement.     for the series production period of 2013 to mid–2018) (the
Because that specific revision never made it into a           “Estimated Amount”); or (ii) the number of batteries that
purchase contract, I conclude that DPCC's expert's price      DPCC and Daimler actually purchased (and forecast will
delta calculation improperly reduced the base price of the    be purchased) from New A123 for the series production
80Ah batteries to $412 after 2015. Accordingly, DPCC's        period from 2013 to mid–2018 (i.e., 64,409 for the entire
damages calculation based on this piece of the price delta    period) (the “Cover Amount”). If the Cover Amount
is overstated, although there is no evidence in the record    is used, the Trustee raises a sub-issue of whether to
to show how much this change would decrease DPCC's            limit the Cover Amount to only those Starter Batteries
damage claim.                                                 purchased by DPCC from New A123, thereby excluding
                                                              any batteries purchased directly by Daimler.
The next issue is whether to include the increased freight
costs (or delivery charges) when measuring Old A123's
price against New A123's price. DPCC's expert testified
that he included the delivery charge increases in the price



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      9
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 23 of 82 PageID #: 1377
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

                                                              which assert an entirely new claim after the bar date are
            (a) The Estimated Amount—                         prohibited.” 124
        Expectation Damages under UCC 2–713
                                                              If a court determines that the amendment may relate back
DPCC argues that its damage calculation should be             to the timely filed claim, the court should also examine
based upon UCC Section 2–713, which provides that             whether it would be equitable to allow the amendment. 125
damages for a seller's nondelivery or repudiation of a        The analysis may review factors such as (i) whether the
contract are measured by the difference between the           debtor, or other creditors, would be unduly prejudiced
market price at the time the buyer learned of the breach      by the amendment (or whether, instead, other creditors
and the contract price, together with any incidental and      would receive a windfall from the disallowance of the
consequential damages provided in UCC Section 2–715,          amendment), and (ii) whether the late claimant acted in
but less expenses saved in consequence of the seller's
        121
                                                              good faith and the delay was justified. 126 Of these, the
breach.     This section, DPCC contends, bases damages        critical consideration is whether the opposing party will be
on the entire amount of batteries that would have been
                                                              unduly prejudiced by the amendment. 127
purchased under the Contract, without regard to the
number of batteries actually purchased to cover the losses.
                                                              The Trustee asserts that DPCC's reliance on UCC Section
Because the Old A123 Contract was a requirements
                                                              2–713 for recovery of damages is untimely since it was
contract, damages would be based on the number of
                                                              not raised until the “eve of trial” (i.e., May 8, 2017) in
batteries the parties estimated DPCC would purchase
                                                              DPCC's trial brief. The Claim was filed on March 11,
from Old A123, which was 37,500 Starter Batteries each
                                                              2013, and DPCC asserts that it amended its proof of
year of series production. In this case, the Estimated
                                                              claim later in March 2013, when DPCC emailed a detailed
Amount is much higher than the actual Cover Amount.
                                                              calculation of its $25 million claim to Old A123 that
                                                              multiplied the price delta by 37,500 batteries per year for
 *15 Notably, DPCC's proof of claim as filed did not
include reference to damages under Section 2–713 of           seven years of series production. 128 The email does not
the UCC (entitled “Nondelivery or repudiation; buyer's        mention UCC Section 2–713. Instead, the email refers to
damages”). The addendum attached to DPCC's Claim for          its damages calculation as the “Gross Cover Cost.” 129
rejection damages provides that those damages include:        The email reinforces DPCC's claim for cover damages, yet
                                                              provides no indication that DPCC was amending its claim
  • Cover damages, including damages under Section            to include a theory of damages based upon UCC Section
    2–712 of the Uniform Commercial Code, totaling            2–713. Further, there is nothing in record to indicate that
    $25,108,942.65.                                           DPCC sought to amend the Claim or provide fair and
                                                              timely notice to the Debtors, or the Liquidating Trustee,
  • Incidental damages, including damages under Section
                                                              of its assertion of damages under Section 2–713. In this
     2–715 of the Uniform Commercial Code, totaling
                                                              long fought battle of well-represented parties, and based
     $421,970.
                                                              on the circumstances before me, I conclude that DPCC
The Claim Addendum also states that “DPCC expressly           should be held to the original claim of damages as set forth
reserves the right to amend this Proof of Claim to            in its proof of claim. 130 DPCC's request for recovery of
include damages resulting from resourcing production of       damages under UCC Section 2–713 comes too late into the
any A123 product to alternate suppliers, including any        litigation process and it would be unfair to the Trustee to
damages resulting from project delays and all engineering,    allow it at this stage.
rework and tool production expenses.” 122

Generally, timely filed claims may be amended after the                    (b) The Cover Amount—Cover
bar date “to describe the claim with greater specificity                     Damages under UCC 2–712
or even to plead a new theory of recovery on facts
established in the original claim.” 123 “Only ‘amendments'     *16 DPCC's Claim seeks to recover for the actual and
                                                              forecasted purchases made by DPCC and Daimler for the



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     10
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 24 of 82 PageID #: 1378
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

series production period from 2013 through mid–2018,           particular requirements at the time of contracting.” 134
                                                        131
which its expert calculated to set at 64,409 in total.         “The test is foreseeability.” 135 “The question asked is
The Trustee does not quarrel with DPCC's claim for             whether a reasonably prudent person in the position of the
cover damages based upon the number of Starter Batteries       breaching party, at the time the parties entered into the
actually purchased by DPCC from New A123. However,             contract, would have considered these damages to be the
the Trustee argues that Daimler's direct purchases from
                                                               natural consequence of this type of breach.” 136
New A123 should not be included in DPCC's claim since
DPCC has argued that Daimler and DPCC are separate
                                                               It can come as no surprise to the Debtors that rejecting
entities.
                                                               DPCC's contract would prevent DPCC from supplying
                                                               Starter Batteries to Daimler for the series production.
DPCC argues in response that Daimler's direct purchases
                                                               Old A123 was well aware that it was providing DPCC
are consequential damages under UCC Section 2–715,
                                                               with Starter Batteries for use by Daimler in Daimler's
which describes consequential damages resulting from a
                                                               vehicles. Old A123 responded to the RFQ for Starter
seller's breach as including:
                                                               Batteries that was issued by Daimler. Old A123 negotiated
  (a) any loss resulting from general or particular            contract terms with Daimler, and engaged in development
     requirements and needs of which the seller at the time    efforts with Daimler for Starter Batteries that would be
     of contracting had reason to know and which could         used in Daimler's vehicles. Old A123's Contract with
     not reasonably be prevented by cover or otherwise;        DPCC required delivery of the Starter Batteries directly
     and                                                       to Daimler. The Debtors' rejection of the Contract forced
                                                               Daimler to purchase Starter Batteries for the series
  (b) injury to person or property proximately resulting       production at higher prices, first through DPCC, and
    from any breach of warranty. 132                           later directly from New A123. Daimler's direct purchase
                                                               of Starter Batteries from New A123 is a foreseeable
Courts have discussed the difference between incidental        consequence of the rejection of Old A123's Contract, and,
and consequential damages as follows:                          therefore, Daimler's direct purchases may be included in
                                                               DPCC's claim.
            While the distinction between the
            two is not an obvious one, the [UCC]                *17 Alternatively, DPCC is entitled to recover damages
            makes plain that incidental damages                under the indemnification provision in the Purchase
            are normally incurred when a buyer                 Contracts, which provides:
            (or seller) repudiates the contract
            or wrongfully rejects the goods,                              (b) Indemnification. Seller will
            causing the other to incur such                               defend, indemnify, and hold
            expenses as transporting, storing, or                         DPCC harmless against all claims,
            reselling the goods. On the other                             liabilities, losses, damages, and
            hand, consequential damages do                                settlement expenses in connection
            not arise within the scope of the                             with any breach by Seller of
            immediate buyer-seller transaction,                           these general conditions or for
            but rather stem from losses incurred                          injury or death of any person and
            by the nonbreaching party in its                              damage or loss of any property
            dealings, often with third parties,                           allegedly or actually resulting
            which were a proximate result of the                          from or arising out of any act,
            breach, and which were reasonably                             omission or negligent work of
            foreseeable by the breaching party at                         Seller or its employees, agents, or
            the time of contracting. 133                                  subcontractors in connection with
                                                                          performing this order, either on
                                                                          DPCC's property of [sic] in the
“The seller is liable for consequential damages in all cases
where he had reason to know of the buyer's general or                     course of their employment. 137



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   11
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 25 of 82 PageID #: 1379
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

                                                               but could not due to Old A123's breach. The price delta
“An indemnity contract creates a direct, primary liability     should be multiplied against the entire Cover Amount as
between the indemnitor and the indemnitee that is original     determined by DPCC's expert: 64,409 batteries.
and independent of any other obligation.” 138 Under
Michigan law, ‘[i]ndemnity contracts are construed in
                                                                 (iii) Spare Parts
accordance with the general rules for construction of
                                                               DPCC's claim includes damages based on the extra cost
contracts.” 139 The Court determines “the parties' intent      to obtain spare parts from New A123 after the end of the
by examining the language of the contract according to         series production (or “EOP”). The 3 Year Policy (“3YP”)
its plain and ordinary meaning.” 140 The indemnification       provision of the Purchase Contracts provides:
provision at issue here contains broad language providing
that Old A123 will indemnify and hold DPCC harmless                        After the end of delivery for
from “all claims, liabilities, losses [and] damages” “in                   series production, the price for the
connection with any breach” by Old A123. Using the                         spare parts shall be calculated from
terms “all” and “any” provides for the broadest possible                   the most recently applicable series
                                                                           production price plus the costs
obligation to indemnify. 141
                                                                           actually incurred by the Supplier for
                                                                           special packaging. This price is fixed
The Trustee argues that the DPCC does not have a claim
                                                                           for a period of three years from the
based on the indemnification provision because Daimler
                                                                           end of series production. The parties
has not sought to recover its damages from DPCC, and the
                                                                           agree to renegotiate the new prices
Trustee argues that Daimler is unlikely do so. Considering
                                                                           for the provision of spare parts no
a similar argument, the Supreme Court of Michigan
                                                                           later than three months prior to the
wrote:
                                                                           end of the three-year period. Until a
  While the indemnity clauses specifically mention a                       new price has been agreed, the most
  “claim,” they also trigger liability more broadly, when                  recently agreed price shall apply.
  “damages, losses, demands,” or “expenses,” result from                   The parties must not unduly hinder
  “any act, omission, fault, negligence, or breach....”                    negotiations on agreement of a new
  Furthermore, the definition of “claim” itself is broad.                  price. 143
  Black's Law Dictionary defines a claim as the “aggregate
  of operative facts giving rise to a right enforceable by     The Purchase Contracts also provide that they are subject
  a court,” and “any right to payment or to an equitable       to the Mercedes–Benz Special Terms (“MBST”), which
                                                               provide in pertinent part that:
  remedy....” 142
                                                                           The supplier undertakes to supply
There is no dispute that Old A123's rejection of the
                                                                           DAIMLER spare parts for the
Contract left DPCC unable to fulfill its contractual
                                                                           product for a period of at least
obligations to deliver Starter Batteries to Daimler at
                                                                           15 years after discontinuation of
the Contract prices. That inevitably forced Daimler to
                                                                           production. Delivery is made at the
purchase Starter Batteries at higher prices demanded
by New A123, leaving DPCC liable to Daimler for the                        request of Daimler. 144
premium Daimler paid over the Contract price. DPCC's
liability to Daimler is a direct result of Old A123's breach   The Trustee's expert did not include any damages for spare
and is one that Old A123 expressly agreed to assume            parts in DPCC's claim because he assumed that, following
responsibility for under the indemnity provision.              expiration of the 3YP period, Old A123 and Daimler
                                                               would have renegotiated and agreed on a market price for
 *18 Accordingly, DPCC's claim against Old A123 may            the spare parts—and the market price would be the same
include the consequential damages based on the higher          price that will be charged by New A123. 145 However,
price paid by Daimler for Starter Batteries purchased          the Contract (specifically the 3YP provision) sets the price
directly from New A123 to cover the batteries DPCC             for spare parts at the last series production base price for
was required to deliver to Daimler under the Contract,


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     12
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 26 of 82 PageID #: 1380
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

the first three years after EOP. Further, the spare parts      To establish spare parts pricing, DPCC's expert relied
                                                               on information from Mr. Monteiro, who was responsible
pricing after the 3YP period (i.e., beginning in 2022), is
                                                               for procuring a variety of Daimler's spare parts between
based on a multiple of the base price. 146 Because the spare
                                                               2005 and 2010. 148 Mr. Monteiro advised that “spare
parts pricing is based on the last series production base
                                                               parts pricing at Daimler, and in the automotive supply
price, rejection of the Contract requires Daimler to pay
                                                               industry generally, is based on a percentage increase
more for spare parts than it would have paid to Old A123,
                                                               model, wherein the spare parts price is periodically (every
because New A123's base price for the Starter Batteries is
                                                               3–5 years) increased over time by a percentage of the
higher. DPCC's claim should include damages based on
the increased cost Daimler will incur for spare parts as a     last series production price.” 149 At trial, Mr. Monteiro
result of rejection of the Contract.                           explained that prices for spare parts increase over time
                                                               because, as the technology develops, often the part is no
 *19 The spare parts damage calculation by DPCC's              longer being manufactured in a series and, especially with
expert relies on three primary components: the spare parts     complex components, it can be very costly to changeover
price delta, volume, and duration (or the number of years      production facilities to produce a smaller number of those
for supplying the spare parts). 147 The Contract sets the      components as spare parts. 150 Based on Mr. Monteiro's
duration at 15 years after EOP. The Trustee disagrees          experience and familiarity with procurement at Daimler,
with DPCC's expert's conclusions regarding pricing and         and with the Starter Batteries at issue, DPCC's expert
volume.                                                        relied on Mr. Monteiro's estimate that the price for spare
                                                               parts would increase as follows:


                  (a) Spare Parts Pricing

            Number of years following                                                Price
                                                                                             151
               series production

         Years 1–3                                                   Last production price (3YP)

         Years 4–7                                                   100% increase over last
                                                                     production price

         Years 8–11                                                  200% increase over last
                                                                     production price

         Years 12–15                                                 300% increase over last
                                                                     production price

                                                               University, was one of the principal inventors of A123's
DPCC's expert also spoke to Sam Trinch, Executive Vice
                                                               battery technology (along with being named inventor
President of New A123, who advised that, consistent
                                                               on more than 60 other patents), and has deep technical
with his experience in the industry, spare price pricing
                                                               knowledge and considerable experience with Old A123's
is based on a multiple of the last production price. 152
                                                               actual manufacturing process. 155 Based on his experience
Mr. Trinch expected an initial increase of 1.5 to 2.0
                                                               and expertise in overall cost structures of series and spare
times the last series production price after 3YP. 153
                                                               parts production and manufacturing at Old A123, Dr.
Based on these discussions, DPCC's expert accepted Mr.
                                                               Riley testified that a reasonable and conservatively high
Monteiro's assumptions about anticipated spare parts
                                                               estimate of spare parts pricing assumes an increase of,
price increases. 154
                                                               at most, 50% over series production prices. 156 Dr. Riley
                                                               based his estimate on “three basic factors that would affect
To rebut DPCC's spare parts pricing analysis, the Trustee
                                                               cost structure in a sporadic demand or lower demand
provided testimony of Dr. Bart Riley, who holds a
                                                               environment” than series production: (1) raw materials,
Ph.D. and an M.S. in Materials Science from Cornell


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     13
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)           29-1 Filed 11/01/18 Page 27 of 82 PageID #: 1381
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

(2) managing factory utilization (i.e., switchovers and         DPCC has the burden of proving that the figure it relies on
downtime); and (3) managing finished goods inventory to         for spare parts damages is reasonable. There is no doubt
optimize the cost structure. 157                                that Mr. Monteiro has experience in procuring spare
                                                                parts for Daimler and familiarity with the manufacturing
*20 Dr. Riley estimated that a 15% increase in price            process for Starter Batteries. However, he did not provide
would account for any increase in the cost of raw               much detail for his estimate of the 100–200–300 percent
                                                                increase, except by referring to his experience. On the
materials. 158 He testified that many of the materials
                                                                other hand, Dr. Riley's presented a detailed and specific
needed for the batteries are “readily abundant and not
                                                                analysis of the elements underlying his price increase,
subject to commodity fluctuations” resulting in “very
                                                                which provided a sound basis to successfully rebut Mr.
high confidence and very stable, cheap pricing for our
                                                                Monteiro's estimate. Accordingly, I conclude that Dr.
raw materials.” 159 He also described a strategy of             Riley's estimate of a 50% price increase was better
inventorying raw materials as a way to manage costs and         supported and should form the basis for calculating the
provide stability of the supply chain. 160                      price delta for the piece of DPCC's claim related to spare
                                                                parts damages.
Next, Dr. Riley estimated a 25% increase in price to
cover the “cost for lost production time, which takes
into account line changeover and lost efficiency of
                                                                                  (b) Spare Parts Volume
production.” 161 Dr. Riley testified that line changeovers
are “a very managed process” and could be achieved              DPCC's expert considered two primary factors in
in “less than a single shift operation.” 162 Based on           estimating the number of spare parts batteries that will be
his experience overseeing manufacture of lithium-ion            required: “(1) the estimated useful life of the battery; and
batteries at Old A123 for Daimler's Formula 1 program,          (2) the number of vehicles that were manufactured with
Dr. Riley testified that Old A123 “optimized a system to        an original battery that are expected to be in service at the
minimize the number of changeovers, to have sufficient          time the original battery reaches the end of its estimated
inventories of the right parts when we needed them, and         useful life.” 167 New A123 represented to Daimler that
we would use inventorying of finished goods as part of          the useful life of the battery is 10 years. 168 To calculate
our strategy to minimize cost.” 163 He noted lithium-ion        the number of vehicles expected to be on the road ten
cells can be stored at room temperature for long periods of     years after receiving an original battery, DPCC's expert
time, and that warehousing space is inexpensive in China        consulted Daimler's spare parts forecasting group, called
or Michigan; therefore, A123 could produce more spare           Global Service Parts or “GSP.” 169 It is GSP's task
parts and inventory them to get a cost-effective use of a       “to forecast the need for spare parts and everything
changeover. 164                                                 else related to the spare parts business of Daimler.” 170
                                                                GSP provided DPCC's expert with a rate of decline of
In addition to the price increase of 15% for raw material
                                                                approximately 11% per year. 171 DPCC's expert then
costs and 25% for lost production time, Dr. Riley also
                                                                wrote:
estimated a 10% incremental margin to incentivize the
manufacturer. 165 Together, these costs account for the                      *21 Using this rate of annual
50% increase to the series production base price that Dr.                   decline and the actual and projected
Riley estimated for spare parts. He also disagreed with Mr.                 number of batteries to be supplied
Monteiro's inclusion of a periodic price increase (every 3–                 during the series production
5 years) for spare parts over the 15 year obligation, stating               contract term of 2013 through
that, although the risk that a supplier will discontinue a                  2018, I calculated the number of
product increases over time, the cost of mitigating that                    vehicles containing original batteries
risk by proper management of the supply chain does not                      supplied by New A123 that would
change. 166                                                                 be expected to remain in service
                                                                            10 years after such vehicle was
                                                                            produced. I have assumed that this



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       14
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)          29-1 Filed 11/01/18 Page 28 of 82 PageID #: 1382
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

            number of vehicles is a reasonable                 lawful currency of the United States as of the date of
            estimate of the number of spare                    the filing of the petition, and shall allow such claim in
            parts batteries that will be required              such amount,” subject to certain exceptions not applicable
            to be supplied by New A123 through                 here. 178
            2033 (the 15 year period following
            the end of series production in                    DPCC, on the other hand, claims that discounting its
                     172
            2018).                                             damages claim to the petition date is contrary to Michigan
                                                               law and the decision by the Court of Appeals for the Third
Based on this methodology, DPCC's expert estimated the
                                                               Circuit in In re Oakwood Homes Corp. 179 DPCC asserts
number of spare parts that will be required by Daimler
                                                               that Michigan law, which applies here, defines “future
during the 15–year spare parts period to be 20,056. 173 The    damages” as only those damages arising after the date
Trustee offered no evidence to rebut this calculation.
                                                               judgment is entered. 180 Therefore, DPCC asserts that the
                                                               appropriate discount date is the date this Court issues a
                                                               decision on its claim amount. In his report, DPCC's expert
                (c) Spare parts conclusion                     used an approximate hearing date (May 1, 2017) for the
                                                               discount date. 181
Accordingly, DPCC's spare parts damages should be
determined by multiplying the volume of 20,056 parts
                                                                *22 DPCC also argues that it is entitled to recover pre-
against a spare parts price delta based the base prices for
                                                               judgment interest on its claim under Michigan law, and,
the 3YP period and a 50% price increase for remaining
                                                               therefore, discounting its claim to present value as of the
spare parts period.
                                                               petition date results in the type of “double discounting”
                                                               that the Third Circuit rejected in Oakwood Homes. 182
  (iv) Determining the present value of the Claim
                                                               In Oakwood Homes, the Third Circuit determined that
                  (a) The Discount Date                        Section 502(b) does not require all claims to be discounted
                                                               to present value as of the petition date, writing:
Recognizing the time-value of money, courts have reduced
claims for future damages to present value as of the             Stated simply, 11 U.S.C. § 502(b) speaks in terms
                                                                 of determining the “amount” of a claim “as of” the
petition date. 174 “Discounting is consistent with the
                                                                 petition date. However, given that the remainder of
fundamental goal of treating similar claims in the same
                                                                 the Bankruptcy Code uses the term “value, as of,”
manner ... and reflects the economic reality that a sum
                                                                 to signify discounting to present value, and “amount”
of money received today is worth more than the same
                                                                 and “value” are not synonymous, we cannot say that §
amount received tomorrow ....” 175 The Trustee argues            502(b) clearly and unambiguously requires discounting
that DPCC's claim is an unsecured, prepetition claim for
                                                                 to present value in all situations. 183
future contract damages that should be reduced to present
value as of the petition date.                                   ....

There is support in the Bankruptcy Code for using the            We do not hold here that 11 U.S.C. § 502(b)
petition date in such an exercise. Rejection of an executory     never authorizes discounting a claim to present value,
contract under Bankruptcy Code § 365 constitutes a               but instead that the statute does not clearly and
breach of that contract immediately before the date the          unambiguously require it for all claims evaluated under
                                                                 § 502. In general, we of course acknowledge that money
bankruptcy petition was filed. 176 A rejection claim shall
                                                                 negotiated to be received in the future, and reduction in
be determined, and shall be allowed, as if the claim arose
                                                                 recognition of that basic economic fact may sometimes
before the date the bankruptcy petition was filed. 177           be appropriate. The subsections of § 502(b) encompass
Section 502(b) of the Bankruptcy Code provides that,             various financial circumstances,...; therefore, we must
if an objection is made, “the court, after notice and a
hearing, shall determine the amount of such claim in



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    15
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)            29-1 Filed 11/01/18 Page 29 of 82 PageID #: 1383
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

  look at the interplay between the subsection at issue       rights in the assets of a bankruptcy's estate to state
                                                184
  here, § 502(b)(2), and § 502(b) as a whole.                 law.’ ” 190 “Creditors' entitlements in bankruptcy arise
                                                              from the underlying substantive law creating the debtor's
The Oakwood Homes Court reviewed two rulings by the           obligation, subject to any qualifying or contrary provisions
bankruptcy court on an objection to a claim based on
                                                              of the Bankruptcy Code.” 191 In other words, the amount
interest-bearing debt. The first bankruptcy court ruling
                                                              and validity of claims are determined by state law to the
disallowed any portion of the claim attributable to post-
                                                              extent that law does not conflict with the Bankruptcy
petition “unmatured” interest under § 502(b)(2). 185 The      Code.
second bankruptcy court ruling determined that the
principal amount of the claim should be discounted to         Although DPCC's contractual damages are determined
present value pursuant to § 502(b). 186 The Third Circuit     by Michigan law, issues such as the timing of payment
held that the bankruptcy court erred, deciding:               or adding post-petition interest to its claim, are subject
                                                              to provisions in the Bankruptcy Code. “The general rule
            [T]he interplay between § 502(b)                  is that payment of any post-petition interest ... on pre-
            and § 502(b)(2), as reflected                     petition unsecured claims is prohibited by the Bankruptcy
            in both the legislative history
                                                              Code.” 192 Because DPCC is not entitled to pre-judgment
            and basic economics, acknowledges
                                                              interest, discounting the amount of DPCC's claim to the
            that once unmatured interest has
                                                              petition date does not result in the “double discounting”
            been disallowed, discounting the
                                                              that was criticized in Oakland Homes.
            remainder of the claim to present
            value would inequitably twice
                                                              Finally, DPCC also contends that equitable
            penalize the creditor for the time
                                                              considerations weigh against discounting its rejection
            value of money. We wholeheartedly
                                                              damages claim to the petition date. DPCC contends that
            agree that future liabilities must
                                                              it is disadvantaged because the litigation over its claim has
            be reduced in some way to reflect
                                                              dragged on and prevented it from receiving a distribution
            the time value of money, but
                                                              at the same time as other unsecured creditors. A similar
            doing so twice is ... “double
                                                              argument was rejected in USGen New England. 193 There,
            discounting” .... 187
                                                              the creditor argued that its claim was no longer for “future
                                                              damages” because the litigation stretched out beyond the
DPCC's reliance on Oakwood Homes is misplaced.                term of the contract and, at the time of the judgment, no
Oakwood Homes is limited to claims based on interest-
                                                              future payments were due. 194 The Court decided:
bearing debt, and DPCC's underlying claim is not based
upon an interest-bearing instrument and did not include         [Section] 502(b) provides that a bankruptcy court
any bargained-for right to interest. 188 The Third Circuit      “determine the amount [of a claim] ... as of the date of
recognized that stripping the post-petition interest from       the filing of the petition.” At the time USGen filed its
an interest-bearing debt left a claim for principal—or          bankruptcy petition on July 8, 2003, future payments
the present value of the debt. Discounting the principal        remained due under the Contract. Thus discounting
amount to present value results in a double-discounting.        to the Petition Date is required. The fact that the
Here, the rejection damages claim seeks recovery of future      litigation over the amount of the claim spanned beyond
damages, which is not akin to a claim for principal.            the term of the Contract is irrelevant. Adopting [the
Instead, future damage claims are typically discounted to       creditor's] position would require the Court to treat
present value. 189                                              unsecured claims of creditors differently depending
                                                                on the date that their claim was finally adjudicated.
 *23 DPCC's assertion of a right to pre-judgment interest       This outcome violates a fundamental objective of
(arising here post-petition), based on Michigan law, is         bankruptcy, namely, to treat similarly situated creditors
also flawed. “The ‘basic federal rule’ in bankruptcy is         equally. 195
that state law governs the substance of claims,... Congress
having ‘generally left the determination of property



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     16
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)            29-1 Filed 11/01/18 Page 30 of 82 PageID #: 1384
2017 WL 6603817, 94 UCC Rep.Serv.2d 549


I agree that the length of the litigation is irrelevant to                   The basic principle of recovery
determining the claim amount. At the time Old A123                           for breach of contract is that the
filed its bankruptcy case in 2012, the DPCC contract                         injured party should be placed in
imposed future obligations upon both parties through                         the same position it would have
2018. Pursuant to § 502(b), DPCC's claim should be                           been in had the contract been
determined as of the petition date.                                          performed. But there is a tension,
                                                                             many might agree, between trying
                                                                             to match the original bargain in the
                                                                             damages award, on the one hand,
                  (b) The Discount Rate
                                                                             and requiring the prevailing party
 *24 The parties also disagree about the appropriate                         to endure market risk to get the
discount rate that should be used to discount the claim                      benefits of its damages award, on the
to present value as of the petition date. The discount                       other. Ultimately, however, I believe
rate is applied to the total future damages claim for the                    that existing case law and common
purpose of reducing the claim to an amount consistent                        sense require that the discounting to
with the allowed amounts of other prepetition unsecured                      fix the damages award must reflect
                                                                             the same payment risk ... as the
claims. 196 “[T]he discount rate performs two functions:
(i) it accounts for the time value of money; and (ii) it                     original contract did. 202
adjusts the value of the cash flow stream to account for
                                                                 From an economic standpoint, the appropriate discount
risk.” 197                                                       rate should reflect the investment risk of an alternative
                                                                 investment with similar characteristics. 203 The Chemtura
DPCC argues that Michigan law requires using a risk
                                                                 Court decided that the discount rate should reflect the risk
free discount rate to place the nonbreaching party in the
                                                                 of nonperformance at the time the parties entered into
position it would have enjoyed if the breaching party
had fully performed. In other words, DPCC argues that            the underlying contract. 204 The Chemtura Court rejected
compensating a creditor for future damages requires              both parties' proposed discount rates. The creditor's risk
setting a sum which, if securely invested at a simple interest   free rate did not account for any risk premium. The
rate, would amount to the desired damage award at the            debtor's discount rate based on Chemtura's weighted
                                                                 average cost of capital (“WACC”) included too high a risk
end of applicable time period. 198 At trial, DPCC's expert
                                                                 premium that reflected “the company as it had evolved,
testified that the risk free rate as of the petition date
                                                                 and incorporated all of the risks that might affect the value
(October 16, 2012) was 2.51%. 199                                of the company” while only a subset of those risks would
                                                                 apply at the time the original contract was entered into
The Trustee, however, argues that the appropriate
                                                                 between the creditor and a predecessor to the debtor. 205
discount rate should account for the risk of Old A123's
non-performance of the Contract. The Trustee's expert,
                                                                  *25 In Mirant Corporation, the court also decided that
relying on publicly available information about Old
                                                                 an appropriate discount rate would reflect the risk of
A123's debt in Form 10–Ks, calculated the weighted
                                                                 the debtor's non-performance prior to the bankruptcy
average cost of debt (“WACD”) for Old A123 in 2012 at
                                                                 filing. 206 The Mirant Court applied a discount rate that
13.71% for use as the applicable discount rate. 200
                                                                 was based upon the interest rates the debtors paid for
                                                                 borrowed money prepetition, when the debtors were more
In Chemtura Corporation, the bankruptcy court
considered a similar issue of whether to apply a risk-free       creditworthy. 207 The Mirant Court decided that the
discount rate, or a discount rate that accounts for the risk     prepetition interest rates represented a fair measure of the
                                                                 market's assessment of the risk associated in dealing with
that the debtors might not perform under the contract. 201
The Chemtura Court explained that:                               the debtors. 208




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        17
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)         29-1 Filed 11/01/18 Page 31 of 82 PageID #: 1385
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

I agree with the analyses of the courts in Chemtura and      analyze the Debtors' WACD as of the date of the first
Mirant that the appropriate discount rate should reflect     written Purchase Contract—or May 2011. Because Old
the risk associated with Old A123 at the time the parties    A123 may have already been on a financial precipice,
entered into the Contract. Accordingly, DPCC's risk free     additional analysis may not yield a lower discount rate,
discount rate cannot be used here. The Trustee's expert      but I believe it is more appropriate to reject both proposed
calculated the WACD for Old A123 as of the 4 th quarter      discount rates and await further analysis of the discount
                                                             rate at a more appropriate date.
of 2012, which was after the Debtors filed bankruptcy. 209
There is no clear contract date in this matter. As
discussed in my 2015 Decision on cross-motions for              (v) Attorney Fees
summary judgment, DPCC issued Purchase Contracts              *26    DPCC also argues that the Contract's
to Old A123 starting in May 5, 2011. 210 The parties         indemnification provisions provide that its claim should
continued to discuss terms and DPCC issued revised           include recovery of attorney's fees arising from Old
Purchase Contracts on November 15, 2011 and November         A123's breach. Since rejection of the Contract occurred
29, 2012. 211 The Debtors filed their bankruptcy petitions   postpetition, the attorney's fees at issue were incurred
on October 16, 2012. Finally, in December 2012, Old A123     postpetition. Courts have been divided over the issue of
and DPCC reach a “critical juncture in their relationship”   whether an unsecured creditor can recover postpetition
and executed the Amendment to the Purchase Contracts         attorney's fees and costs as part of its allowed claim against
to memorialize Daimler's agreement to pay some of            the bankruptcy estate. 217 I considered a similar issue in
Old A123's NRE Costs up front to complete testing of         Tribune Co., and agreed with the analysis of the court
the Starter Batteries. 212 In the Amendment, the parties     in Global Industrial Technologies that the plain language
confirmed the full force and effect of the prior Purchase    of Bankruptcy Code § 502(b) and § 506(b), when read
                                                             together, indicate that postpetition interest, attorney's
Contracts. 213 The Trustee argues that the contract date
                                                             fees and costs are recoverable only by oversecured
is December 10, 2012, when the parties signed the
Amendment, which was post-petition.                          creditors. 218 DPCC is not entitled to recover post-
                                                             petition attorney's fees as part of its unsecured rejection
However, even if I consider the Contract date as             damages claim.
early as May 2011, evidence shows that DPCC and
Daimler knew that contracting with Old A123 involved
                                                             CONCLUSION
a serious level of risk. The internal Daimler report
                                                             For the reasons stated above, I conclude that both experts
evaluating Old A123's response to Daimler's RFP
                                                             incorrectly calculated DPCC's rejection damages claim.
against a competitor's response assessed the companies
                                                             Calculation of the price delta between the Old A123
on numerous points, including “Risk Status.” 214 The         Contract and the New A123 contract for the Starter
report permitted assignment of risk at the following         Batteries during series production must be adjusted
levels (in the following order): “Go, Concern, Watch,        because the parties mistakenly (i) changed the price of
Recovery, Restructuring, Bankrupt, tbd.” 215 Old A123        60Ah Starter Batteries based on the Amendment, (ii)
was assigned the risk of “Restructuring,” while the          reduced the price of the 80Ah Starter Battery when
competitor's proposal was assigned “tbd.” 216                60Ah Starter Battery was not available; and (iii) included
                                                             freight costs in the Claim calculation. DPCC's spare
DPCC and Daimler clearly knew that contracting with          parts damages also must be revised based on a 50%
Old A123 had a significant level of risk. Despite this       price increase, rather than DPCC's 100–200–300% price
risk level, the WACD calculation by the Trustee's expert     increase calculation. Finally, an appropriate discount rate
is based upon a post-petition date. An analysis of Old       must be determined based upon the Debtors' weighted
A123's WACD may not change significantly between the         average cost of debt as of the date of the First Purchase
first Purchase Order issued in May 2011 and the final        Contract.
amendment signed in December 2012. However, setting
the discount rate solely on the post-petition date may       The parties should confer to determine if they can agree
skew toward too high of a risk. It is more appropriate to    upon a revised rejection damages claim amount consistent



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      18
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)             29-1 Filed 11/01/18 Page 32 of 82 PageID #: 1386
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

with my conclusions, I will schedule a status conference to        All Citations
discuss the revised Claim amount. An appropriate Order
follows.                                                           Slip Copy, 2017 WL 6603817, 94 UCC Rep.Serv.2d 549



Footnotes
1      The debtors in these chapter 11 cases are B456 Systems, Inc. (f/k/a A123 Systems, Inc.), A123 Securities Corporation,
       and Grid Storage Holdings LLC (the “Debtors”).
2      This Opinion constitutes the findings of fact and conclusions of law, as required by Fed. R. Bankr. P. 7052. The Court
       has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and § 157(a). This matter is a core proceeding pursuant
       to 28 U.S.C. § 157(b)(2)(A) and (B).
3      DPCC is a United States-based purchasing affiliate of Daimler AG (“Daimler”), a German original equipment
       manufacturer.
4      The parties filed a Joint Pretrial Memorandum (D.I. 2412) (“JPM”) on May 10, 2017, which included a recitation of the
       procedural background of this matter and a statement of uncontested facts. The facts and background set forth in this
       section are taken from the uncontested facts in the JPM.
5      80Ah (or 80 amp hours) and 60Ah (or 60 amp hours) refers to two different size Starter Batteries that were to be
       manufactured and supplied by Old A123 under the Contract (defined below).
6      In cross-motions for summary judgment, the Trustee disputed whether there was an enforceable contract between DPCC
       and Old A123. By Order and Opinion dated July 24, 2015, I decided that A123 and DPCC were parties to a binding and
       enforceable requirements contract under which Old A123 would supply Starter Batteries to DPCC for use by Daimler. In
       re B456 Systems, Inc., No. 12–12859, 2015 WL 4512070 (Bankr. D. Del. July 24, 2015) (the “2015 Decision”).
       As discussed in more detail in the section entitled “Facts Related to the Term of the Contract,” infra, DPCC issued more
       than one purchase contract to Old A123 as the parties negotiated and changed the terms of the deal. Based on the 2015
       Decision and the evidence now before me, I conclude that the Purchase Contracts attached in Joint Exhibit J104, together
       with the Amendment, make up the “Contract” at issue here. Those Purchase Contracts also reference purchase contract
       number 1285702867, issued by Daimler to DPCC, located in Joint Exhibit J074, which is also the operative purchase
       contract between Daimler and DPCC in the matter now before me.
7      In the Debtors' Motion for Entry of an Order Authorizing Rejection of Certain Unexpired Leases and Executory Contracts
       (D.I. 895) (the “Rejection Motion”), the Debtors stated, “[t]he Debtors and their professionals have used their best efforts
       to identify and list on Exhibit C to the Proposed Order ail Rejected Contracts. However, to the extent the Debtors have
       inadvertently failed to include a Rejected Contract on Exhibit C, the Debtors request that any order granting this Motion
       be deemed to apply to such Rejected Contract.” (Rejection Motion, ¶ 8 (footnote omitted)).
8      The 2015 Decision, 2015 WL 4512070 at *5.
9      Id. at *9.
10     Id.
11     At one point, the Trustee advised the Court that he expected distributions to unsecured creditors to result in a 60–
       65% recovery (Tr. 3/28/2017 at 19:22–20:11), hence, the divide between the parties' respective rejection damage claim
       calculations is economically meaningful.
12     Tr. 5/15/2017 at 18:8–21:25 (D.I. 2433). (Testimony of Paul Ribeiro–Monteiro, the Purchasing Manager for Daimler during
       the relevant time period. (“Monteiro”)). See JPM, at 14. “Series production” refers to mass production of a certain type
       of vehicle. Tr. 5/15/2017 at 21:10–21:25 (Monteiro).
13     Tr. 5/15/2017 at 22:14–23:18 (Monteiro). Joint Exs. J002, J003.
14     Joint Ex. J002 at B456LT00001244 (emphasis added).
15     Joint Ex. J002 at B456LT00001243. Tr. 5/15/2017 at 26:17–27:9 (Monteiro).
16     Tr. 5/15/2017 at 29:1–29:15 (Monteiro).
17     Joint Ex. J007.
18     Joint Ex. J007 at B456LT00001002. Old A123 listed alternative prices for the batteries based on whether the volume of
       batteries to be provided was 25,000/year or 50,000/year. Id.
19     Id.
20     See, e.g., Joint Ex. J010 at 28; Joint Ex. J017 at B456LT00010603; and Joint Ex. J024.



                © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            19
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)           29-1 Filed 11/01/18 Page 33 of 82 PageID #: 1387
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

21    Tr. 5/15/2037 at 51:3–53:5, 53:16–54:18 (Monteiro); and Joint Ex. J025.
22    Tr. 5/15/2017 at 37:9–38:23 (Monteiro).
23    Tr. 5/15/2017 at 53:20–54:18; See Joint Ex. J083 and Joint Ex. J084.
24    Joint Ex. J033.
25    Joint Ex. J032.
26    Tr. 5/15/2017 at 62:24–63:9 (Monteiro).
27    Joint Ex. J047.
28    Id. at DPCC003310.
29    Joint Ex. J052, identifying the contract as Purchase Contract 6900061. Daimler had “purchasing guidelines [requiring]
      any kind of supply contracts with American U.S. suppliers ... to go via Purchasing Coordination. At least those regulations
      existed at the time.” Tr. 5/15/2017 at 67:8–67:12 (Monteiro).
30    Joint Ex. J052 at B456LT00001744.
31    Id. at B456LT00001750.
32    See Joint Ex. J0057. This internal Old A123 email indicates that Daimler's representative “was very upset with our ‘post-
      nomination’ behavior and the huge price increase.” Id. at B456LT00001445.
33    Tr. 5/15/2017 at 68:20–69:11; 70:25–71:12 (Monteiro).
34    2015 Decision, 2015 WL 4512070 at 3. Tr. 5/15/2017 at 74:18–75:16 (Monteiro).
35    Ex. P007. Tr. 5/15/2017 at 76:2–81:12 (Monteiro).
36    Ex. P007.
37    Joint Ex. J072 and Joint Ex. J074.
38    Joint Ex. J104. The Updated Purchase Contracts are dated November 15, 2011 (for Purchase Contract 6900067 for
      60Ah Starter Batteries) and May 5, 2011 (for Purchase Contract 6900061 for 80Ah Starter Batteries). Due to a system
      restriction, once the purchase contract is initiated, DPCC could not change the date as updated purchase contracts were
      issued. Tr. 5/16/2017 at 97:2–97:18 (Testimony of Margarita Block, the Purchasing Manager for DPCC at the relevant
      time period (“Block”)). See JPM at 14.
39    Joint Ex. J104 at B456LT00005674, B456LT00005680. Previously, on November 15, 2011, DPCC had issued the original
      purchase contract for the 60Ah Starter Batteries, stating that it was an “Annual Purchase Contract” valid from 6/27/2011
      to 12/31/2011. Joint Ex, J066.
40    Joint Ex. J104 at B456LT00005679
41    Joint Ex. J104 at B456LT00005690, B456LT00005696. Like the date of the Contract (see n. 38, supra ) the statement
      appearing below each price of “Price valid 6/27/2011–12/31/2011” appears to be a term that was never updated in the
      contract, as it is outdated whether finding that the term ended on December 31, 2012 or December 31, 2017. J104 at
      B456LT00005680, B456LT00005696.
42    Joint Ex. J104 at B456LT00005695.
43    Joint Ex. J104 at B456LT00005678–79, B456LT00005694–95.
44    Joint Ex. J111 at DPCC000073. The Amendment defines the “Contracts” as including Purchase Contracts dated
      November 29, 2012 (No. 1285703299), November 15, 2011 (No. 6900067), and May 5, 2011 (No. 6900061).
45    Joint Ex. J111 at DPCC000074.
46    2015 Decision, 2015 WL 4512070 at *9.
47    The DPCC “General Terms and Conditions” attached to the Contract provide that “all transactions between DPCC and
      Seller will be governed by and construed in accordance with the laws of Michigan as if entirely performed therein.” Joint
      Ex. J104 at B456LT00005688, B456LT00005704. Neither party disputes that Michigan law applies here.
48    Klapp v. United Ins. Grp. Agency, Inc., 468 Mich. 459, 467, 663 N.W.2d 447, 453 (Mich. 2003) quoting Hunter v. Pearl
      Assurance Co., Ltd., 292 Mich. 543, 545, 291 N.W. 58 (Mich. 1940) (internal punctuation omitted).
49    Id.
50    Joint Ex. J104 at B456LT00005674 and B456LT00005690 (¶ 1.a) (emphasis added).
51    Joint Ex. J104 at B456LT00005678, B456LT00005694.
52    Joint Ex. J104 at B456LT00005679, B456LT00005695.
53    Joint Ex. J104 at B456LT00005680, B456LT00005696.
54    Whitesell Corp. v. Whirlpool Corp., No. 1:05–CV–679, 2009 WL 3585427, *1 (W.D. Mich. Oct. 27, 2009) (citing Klapp,
      663 N.W.2d at 454).



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            20
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)            29-1 Filed 11/01/18 Page 34 of 82 PageID #: 1388
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

55    Klapp, 663 N.W.2d at 454
56    Id. quoting Penzien v. Dielectric Products Eng'g Co., Inc., 374 Mich. 444, 449, 132 N.W.2d 130 (Mich. 1965) (internal
      punctuation omitted).
57    Joint Ex. J002 at B456LT00001243–44 (emphasis added).
58    Tr. 5/15/2017 at 37:9–38:8; 51:3–54:18 (Monteiro).
59    Joint Ex. J029; Tr. 5/15/2017 at 62:24–63:9 (Monteiro).
60    Joint Exhibits J010 at 28, 31; J011 at B456LT00000428; J031 at B456LT00003839.
61    Ex. P007; Ex. P008; Ex. P012; Tr. 5/15/2017 74:18–76:14; 77:1–77:7 (Monteiro).
62    Ex. P008; Joint Ex. J104. Although the prices for the 80Ah Starter Batteries appear to be higher in the Contract than in
      the Livonia documentation, Mr. Monteiro explained that the price in the Contract for the 80Ah Starter Batteries include
      the $477 base price, plus $12 piece price amortization for NRE Costs which the parties decided would be added to only
      the 80Ah Starter Batteries. Tr. 5/15/2017 at 98:12–99:16 (Monteiro).
63    Tr. 5/15/2017 at 34:4–34:15; 48:20–49:9; 53:16–54:18; 65:2–65:10; 80:12–80:15 (Monteiro).
64    Tr. 5/16/2017 at 97:2–99:8; 101:25–102:6 (Block). The Trustee argues that the one-year term in the Contract between
      DPCC and Old A123 was not an error, because it mirrors the language in the contract between Daimler and DPCC,
      providing:
         This Agreement has a term of one year and shall be extended by an additional year, respectively, if the parties have
         agreed the prices for the subsequent year. (Joint Ex. J047 at DPCC003313).
      The one-year term language, however, is not found in the later Daimler/DPCC purchase contracts issued on December
      7, 2011 (Joint Ex. J072) and on January 24, 2012 (Joint Ex. J074), which provided the basis for the Updated Purchase
      Contracts between DPCC and Old A123.
65    Dep. Tr. 10/14/2013 at 41:1–43:11; 44:15–45:5; 49:17–50:25 (Trinch).
66    Dep. Tr. 10/16/2013 at 92:6–92:11; 99:15–99:20 (Belden).
67    Mich. Comp. Laws § 440.2202.
68    Mich. Comp. Laws § 440.2202, cmt. 2.
69    Mich. Comp. Laws § 440.1303(1).
70    Joint Ex. J070; Dep. Tr. 2/4/2014 at 143:17–144:6 (Jason Forcier (“Forcier”) was the Executive Vice President of the
      Automotive Solutions Group at Old A123 during the relevant time period. See JPM at 16.).
71    Dep. Tr. 10/16/2013 at 139:15–141:4 (Belden); Joint Exhibits J101, J102.
72    Joint Ex. J111; Dep. Tr. 10/16/2013 at 141:9–142:2 (Belden); Joint Exhibits J095 at B456LT00005170; J099; J103 at
      B456LT00035648
73    Joint Ex. J117; Tr. 5/16/2017 at 92:25–94:5 (Block).
74    Tr. 5/16/2017 at 94:6–94:10 (Block).
75    Tr. 5/16/2017 at 100:16–102:6 (Block).
76    Joint Ex. J104 at B456LT00005678–79, B456LT00005694–95.
77    In support, the Trustee cites to In re Weaver Oil Co., Inc., No. 08–40379, 2008 WL 8202063, *4 (Bankr. N.D. Fla. Nov. 17,
      2008), in which the Court, deciding whether to approve rejection of a contract, considered whether the size of the resulting
      rejection damages claim prevented the estate from benefiting from the contract rejection. Without any discussion on the
      issue, the Court determined the potential rejection damages claim without including an option to extend the contract for
      a further five-year term.
78    See In re Henderson, 297 B.R. 870, 874 (Bankr. M.D. Fla. 2003) (Court considering a landlord's rejection damages claim
      against the debtor-guarantor of the lease obligation would not reduce the rent claim based on the assumption that the
      replacement tenant would exercise options to renew the lease).
79    Tr. 5/15/2017 at 94:13–96:9 (Monteiro).
80    Id.
81    Tr. 5/17/2017 at 123:18–124:44 (D.I. 2439) (Jeffrey Johnston, DPCC's expert witness on damages calculation
      (“Johnston”); See JPM at 14; Tr. 5/17/2017 at 16:4–16:21 (Johnston).
82    Tr. 5/15/2017 at 99:24–102:23 (Monteiro); Exhibit P31.
83    Tr. 5/15/2017 at 103:2–104:24 (Monteiro).
84    Tr. 5/15/2017 at 110:12–111:13: 112:14–113:14 (Monteiro).
85    Compare Joint Ex. J104 and Joint Ex. J129. See also Ex. P031, Ex. P033 and P051.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             21
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)             29-1 Filed 11/01/18 Page 35 of 82 PageID #: 1389
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

86    Tr. 5/16/2017 at 74:11–75:7 (Monteiro).
87    Tr. 5/15/2017 at 21:19–21:25; 43:20–45:89 (Monteiro); Old A123 knew the price would affect which car lines would use
      the batteries and, in turn, how many batteries were purchased. Joint Ex. J011 at B456LT0000428 (“[T]he only hurdle to
      jump over is the price line;” “The platform managers at Daimler will cancel this technology right away if there is no gap
      closure”); Joint Ex. J013 at B456LT00004294 (“[T]he platform manager can easily put their veto on this new technology
      if the price gap is too big.”).
88    Tr. 5/15/2017 at 107:19–108:9 (Monteiro).
89    JPM, Uncontested Facts, ¶ 11. Ex. P33.
90    JPM, Uncontested Facts, ¶ 12.
91    11 U.S.C. § 502(b).
92    In re Land Source Cmty. Dev. LLC, 485 B.R. 310, 317 (Bankr. D. Del 2013) (citing In re Allegheny Int'l, Inc., 954 F.2d
      167, 173 (3d Cir. 1992)), which describes the shifting burden of proof as follows:
         Initially, the claimant must allege facts sufficient to support the claim. If the averments in his filed claim meet this
         standard of sufficiency, it is “prima facie” valid. In other words, a claim that alleges facts sufficient to support a legal
         liability to the claimant satisfies the claimant's initial obligation to go forward. The burden of going forward then shifts
         to the objector to produce evidence sufficient to negate the prima facie validity of the filed claim. It is often said that
         the objector must produce evidence equal in force to the prima facie case.... In practice, the objector must produce
         evidence which, if believed, would refute at least one of the allegations that is essential to the claim's legal sufficiency.
         If the objector produces sufficient evidence to negate one or more of the sworn facts in the proof of claim, the burden
         reverts to the claimant to prove the validity of the claim by a preponderance of the evidence.... The burden of persuasion
         is always on the claimant.
      Allegheny Int'l, 954 F.2d at 173–74 (citations omitted).
93    Travelers Cas. & Sur. Co. of America v. Pacific Gas & Elec. Co., 549 U.S. 443, 450–51, 127 S. Ct. 1199, 167 L.Ed. 2d
      178 (2007) (citing Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15, 20, 120 S. Ct. 1951, 147 L.Ed. 2d 13 (2000)).
94    Joint Ex. J104 at B456LT00005688, B456LT00005704.
95    Mich. Comp. Laws § 440.2101 et seq.
96    Mich. Comp. Laws § 440.1305.
97    Mich. Comp. Laws 440.2711.
98    Mich. Comp. Laws 440.2712 (footnote omitted).
99    Mich. Comp. Laws 440.2713 (footnote omitted).
100   Tr. 5/17/2017 at 215:8–216:24 (Testimony of Dr. Gilbert Neal Riley, Jr., [fill in title]. Dr. Gilbert, a co-inventor of the Old
      A123 batteries, testified about performance improvements in the Starter Batteries supplied by New A123.
101   Mich. Comp. Laws 440.2712 cmt. 2.
102   Natron Corp. v. Amway Corp, 1999 WL 33435058, *3 (Mich. Ct. App. Oct. 12, 1999) (citations omitted). The Trustee cites
      case law that is easily distinguished from the facts before me. In Valley Die Cast Corp. v. A.C. W., Inc., 181 N.W.2d 303
      (Mich. Ct. App. 1970), the covering party purchased a brush car wash as cover for a pressure car wash. The brush car
      wash was more expensive and operated on distinctly different principles from the pressure car wash. In IDX Sys. Corp.
      v. St. John Health Sys., 2003 WL 25676069 (E.D. Mich. Mar. 28, 2003), the Court granted a motion in limine to exclude
      evidence related to damages incurred when a health care company purchased multiple systems to replace the single,
      integrated software system that it had contracted to buy. In this matter now before me, no evidence of an alternative
      source of batteries was produced.
103   Tr. 5/15/2017 at 110:12–111:13: 112:14–113:14 (Monteiro).
104   Joint Ex. J141 at 17.
105   Joint Ex. J139 at 23.
106   Joint Ex. J104 at B456LT00005680, B456LT0005696; Joint Ex. J141 at 4 n. 9; Joint Ex. J139 at 9 (stating that the pricing
      consisted of three separate components: the base price, the NRE Adder and the delivery charges (or freight costs)).
107   Joint Ex. J111. This change reduced the NRE Adder from $12.30 to $10.43. Tr. 5/17/2017 at 68:21–69:23 (Johnston).
108   Joint Ex. J111.
109   Joint Ex. J104 at B456LT00005680, B456LT0005696.
110   Tr. 5/15/2017 at 77:8–78:24 (Monteiro).
111   Tr. 5/17/2017 at 71:14–71:24 (Johnston).
112   See the 2015 Decision, 2015 WL 4512070 at *3.


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                22
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)             29-1 Filed 11/01/18 Page 36 of 82 PageID #: 1390
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

113   Tr. 5/15/2017 at 77:8–79:6 (Monteiro).
114   Id., see also P007.
115   Joint Ex. J139 at 11–13. Tr. 5/17/2017 at 79:9–80:23 (Johnston).
116   Tr. 5/15/2017 at 82:25–84:16; 98:12–99:16 (Monteiro).
117   Tr. 5/15/2017 at 84:11–84:13 (Monteiro).
118   Tr. 5/17/2017 at 76:14–78:37 (Johnston).
119   Id.
         FN120. Q: In any event, the costs of freight are borne by Daimler, correct?
         A: Well, ultimately, yes. The question is whether it's directly right away or indirectly[;] either way I pay my own freight
           forward or I pay the service provided by that supplier.
      Tr. 5/16/2017 at 32:18–32:24
121   Mich. Comp. Laws 440.2713.
122   Joint Ex. J122.
123   In re Stone & Webster, Inc., 547 B.R. 588, 606 (Bankr. D. Del. 2016). See also In re Speigel, Inc., 337 B.R. 816, 820
      (Bankr. S.D.N.Y. 2006) (allowing an amendment to a timely filed claim that (i) corrects a defect of form in the original
      claim; (ii) describes the original claim with greater particularly; or (iii) pleads a new theory of recovery on the facts set
      forth in the original claim).
124   Stone & Webster, 547 B.R. at 606 citing Plains Mktg., L.P. v. Bank of America, N.A. (In re SemCrude, L.P.), 443 B.R.
      472, 477–78 (Bankr. D. Del. 2011).
125   Speigel, 337 B.R. at 820 (citing Midland Cogeneration Venture Ltd. P'ship v. Enron Corp. (In re Enron Corp.), 419 F.3d
      115, 133 (2d Cir. 2005)).
126   Speigel, 337 B.R. at 820.
127   Id.
128   Ex. P–30.
129   Id.
130   See In re ADI Liquidation, Inc., 555 B.R. 423, 435–37 (Bankr. D. Del. 2016).
131   Joint Ex. J139 at 18–20. Mr. Johnston arrived at this figure by reviewing Daimler's records of the actual number of Starter
      Batteries supplied by New A123 to DPCC and Daimler from 2013 through March 31, 2016, and New A123 and Daimler's
      forecasts of the number of Starter Batteries to be supplied through 2018. Id. at 8. The Cover Amount is split between
      59,910 80Ah Starter Batteries and 7,499 60h Starter Batteries
132   Mich. Comp Laws § 440.2715(2).
133   Sullivan Indus., Inc. v. Double Seal Glass Co., Inc., 480 N.W.2d 623, 631, 192 Mich.App. 333, 347 (Mich. Ct. App., 1991)
      (quoting Petroleo Brasileiro, S.A. v. Ameropan Oil Corp., 372 F.Supp. 503 (E.D.N.Y. 1974)).
134   G. Wallach, The Law of Sales, ¶ 10.04[1][b], Cmt. 3 to § 2–715 quoted with approval in Step–Saver Data Sys., Inc. v.
      Wyse Tech., 912 F.2d 643, 653 (3d Cir. 3990).
135   Step–Saver, 912 F.2d at 653.
136   Contempo Design, Inc. v. Chi. & N.E. Ill. Dist. Council of Carpenters, 226 F.3d 535, 554 (7th Cir. 2000) cert. denied 531
      U.S. 1078 (2001) (citing RESTATEMENT (SECOND) OF CONTRACTS, § 351).
137   Joint Ex. J104, ¶ 11 at B456LT00005686, B456LT00005702.
138   Miller–Davis Co. v. Ahrens Constr., Inc., 495 Mich. 161, 173, 848 N.W.2d 95, 101–02 (Mich. 2014) (citing 41 Am. Jur.
      2d, Indemnity, § 4, p. 417).
139   Grand Trunk W. R.R., Inc. v. Auto Warehousing Co., 262 Mich. App. 345, 686 N.W.2d 756, 761 (Mich. Ct. App. 2004).
140   Miller–Davis, 848 N.W.2d at 102.
141   Id. at 102–03.
142   Miller–Davis, 848 N.W.2d at 103 (quoting Black's Law Dictionary (9th ed.), pp. 281–82).
143   Joint Ex. J104 at B456LT00005678, B456LT00005694.
144   Joint Ex. J151 at DPCC2008010 (emphasis in original); Tr. 5/15/2017 at 88:2–89:7 (Monteiro).
145   Tr. 5/19/2017 at 45:12–49:5 (Vanderveen). Mr. Vanderveen testified, “I've worked for a fair number of automotive
      suppliers. And in my experience, the relationship is very delicate between an OEM and an automotive supply company.
      It's mutually dependent on each other. I don't think I have to explain that the supplier needs the business and the OEM
      needs the supplier's business desperately.... [I]n the economic system in which these contracts exist, the parties could




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              23
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)           29-1 Filed 11/01/18 Page 37 of 82 PageID #: 1391
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

      agree to a particular price, and that would be a market price.” Id. at 48:5–48:18. Mr. Vanderveen also did not include
      spare parts costs as part of DPCC's damages because DPCC stopped purchasing batteries in early 2015 and, therefore,
      would not purchase spare parts after series production. However, as explained earlier in this Opinion, Daimler's direct
      purchases are included as part of DPCC's damage claim.
146   See, e.g., Tr. 5/15/2017 at 117:11–1182 (Monteiro).
147   Tr. 5/17/2017 at 44:2245:17 (Johnston).
148   Joint Ex. J139 at 16–17.
149   Joint Ex. J139 at 17.
150   Tr. 5/15/2017 at 115:8–123:15 (Monteiro); Tr. 5/16/2017 at 54:4–57:12 (Monteiro).
151   Joint Ex. J139 at 17.
152   Joint Ex. J139 at 17.
153   Id.
154   Id. at 17–18. Tr. 5/17/2017 at 46:19–51:25 (Johnston).
155   Joint Ex. J142, Ex. A; Tr. 5/17/2017 at 163:11–169:15 (Riley).
156   Joint Ex. J142; Tr. 5/17/2017 at 173:14–174:1; 175:1–176:4 (Riley).
157   Tr. 5/17/2017 at 192:16–193:22 (Riley).
158   Joint Ex. 142 at 5; Tr. 5/17/2017 at 195:7–195:14 (Riley).
159   Tr. 5/17/2017 at 193:23–195:6 (Riley).
160   Tr. 5/17/2017 at 186:21–188:1 (Riley).
161   Joint Ex. 142 at 5.
162   Tr. 5/17/2017 at 190:7–190:22 (Riley).
163   Tr. 5/17/2017 at 184:6–184:23 (Riley).
164   Tr. 5/17/2017 at 185:10–186:20 (Riley).
165   Joint Ex. 142 at 5; Tr.
166   Tr. 5/17/2017 at 198:22–199:18.
167   Joint Ex. J139 at 20; Tr. 5/17/2017 at 54:14–54:25 (Johnston).
168   Joint Ex. J139 at 20; Tr. 5/17/2017 at 56:17–57:3 (Johnston).
169   Joint Ex. J139 at 20–21; Tr. 5/17/2017 at 57:4–57:13 (Johnston).
170   Tr. 5/17/2017 at 57:8–57:13 (Johnston).
171   Joint Ex. J139 at 21; Tr. 5/17/2017 at 57:24–58:19 (Johnston).
172   Joint Ex. J139 at 21.
173   Id.
174   USGen New England, Inc. v. TransCanada Pipelines, Ltd. (In re USGen New England, Inc.), 429 B.R. 437, 490 (Bankr.
      D. Md. 2010) quoting Pension Benefit Guar. Corp. v. Belfance (In re CSC Indus., Inc.), 232 F.3d 505, 508 (6th Cir. 2000)
      (“[T]he bankruptcy court must value present claims and reduce claims for future payment to present value while also
      keeping in mind that a fundamental objective of the Bankruptcy Code is to treat similarly situated creditors equally.”).
175   In re Oakwood Homes Corp., 449 F.3d 588, 604 (3d Cir. 2006) (Smith, J. dissenting) (quoting In re Trace Int'l Holdings,
      Inc., 284 B.R. 32, 38 (Bankr. S.D.N.Y. 2002)).
176   11 U.S.C. § 365(g)(1).
177   11 U.S.C. § 502(g)(1).
178   11 U.S.C. § 502(b).
179   449 F.3d 588 (3d Cir. 2006).
180   DPCC Proposed Findings of Fact and Conclusions of Law (D.I. 2450) at ¶ 136 citing Mich. Comp. Laws 600.6013;
      600.6301.
181   Tr. 5/17/2017 at 101:6–101:13 (Johnston).
182   Id. at ¶ 137–38.
183   Oakwood Homes, 449 F.3d at 595. The Court noted that when “the Bankruptcy Code intends a court to discount something
      to present value, the Code clearly uses the term ‘value, as of’ a certain date. See, e.g., 11 U.S.C. § 1129 (‘value, as of
      the effective date of the plan’), 1173 (same), 1225 (same), 1325 (same), 1328 (same).” Id. at 597.
184   Oakwood Homes, 449 F.3d at 598 (emphasis in original) (footnote omitted).




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           24
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)             29-1 Filed 11/01/18 Page 38 of 82 PageID #: 1392
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

185   Oakwood Homes, 449 F.3d at 591; 11 U.S.C. § 502(b)(2) (disallowing claims to the extent such claim is for unmatured
      interest).
186   Id.
187   Id. at 601.
188   Id. at 603.
189   See, e.g., In re O.P.M Leasing Servs., Inc., 79 B.R. 161, 167 (S.D.N.Y. 1987) (“Equality of treatment at distribution is a
      fundamental principle underlying the bankruptcy laws. By discounting a claim arising from the postpetition rejection of
      an executory contract or unexpired lease, the postpetition claimant is treated the same as the pre-petition claimant, an
      explicitly stated purpose of 11 U.S.C. § 365.”) (citation omitted); Matter of Penn Central Transp. Co., 596 F.2d 1102, 1316
      (3d Cir. 1979) (“Plainly, the promise of a dollar payable in several years is not worth 100 cents today.”).
190   Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15, 20, 120 S. Ct. 1951, 1955, 147 L.Ed.2d 13 (2000) quoting Butner v.
      United States, 440 U.S. 48, 57, 99 S. Ct. 914, 59 L.Ed.2d 136 (1979).
191   Raleigh, 530 U.S. at 20 (emphasis added) citing Butner, 440 U.S. at 55; Vanston Bondholders Protective Comm. v. Green,
      329 U.S. 156, 161–62, 67 S. Ct. 237, 91 L.Ed. 162 (1946). See also Unsecured Creditors Comm. of Highland Superstores,
      Inc. v. Strobeck Real Estate, Inc. (In re Highland Superstores, Inc.), 154 F.3d 573, (6th Cir. 1998) (“[Courts] have uniformly
      held that a lessor's damages are computed in accordance with the terms of the debtor's lease and applicable state law,
      and then are limited by application of section 502(b)(6).”) (citations omitted).
192   In re W.R. Grace & Co., 475 B.R. 34, 159 (D. Del. 2012); Hacienda Heating & Cooling, Inc. v. United Artists Theatre
      Circuit, Inc. (In re United Artists Theatre Co.), 406 B.R. 643, 651 (Bankr. D. Del. 2009). See also In re Energy Future
      Holdings Corp., 540 B.R. 109 (Bankr. D. Del. 2015).
193   USGen New England, Inc. v. TransCanada Pipelines, Ltd. (In re USGen New England, Inc.), 429 B.R. 437, 491 (Bankr.
      D. Md. 2010).
194   Id.
195   Id. (citing CSC Indus., 232 F.3d at 508).
196   In re Mirant Corp., 332 B.R. 139, 158 (Bankr. N.D. Tex. 2005).
197   Energy Capital Corp. v. United States, 302 F.3d 1314, 1333 (Fed. Cir. 2002).
198   DPCC Proposed Findings of Fact and Conclusions of Law, D.I. 2450, at ¶ 127 citing Rivers v. Bay City Traction & Elec.
      Co., 128 N.W. 254, 259 (Mich. 1910).
199   See Demo. P19, Joint Ex. J139 at 22 n. 45.
200   Tr. 5/19/2017 at 54:18–55:20 (Vanderveen); see also Demo D22.
201   In re Chemtura Corp., 448 B.R. 635, 672 (Bankr. S.D.N.Y. 2011).
202   Id. at 673.
203   Id. at 673 (citing Teachers Ins. and Annuity Assoc. of Am. v. Ormesa Geothermal, 791 F.Supp. 401, 416–17 (S.D.N.Y.
      1991)).
204   Chemtura, 448 at 676. The Chemtura Court distinguished cases that used a risk free discount rate, specifically In re
      Highland Superstores, Inc., 154 F.3d 573 (6th Cir. 1998) and Kucin v. Devan, 251 B.R. 269 (D. Md. 2000). The Mirant
      Court also noted that the analyses of the courts in Highland and Kucin were flawed since they “presented a dichotomy
      between a risk-free discount rate and a discount rate that takes into account the debtor's creditworthiness at the time of
      the breach. Neither Court considered the appropriateness of including in the discount rate a risk factor based upon an
      ex ante view of the debtor's creditworthiness at the time the parties entered into the contract.” Mirant, 332 B.R. at 157
      n.49. I agree that those cases are distinguishable and conclude that the reasoning underlying both Chemtura and Mirant,
      supra, is applicable to the rejection damages claim here,
205   Chemtura, 448 B.R. at 676–77.
206   Mirant, 332 B.R. at 158.
207   Id. at 159.
208   Id.
209   See Demo D22.
210   B456, 2015 WL 4512070 at *2–*3.
211   Id.
212   Id. at *6.
213   Id. at *7.
214   Exhibit P2, p. 6.


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             25
In Case
   re B4561:15-cv-01116-RGA          Document
           Systems, Inc., Slip Copy (2017)         29-1 Filed 11/01/18 Page 39 of 82 PageID #: 1393
2017 WL 6603817, 94 UCC Rep.Serv.2d 549

215   Id.
216   Id.
217   In re Tribune Co., 2015 WL 7307305, *3 (Bankr. D. Del. Nov. 19, 2015).
218   Id.


End of Document                                           © 2018 Thomson Reuters. No claim to original U.S. Government Works.




             © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         26
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)               Page 40 of 82 PageID #: 1394



                                                                [2]   Bankruptcy
                     570 B.R. 546                                         Presumptions and burden of proof
            United States Bankruptcy Court,
                                                                      Once the prima facie validity of a proof
             N.D. Texas, Dallas Division.
                                                                      of claim is established, the burden of going
         IN RE: WOODHAVEN TOWNHOUSE                                   forward with the evidence then shifts to the
             ASSOCIATION, INC., Debtor.                               objecting party to produce evidence at least
                                                                      equal in probative force to that offered by the
                CASE NO. 16–34424–BJH                                 proof of claim and which, if believed, would
                           |                                          refute at least one of the allegations that is
                 Signed March 31, 2017                                essential to the claim's legal sufficiency; this
                                                                      can be done by the objecting party producing
Synopsis                                                              specific and detailed allegations that place the
Background: Debtor townhouse association objected to                  claim into dispute, by the presentation of legal
homeowner's claim arising from breach of contract claim               arguments based upon the contents of the
in state court lawsuit asserting association was responsible          claim and its supporting documents, or by
to repair the foundation of her townhome.                             the presentation of pretrial pleadings, such as
                                                                      a motion for summary judgment, in which
                                                                      evidence is presented to bring the validity of
Holdings: The Bankruptcy Court, Barbara J. Houser, J.,                the claim into question. Fed. R. Bankr. P.
held that:                                                            3001(f).

                                                                      Cases that cite this headnote
[1] under Texas law, association's bylaws and covenants
were ambiguous, and therefore court would look to
extrinsic or parol evidence to determine whether they           [3]   Bankruptcy
imposed a contractual or other duty on the association to                 Presumptions and burden of proof
repair homeowner's foundation, and                                    Once an objecting party produces evidence
                                                                      rebutting the prima facie validity of a proof
[2] under Texas law, parties did not intend for association's         of claim, the burden then lies with whichever
ambiguous bylaws and covenants to impose a contractual                party would normally bear such burden under
or other duty on the association to repair homeowner's                relevant substantive law. Fed. R. Bankr. P.
foundation.                                                           3001(f).

                                                                      Cases that cite this headnote
Objection sustained.

                                                                [4]   Bankruptcy
                                                                          Sufficiency of Filing
 West Headnotes (12)                                                  Claimant is not required to reduce the
                                                                      evidence submitted with its proof of claim
 [1]    Bankruptcy                                                    into a form that would be admissible under
            Presumptions and burden of proof                          state law; indeed, requiring a claimant to
                                                                      produce additional evidence to overcome a
        Objecting party may rebut prima facie validity
                                                                      hearsay or other evidentiary objection directly
        of proof of claim by producing evidence of a
                                                                      undermines bankruptcy rule governing form
        probative force equal to that of the creditor's
                                                                      and content of proof of claim. Fed. R. Bankr.
        proof of claim. Fed. R. Bankr. P. 3001(f).
                                                                      P. 3001.
        Cases that cite this headnote
                                                                      Cases that cite this headnote




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       1
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)           Page 41 of 82 PageID #: 1395


                                                                  the parties proffer different interpretations of
[5]    Contracts                                                  the contract, rather, a contract is ambiguous
           Application to Contracts in General                    only if it is subject to two or more reasonable
       Evidence                                                   interpretations after applying the pertinent
            Grounds for admission of extrinsic                    canons of construction.
       evidence
                                                                  Cases that cite this headnote
       Under Texas law, the court's first task in
       interpreting a contract is to determine whether
       the contract is enforceable as written, without     [10]   Evidence
       resort to parol evidence.                                      Showing Intent of Parties as to Subject-
                                                                  Matter
       Cases that cite this headnote
                                                                  Under Texas law, if a contract is ambiguous,
                                                                  courts may consider parol evidence to
[6]    Contracts                                                  ascertain the parties' intent.
           Language of contract
                                                                  Cases that cite this headnote
       Under Texas law, the court's primary
       objective in interpreting a contract is to
       ascertain the parties' intent as expressed in the   [11]   Evidence
       contract.                                                       Grounds for admission of extrinsic
                                                                  evidence
       Cases that cite this headnote
                                                                  Under Texas law, townhouse association's
                                                                  bylaws and covenants were ambiguous, and
[7]    Contracts                                                  therefore court would look to extrinsic
           Construction as a whole                                or parol evidence to determine whether
       Under Texas law governing contract                         they imposed a contractual or other duty
       interpretation, the court should examine the               on the association to repair homeowner's
       entire contract in order to harmonize and give             foundation, given that provisions of
       effect to all of its provisions so that none               the governing documents were arguably
       will be rendered meaningless, and in doing so,             inconsistent.
       the court must be wary of isolating individual
                                                                  Cases that cite this headnote
       words, phrases, or clauses and reading them
       out of the context of the document as a whole.
                                                           [12]   Common Interest Communities
       Cases that cite this headnote                                 Relationship with unit owners in general
                                                                   Common Interest Communities
[8]    Contracts                                                       Maintenance, repair, and replacement;
           Existence of ambiguity                                 responsibility for condition
       Under Texas law, a contract is unambiguous                 Under Texas law, parties did not intend for
       if it can be given a definite or certain legal             townhouse association's ambiguous bylaws
       meaning.                                                   and covenants to impose a contractual or
                                                                  other duty on the association to repair
       Cases that cite this headnote                              homeowner's foundation; president of the
                                                                  association's board of directors testified that,
[9]    Contracts                                                  since she had been president, the association
           Existence of ambiguity                                 had consistently taken the position that
       Under Texas law, ambiguity does not arise                  repairing foundations was each owner's
       because of a simple lack of clarity, or because            responsibility, not the responsibility of the
                                                                  association, and further testified that given the


             © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      2
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)              Page 42 of 82 PageID #: 1396


        low monthly dues, it was unrealistic of owners      Christina Dudek (“Dudek”) caused Proof of Claim No.
        to think that the association was responsible       3 to be filed on December 13, 2016 by her counsel,
        for foundation repairs, that the association        through which she asserts a claim of $69,139.35 against the
        had consulted counsel and was advised that          Association (the “Dudek Claim”). Attached to the Dudek
        foundation repairs were not its responsibility      Claim is a state court petition through which she sought
        under the governing documents, and that             to obtain a judgment against the Association for (i) its
        when the foundation underlying her own              alleged breach of contract—i.e., the written Bylaws of the
        townhome and the townhomes of other                 Woodhaven Townhouse Association, Inc. [Association
        owners in her building that shared the              Ex. 8] (the “Bylaws”) and other related documents, (ii)
        common foundation needed repair, those              its alleged negligence and gross negligence, (iii) its alleged
        owners went together and had their common           breach of fiduciary duty owed to Dudek, and (iv) the
        foundation repaired at their expense, not the       attorney's fees she incurred in bringing the breach of
        association's expense.                              contract claim in her state court lawsuit. Because the state
                                                            court lawsuit *549 was pending and had not proceeded
        Cases that cite this headnote                       to trial when the Association filed its bankruptcy petition,
                                                            Dudek's Claim was unliquidated as of the petition date.

                                                            The factual predicate for the Dudek Claim revolves
Attorneys and Law Firms                                     around foundation problems Dudek experienced at her
                                                            townhome and her desire to have the Association make
*548 Joyce W. Lindauer, Joyce W. Lindauer Attorney,         and pay for the necessary repairs. In oversimplified terms,
PLLC, Dallas, TX, for Debtor.                               Dudek contends that under the terms of the Bylaws and
                                                            related documents, the Association is responsible to repair
Meredyth Kippes, United States Trustee, Dallas, TX, for
                                                            the foundation of her townhome. Attached to the Dudek
U.S. Trustee.
                                                            Claim as Exhibit C is an itemization of her alleged actual
                                                            damages plus attorney's fees, costs of suit, and future
                                                            repairs she apparently asserts will be necessary to the
              Related to ECF Nos. 40 & 41
                                                            interior of her townhome, all of which total the $69,139.35
                                                            sought in the Dudek Claim. 3
             MEMORANDUM OPINION
                                                            The Nacol Law Firm, PC, Dudek's counsel in the state
Barbara J. Houser, United States Bankruptcy Judge
                                                            court lawsuit and here, filed Proof of Claim No. 4
Before the Court is the Debtor's Amended Objection          on December 13, 2016 on its own behalf, asserting a
to Claim of Christina Dudek (Claim No. 3) [ECF No.          $22,602.35 claim against the Association (the “Nacol Firm
40] and the Debtor's Amended Objection to Claim of          Claim”). The state court petition that was attached to the
                                                            Dudek Claim was also attached to the Nacol Firm Claim,
Nacol Law Firm (Claim No. 4) [ECF No. 41] 1 (together,
                                                            which seeks to recover the attorney's fees and expenses
the “Claim Objections”). The debtor is Woodhaven
                                                            the firm expended on Dudek's behalf in the state court
Townhouse Association, Inc., which, as its name implies,
                                                            lawsuit. However, a careful review of the Nacol Firm
is a townhome association located in Richardson, Texas
                                                            Claim confirms that it duplicates the Dudek Claim with
(the “Debtor” or the “Association”). The Court heard the
                                                            respect to the requested fees and expenses.
Claim Objections on March 7, 2017 and, after reopening
the evidence, concluded the hearing on March 27, 2017.
                                                            As noted previously, the Claim Objections were set
This Memorandum Opinion contains the Court's findings
                                                            for hearing before the Court on March 7, 2017 (the
of fact and conclusions of law in accordance with Federal
                                                            “Hearing”). The Association, having filed a witness
Rule of Bankruptcy Procedure 7052. 2                        and exhibit list in accordance with the Local Rules
                                                            for the Northern District of Texas, was permitted to
                                                            offer evidence in support of the Claim Objections at
I. FACTUAL AND PROCEDURAL BACKGROUND
                                                            the Hearing. However, neither Dudek nor the Nacol



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      3
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                Page 43 of 82 PageID #: 1397


Law Firm filed a witness and/or exhibit list. Because of
this, the Association objected to the introduction of any
evidence by Dudek and/or the Nacol Law Firm at the              II. LEGAL ANALYSIS
Hearing, alleging unfair surprise and prejudice. The Court      With this background in mind, the Court will turn to
sustained the Association's objection, and neither creditor     its analysis of the Association's objection to the Dudek
                                                                Claim. For the reasons explained below, the Court
was permitted to offer evidence at the Hearing. 4
                                                                sustains the objection and disallows the Dudek Claim in
                                                                its entirety.
However, on March 23, 2017, the Court advised the
parties by email from its Courtroom Deputy that (i) it
                                                                 [1]    [2] In bankruptcy, a proof of claim filed in
had reconsidered its ruling sustaining the Association's
                                                                accordance with Bankruptcy Rule 3001 is “prima facie
evidentiary objection and that it wished to hear a proffer
                                                                evidence of the validity and amount of the claim.” FED.
of the testimony that Nacol had sought to give at
                                                                R. BANKR. P. 3001(f); see California State Board of
the Hearing, and (ii) once the proposed testimony was
                                                                Equalization v. Official Unsecured Creditors' Committee
proffered, the Court would give the Association the
                                                                (In re Fidelity Holding Co., Ltd.), 837 F.2d 696, 698 (5th
opportunity to explain how it would be unfairly surprised
                                                                Cir. 1988). However, the objecting party may rebut this
and/or prejudiced by the admission of that proposed
                                                                prima facie validity by producing evidence “of a probative
testimony. Nacol proffered his testimony on March 24,
                                                                force equal to that of the creditor's proof of claim.”
2017, at a hearing already scheduled to consider, among
                                                                Fidelity Holding Co., Ltd., 837 F.2d at 698; Simmons v.
other things, confirmation of the Association's proposed
                                                                Savell (In re Simmons), 765 F.2d 547, 552 (5th Cir. 1985);
plan of reorganization. As the Court suspected, Nacol's
                                                                see Southland Corp. v. Toronto–Dominion (In re Southland
testimony only related to the reasonableness of the fees
                                                                Corp.), 160 F.3d 1054, 1059 (5th Cir. 1998). In other
that the Nacol Law Firm had incurred in representing
                                                                words, and as this Court recently held, once the prima
Dudek. Because copies of the Nacol Law Firm's fee
                                                                facie validity of a proof of claim under Bankruptcy Rule
statement were attached to both the Dudek Claim and the
                                                                3001(f) is established,
Nacol Firm Claim, the Court concluded *550 that there
was no unfair surprise or prejudice to the Association                     [t]he burden of going forward
and scheduled a further evidentiary hearing for March 27,                  with the evidence then shifts to
2017.                                                                      the objecting party to produce
                                                                           evidence at least equal in probative
At this later hearing, the Court reopened the evidentiary                  force to that offered by the proof
record to permit Nacol to testify consistent with his proffer              of claim and which, if believed,
and for the Association to offer rebuttal evidence, if any.                would refute at least one of the
At the hearing, Nacol offered testimony in support of                      allegations that is essential to the
the reasonableness of the fees and expenses the Nacol                      claim's legal sufficiency. This can
Law Firm incurred in its representation of Dudek (both                     be done by the objecting party
before and after the Association's bankruptcy filing) and                  producing specific and detailed
was subject to cross-examination. In turn, the Association                 allegations that place the claim into
offered rebuttal testimony regarding the reasonableness                    dispute, by the presentation of legal
of the Nacol Law Firm's fees and expenses from: (i)                        arguments based upon the contents
its state court counsel, Jason Reed, with respect to the                   of the claim and its supporting
claimed prepetition fees and expenses of the Nacol Law                     documents, or by the presentation of
Firm, and (ii) its bankruptcy counsel, Joyce Lindauer,                     pretrial pleadings, such as a motion
with respect to the claimed post-petition fees and expenses                for summary judgment, in which
of the Nacol Law Firm. The Court then re-closed the                        evidence is presented to bring the
evidentiary record and heard further oral argument on the                  validity of the claim into question.
Claim Objections. The Court also permitted the parties
to submit limited post-hearing briefs. Nacol filed the last     In re Wyly, 552 B.R. 338, 379 (Bankr. N.D. Tex. 2016)
brief on March 30, 2017, at which time the Court took the       (citations omitted).
matter under advisement.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   4
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                 Page 44 of 82 PageID #: 1398


 [3] Thus, once an objecting party produces evidence           negligence, (ii) it is internally inconsistent, and (iii) the
rebutting a proof of claim, the burden then lies with          documents attached to the claim are inadmissible hearsay.
whichever party would normally bear such burden under          Association's Letter Brief [ECF No. 88] at 1–4. Basically,
relevant substantive law. Id. at 378. Here, that relevant      the Association argues that, at the proof-of-claim stage,
substantive law is Texas state law, which puts the burden      a claimant must submit evidence that fully supports its
of proof on Dudek to establish her breach of contract,         claim in a form that would be admissible under relevant
negligence, gross negligence, and/or breach of fiduciary       evidentiary rules to be afforded prima facie validity. The
duty claims against the Association, along with her            Association, however, fails to cite the Court to a single
entitlement to a recovery of reasonable attorney's fees        case holding a proof of claim to such a high evidentiary
 *551 and expenses on her breach of contract claim.            standard before affording it prima facie validity. Instead,
See, e.g., Montoya v. Las Palmas Med. Center, 2015 WL          the Association relies on cases outside the proof-of-claim
12551109, at *9 (W.D. Tex. August 6, 2015) (plaintiff          context to discuss burdens of proof and/or conflates the
bears the ultimate burden of proof on its negligence           requirements for prima facie validity under Bankruptcy
claims); Travelocity.com v. CGU Ins. Co., 2003 WL              Rule 3001 with a party's ultimate burden at trial. Id.
21501779, at * 3 (N.D. Tex. June 25, 2003) (plaintiff          However, “nothing in Rule 3001 or other bankruptcy
carries the ultimate burden of proof on breach of contract     rules requires a claimant to reduce the evidence submitted
claims); Edwards v. Pena, 38 S.W.3d 191, 198 (Tex. App.–       with its proof of claim into a form that would be
Corpus Christi 2001, no pet.) (plaintiff bears ultimate        admissible under state law. Indeed, requiring a claimant
burden of proof on breach of fiduciary duty claim); TEX.       to produce additional evidence to overcome a hearsay
CIV. PRAC. & REM. Code § 38.001 (Procedure for                 or other evidentiary objection directly undermines Rule
Recovery of Attorney's Fees).                                  3001.” In re Walston, 606 Fed.Appx. 543, 547 (11th Cir.
                                                               2015) (unpublished); see also LTV Corp. v. Gulf States
With this understanding of the shifting burdens, the           Steel, Inc. of Ala., 969 F.2d 1050, 1058 (D.C. Cir. 1992)
Court returns to its analysis. As previously explained,        (explaining that “[p]roofs of claim are not intended to be
a proof of claim executed and filed in accordance with         elaborately detailed documents”); In re Burkett, 329 B.R.
Bankruptcy Rule 3001 constitutes “prima facie evidence         820, 827 (Bankr. S.D. Ohio 2005) (“[T]he rules governing
of the validity and amount of the claim.” FED. R.              claims *552 are intended to simplify the claims allowance
BANKR. P. 3001(f). As applicable here, the general             process and provide a fair and inexpensive process for all
requirements under Bankruptcy Rule 3001 are that the           parties including creditors.”). 6
proof of claim conform substantially with the appropriate
Official Form, is executed by the creditor or the creditor's   Accordingly, based upon its review of the Dudek Claim,
authorized agent, and, if the claim is based on a writing,     the Court concludes that it complies with the requirements
it attach a copy of that writing. The Dudek claim meets        of Bankruptcy Rule 3001 and serves as prima facie
these requirements. It was filed on Official Form 410,         evidence of the validity and amount of Dudek's claims
which is the official proof of claim form utilized in          against the estate. FED. R. BANKR. P. 3001(f).
bankruptcy cases, and was signed by Nacol as Dudek's
attorney. Claim No. 3 at 1–3. Moreover, Dudek attached         Because the Dudek Claim is afforded prima facie validity,
multiple documents to her claim, including among these:        it is the Association's burden to rebut that validity by
(i) Plaintiff's Original Petition filed in the state court     “produc[ing] evidence at least equal in probative force
action, (ii) the Residential Earnest Money Contract            to that offered by the proof of claim and which, if
(Resale) under which Dudek purchased her townhome              believed, would refute at least one of the allegations that
and related documents, (iii) a copy of a prior version of      is essential to the claim's legal sufficiency.” Wyly, 552
the By–Laws, 5 and (iv) an itemized list of Dudek's alleged    B.R. at 375 (citing cases). In this regard, the Association
damages.                                                       argues that it has not breached any contract with Dudek
                                                               because the Bylaws and related documents do not require
 [4] Despite this, the Association argues that the Dudek       it to repair Dudek's foundation. The Association further
Claim should not be afforded prima facie validity because      argues that it (i) did not fail to act as a reasonably
(i) it fails to establish the required elements for its        prudent homeowner's association, (ii) carried out its duties
claims for breach of contract, negligence, and gross           under the Bylaws and related documents, and (iii) did



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       5
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                   Page 45 of 82 PageID #: 1399


not purposefully breach its duty to Dudek for which              128 S.W.3d at 229 (citation omitted). In doing so, the
it could be held liable to Dudek for negligence and/or           Court must be wary of isolating individual words, phrases,
gross negligence. Finally, the Association argues that it        or clauses and reading them out of the context of
did not breach any fiduciary duty to Dudek, since it             the document as a whole. State Farm Life Ins. Co. v.
has acted in a manner consistent with its duties under           Beaston, 907 S.W.2d 430, 433 (Tex. 1995). A contract
the Bylaws and related documents. And, because it is             is unambiguous if it can be given a definite or certain
not liable to Dudek for any breach of contract, it is            legal meaning. Id. (citation omitted). Ambiguity does not
not liable to pay her reasonable attorney's fees and             arise because of a “simple lack of clarity,” or because the
expenses. In support of its objection, the Association           parties proffer different interpretations of the contract.
introduced various exhibits into evidence at the Hearing         DeWitt Cnty. Elec. Coop., Inc. v. Parks, 1 S.W.3d 96,
including the Bylaws [Association Ex. 8] and the                 100 (Tex. 1999) (citations omitted). Rather, a contract
Declaration of Covenants, Conditions and Restrictions of         is ambiguous only if it is subject to two or more
the Woodhaven Townhouse Subdivision [Association Ex.             reasonable interpretations after applying the pertinent
9] (the “Covenants”), along with the testimony of: (i) Elena     canons of construction. Webster, 128 S.W.3d at 229
Garrett (“Garrett”), the President of the Association's          (citation omitted). If the contract is ambiguous, courts
Board of Directors, and (ii) Luis Capote (“Capote”), the         may consider parol evidence to ascertain the parties'
owner of The Foundation Company.                                 intent. David J. Sacks, P.C. v. Haden, 266 S.W.3d 447,
                                                                 450–51 (Tex. 2008).
Before considering this evidence, however, it is helpful for
the Court to boil the parties' dispute down to its most          With this precedent in mind, the Court has carefully
basic element. Simply put, this dispute turns on the proper      analyzed all of the provisions of the Bylaws and the
interpretation of the legal documents governing the              Covenants; however, three provisions of the Bylaws and
parties' relationship—i.e., the Bylaws and the Covenants         one provision of the Covenants are particularly relevant
—and whether they impose a contractual or other duty             to the Courts' analysis. Article VIII, § 2(h) of the Bylaws
on the Association to repair Dudek's foundation. 7 As            is the starting point. It provides, in pertinent part, that:
explained below, however, the Bylaws and Covenants are
                                                                    It shall be the duty of the Board of Directors:
not particularly clear on this issue, and neither party
filed pre-Hearing legal briefs addressing the treatment of          ***
this issue under state law. Thus, at the Court's request,
both Dudek and the Association submitted post-Hearing               (h) to maintain and operate the underground water
briefs; however, neither party found any controlling case           sprinkler system on each Lot (referred to in the
law. Nor did the Court through its independent research.            Declaration and herein as the (“System”)) and to
                                                                    provide exterior maintenance for each Lot, which
 [5] [6] [7] [8] [9] [10] The parties, however,                agreeexterior maintenance shall include exterior painting,
that Texas law governs this issue. Thus, Court must                 repairing[,] replacing and caring for roofs, fences,
interpret the By–Laws and Covenants in accordance                   gutters, downspouts, exterior surfaces, trees, shrubs,
with the general principles of contract interpretation              grass, walks and other exterior improvements, but such
articulated *553 by the Texas Supreme Court. 8 See                  exterior maintenance shall not include maintenance of
generally Coker v. Coker, 650 S.W.2d 391 (Tex. 1983). The           glass, glass surfaces, screens and screen doors, exterior
Court's first task is to determine whether the contract is          doors and window fixtures and hardware and the
enforceable as written, without resort to parol evidence.           interior of any Patio Area and the interior of any house.
J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229                 In the event that the need for any maintenance or repair
(Tex. 2003). The Court's primary objective is to ascertain          is caused through the willful or negligent act or omission
the parties' intent as expressed in the contract. Lopez v.          of the Owner, his family, guests, invitees, or tenants or
Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857, 861                   his tenants' family, guests, or invitees, the cost of such
(Tex. 2000) (citation omitted). To achieve this objective,          maintenance or repairs shall be added to and become a
the Court should examine the entire contract in order               part of the assessment to which such Lot is subject.
to “harmonize and give effect to all of its provisions so
                                                                 By–Laws [Association Ex. 8] Art. VII, § 2(h).
that none will be rendered meaningless.” J.M. Davidson,


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         6
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)              Page 46 of 82 PageID #: 1400


                                                             foundation to be part of the exterior of Dudek's dwelling,
 *554 Thus, the question becomes are repairs to the          thinking that the exterior of her home would be the brick
foundation of Dudek's townhome “exterior maintenance         or siding covered walls, along with the roof.
for each Lot.” “Lot” is a defined term in the Bylaws and
“shall mean and refer to any plot of land shown upon         Finally, Article XII, § 4 entitled “Special Assessments”
any recorded subdivision map of the Properties with the      provides that:
exception of the Recreation and Common Areas.” Id.
at Art. II, § 4. Obviously, examples of what the phrase                  In addition to the annual
“exterior maintenance for each Lot” includes and does                    assessments and charges authorized
not include are expressly stated, but foundation repairs                 above, the Association may levy
are not mentioned as being either included or excluded.                  in any assessment year a special
While the Court would not normally consider repairs to                   assessment applicable to that year
a home's foundation as “exterior maintenance for each                    only for the purpose of, in whole
Lot,” it would not have thought that “repairing, replacing               or in part a deficit in the budget,
and caring for roofs...gutters, downspouts” constituted                  the cost of any construction or
                                                                         reconstruction, unexpected repair or
exterior maintenance for each Lot either. 9 Thus, this
                                                                         replacement of a described capital
provision, standing alone, is not clear and the Court will
                                                                         improvement upon the Recreation
look for further guidance in the relevant documents.
                                                                         and Common Areas, including the
                                                                         necessary fixtures and personal
The second relevant provision is Article XII, § 2 entitled
                                                                         property related thereto....
“Purposes of Assessments.” It provides that:
                                                             Id. Art. XII § 4. So, this provision would permit a Special
           [t]he assessments levied by the
                                                             Assessment if there were a deficit in the annual budget of
           Association shall be used exclusively
                                                             the Association, but sheds no real light on what exterior
           for promoting the recreation,
                                                             maintenance of a Lot includes or whether the foundation
           health, safety and welfare of the
                                                             is part of the exterior of Dudek's dwelling.
           residents in the Properties and
           for improving and maintaining the
                                                             So, while the Bylaws are not particularly clear, the
           Properties excluding the interiors,
                                                             Court would likely conclude that repairing an Owner's
           but including the exterior of Owners'
                                                             foundation was not *555 the obligation of the
           dwelling on the Lots and the yard
                                                             Association. However, a provision of the Covenants adds
           portion of the Lots outside any
                                                             to the uncertainty regarding the correct interpretation
           Patio Area, the System installed on
                                                             of the governing documents. Specifically, Article IX, §
           each Lot and services and facilities
                                                             3 of the Covenants entitled “Responsibility of Owners”
           devoted to these purpose and related
                                                             provides:
           to the use and enjoyment of the Lots
           and Recreation and Common areas.                              Each Owner shall be responsible
                                                                         for the reconstruction, repair or
Id. Art. XII, § 2. At the Hearing, Garrett testified that
                                                                         replacement of the interior of his
Members of the Association pay monthly dues to the
                                                                         main residential structure, including
Association of $225.75 each, for an aggregate monthly
                                                                         without limitation the floor
total of approximately $9,000–$10,000, given that some
                                                                         coverings, wall coverings, window
Members do not pay their dues on time and/or are behind
                                                                         shades, draperies, interior walls,
in their payments. As Article XII, § 2 states, assessments
                                                                         furniture, furnishings, decorative
may be used to maintain the Properties (defined in the
                                                                         light fixtures and all appliances
Covenants as “the Lots and the Recreation and Common
                                                                         located therein irrespective of
Areas...”) “including the exterior of Owners' dwelling
                                                                         whether such appliances are “built
on the Lots....” So, the question becomes, is Dudek's
                                                                         in.”
foundation part of the exterior of her “dwelling?” And,
once again, the Court would not normally consider the


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    7
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                    Page 47 of 82 PageID #: 1401


Covenants [Association Ex. 9] Art. IX, § 3. And, while            counsel and was advised that foundation repairs were
                                                                  not its responsibility under the governing documents.
it clearly provides that each owner shall be responsible
                                                                  See, e.g., Association Ex 26. Finally, Garrett testified
for the “repair ... of the interior of his main residential
                                                                  that when the foundation underlying her townhome (and
structure,” the Court would not normally consider the
                                                                  the townhomes of other Owners in her building that
foundation to be part of the interior of Dudek's “main
                                                                  share the common *556 foundation) needed repair,
residential structure” like floor coverings, wall coverings,
                                                                  those Owners went together and had their common
window shades, draperies, interior walls, etc.
                                                                  foundation repaired at their expense, not the Association's
                                                                  expense. This testimony is admissible parol evidence of
 [11] But, that leaves us where we started. Who is
                                                                  the course of performance of the Association and other
responsible for repairs to the foundation of Owners'
                                                                  Owners consistent with the Association's view regarding
townhomes? Someone is responsible for them and there
                                                                  the proper interpretation of the governing documents
are only two possibilities—i.e., the Association or the
                                                                  —i.e., that the Association is not responsible to repair the
Owners. Given that the provisions of the Bylaws and
                                                                  foundation of Dudek's townhome.
Covenants are arguably inconsistent with each other,
the Court concludes that the governing documents are
                                                                  Thus, the ultimate burden of persuasion has shifted back
ambiguous. To resolve this ambiguity, the Court can
                                                                  to Dudek to prove her claim by a preponderance of
no longer rely solely on the language of the governing
                                                                  the credible evidence. And, given her failure to file a
documents to determine the parties' intent, and must
                                                                  witness or exhibit list or come to the Hearing with any
look to extrinsic or parol evidence. Carpenters Amended
                                                                  witnesses other than Nacol (who only testified to the
and Restated Health Ben. Fund v. Holleman Const. Co.
                                                                  reasonableness of his attorney's fees and expenses), there
Inc., 751 F.2d 763, 766 (5th Cir. 1985). If a contract is
                                                                  is simply no evidence in the record establishing that, at the
ambiguous, as here, then “[p]arol evidence—such as the
                                                                  time the Bylaws and Covenants were executed, the parties
parties' course of performance—may be used to ascertain
                                                                  intended that foundation repair was the Association's
the intent of the parties....” See Addicks Servs., Inc. v.
                                                                  responsibility. Without evidence that the Association
GGP–Bridgeland, LP, 596 F.3d 286, 294 (5th Cir.2010). 10
                                                                  is contractually obligated to repair the foundations of
                                                                  individual Owner's townhomes, the Dudek Claim fails.
 [12] From the Court's perspective, the Association has
introduced evidence “equal in probative force” to that
                                                                  Moreover, Dudek put on no evidence regarding the
offered by the proof of claim and which, if believed, would
                                                                  amount of her alleged damages. Thus, even if the
refute at least one of the allegations that is essential to the
                                                                  Association is responsible for the repair of Dudek's
Dudek Claim's legal sufficiency. It did this by (i) placing
                                                                  foundation, which Dudek has failed to prove, the Dudek
the Bylaws and Covenants into evidence, and (ii) adducing
                                                                  Claim must be disallowed for her failure to prove up the
the testimony of Capote (the owner of The Foundation
                                                                  cost to repair her foundation. 11
Company) who testified that in his opinion the foundation
is not an exterior surface. The Association's counsel also
                                                                  For these reasons, the Court concludes that the
made legal arguments regarding the effect of the governing
                                                                  Association's objection must be sustained and the Dudek
documents.
                                                                  Claim disallowed. As noted previously, the Nacol Firm
                                                                  Claim was withdrawn on the record on March 24, 2017 as
But the Association went even further, it offered the
                                                                  a duplicate, derivative claim of the Dudek Claim.
testimony of Garrett, who testified that since she had
been President of the Association's Board of Directors,
                                                                  The Court directs counsel for the Association to upload
the Association had consistently taken the position that
                                                                  an Order disallowing the Dudek Claim within seven days
repairing foundations was each Owner's responsibility,
                                                                  of the *557 entry of this Memorandum Opinion on the
not the responsibility of the Association. Moreover,
                                                                  Court's docket.
Garrett credibly testified that given the low monthly
dues, it was unrealistic of Owners to think that the
Association was responsible for foundation repairs.               All Citations
Garrett also testified that the Association had consulted
                                                                  570 B.R. 546


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          8
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                      Page 48 of 82 PageID #: 1402




Footnotes
1     At a hearing held on March 24, Mark Nacol (“Nacol”), the principal shareholder of the Nacol Law Firm, agreed that (i) the
      Nacol Firm Claim duplicated the Dudek Claim, (ii) the right to recover attorneys' fees and expenses belonged to Dudek,
      and (iii) the Nacol Firm Claim would be withdrawn since the Dudek Claim included the request for attorneys' fees and
      expenses. Accordingly, the Court need not consider further the Association's objection to the Nacol Firm Claim, as it is
      subsumed into the objection to the Dudek Claim.
2     Any finding of fact more properly considered a conclusion of law, or any conclusion of law more properly considered a
      finding of fact, should be so considered.
3     Also included in the $69,139.35 amount are damages allegedly resulting from a break-in to Dudek's townhome because
      the locks to her doors would not engage due to the foundation issues. These non-repair damages include property not
      replaced after the break-in ($1,000), the costs of a locksmith ($337), installation and monthly fees for an alarm system
      ($2,750), and Lifelock fees since 2012 ($1,200).
4     Dudek did not attend the Hearing. The only witness that Dudek's counsel, the Nacol Law Firm, sought to have testify was
      Nacol, the principal lawyer at the firm representing Dudek here and in the state court action.
5     It appears that the By–Laws attached to the Dudek Claim is an older version of the document. At the Hearing, it was
      established that Association Ex. 8 was a copy of the operative By–Laws.
6     The Association initially also argued that, because Dudek failed to move the Dudek Claim into the record, the Court has
      no basis upon which to find that the claim is entitled to prima facie validity (despite the fact it is attached as Exhibit 1
      to the Dudek Objection). The Association apparently abandoned this argument, however, as it failed to include it in the
      post-Hearing briefing of open issues requested by the Court.
7     At the hearing held on March 24, the parties agreed that the Bylaws and the Covenants were the governing documents
      and that the Court must construe those documents together.
8     While the parties disagree over the proper interpretation of the Bylaws and Covenants, they generally agree on the
      principles of contract interpretation in Texas—i.e., that (i) “[t]he contract must be considered as a whole;” (ii) “each part
      of the contract should be given effect,” and (iii) “no one phrase, sentence or section of a contract should be isolated from
      its setting and considered apart from the other provisions.” Brief of Creditor [ECF No. 73] at 2; Association Brief [ECF
      No. 74] at 3 (“[t]he Court must examine and consider the entire writing in an effort to harmonize and give effect to all
      provisions so that none are rendered meaningless.”).
9     These potential differences may be accounted for by the unique nature of townhome living. The building that includes
      Dudek's townhome also includes five other townhomes, each of which share a common roof and foundation.
10    “Course of performance” refers to a sequence of conduct between the parties to a particular transaction that takes place
      during the performance of the contract at issue, meaning that a course of performance occurs after contract formation.
      See TEX. BUS. & COM. CODE ANN. § 1.303(a).
11    Ironically, the Association provided Dudek some assistance in this regard when it admitted into evidence a $5,691.00
      estimate of repair costs to Dudek's foundation, which was the estimate provided to the Association by The Foundation
      Company. Association Ex 21, repair estimate for unit 511. Thus, if an appellate court concludes that the Association has
      breached the governing documents by failing to repair Dudek's foundation, the maximum claim allowable here is $5,691,
      plus her reasonable attorneys' fees and expenses, which the Court finds to total $12,414.50 ($9,000.00 in fees and
      $3,414.50 of expenses). While those amounts represent a significant reduction of the fees and expenses requested by the
      Nacol Law Firm prior to the Association's bankruptcy filing, the Court believes the amounts requested were unreasonably
      high based on the evidentiary record before it. Moreover, the Court must disallow fees and expenses incurred post-
      petition, as Dudek is, at most, an unsecured creditor and the general rule in bankruptcy is that unsecured creditors cannot
      recover postpetition attorneys' fees and expenses. See In re Pride Co., L.P., 285 B.R. 366 (Bankr. N.D. Tex. 2002) (citing
      cases). Although the Association argues that Dudek is not entitled to attorneys' fees under Texas law because she failed
      to properly present her claim in accordance with Texas Civil Practice and Remedies Code § 38.002, the Court disagrees.
      As clearly reflected in the letter from the Association's counsel to Dudek's counsel dated July 22, 2015 [Association Ex.
      26], Dudek demanded that the Association pay to repair her foundation, and the Association refused. The fact that Dudek's
      initial demand itself is not in the record does not trouble the Court because the statute does not require a particular form
      of presentment. The only requirements are that: (i) the claimant must be represented by an attorney, (ii) the claimant
      must present the claim to the opposing party or to a duly authorized agent of the opposing party, and (iii) payment for the
      just amount owed must not have been tendered before the expiration of the 30th day after the claim is presented. See



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                               9
In Case  1:15-cv-01116-RGA
   re Woodhaven                 Document
                Townhouse Association,         29-1
                                       Inc., 570       Filed
                                                 B.R. 546     11/01/18
                                                          (2017)                  Page 49 of 82 PageID #: 1403


      Quality Infusion Care, Inc. v. Health Care Serv. Corp., 224 S.W.3d 369, 386–87 (Tex. App.–Houston [1st Dist.] 2006, no
      pet.) (citing cases). Association Ex. 26 clearly shows that Dudek met each of these requirements.


End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




             © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          10
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)         Document 29-1 Filed 11/01/18 Page 50 of 82 PageID #: 1404


                                                                             Judicial authority or approval
                                                                        To be approved, a proposed settlement must
    KeyCite Yellow Flag - Negative Treatment
                                                                        be fair, equitable, and in the best interests of
Disagreed With by In re Pioneer Carriers, LLC, Bankr.S.D.Tex., 
February 8, 2018                                                        the estate. Fed. R. Bankr. P. 9019.
                     559 B.R. 223
                                                                        Cases that cite this headnote
            United States Bankruptcy Court,
                    D. New Mexico.
                                                                  [2]   Bankruptcy
         In re: Wayne Kenneth Augé, II, Debtor.                             Judicial authority or approval
                                                                        To be approved, a proposed settlement need
                      No. 14-10443 t11
                                                                        not represent the best possible outcome;
                              |
                                                                        rather, the court need only determine that the
                 Signed September 30, 2016
                                                                        settlement does not fall below the lowest point
Synopsis                                                                in the range of reasonableness. Fed. R. Bankr.
Background: In case converted from Chapter 11 to                        P. 9019.
Chapter 7, Chapter 7 trustee sought court approval of
                                                                        Cases that cite this headnote
settlement reached with judgment creditor that had filed
proof of claim seeking nearly $3.4 million, which, inter
alia, allowed judgment creditor's claim at $2.05 million          [3]   Bankruptcy
and contained broad mutual releases, including a release                    Judicial authority or approval
of all claims against debtor personally. Debtor objected.               In assessing the reasonableness of a proposed
                                                                        settlement, the court must consider: (1) the
                                                                        probable success of the underlying litigation
Holdings: The Bankruptcy Court, David T. Thuma, J.,                     on the merits, (2) the possible difficulty in
held that:                                                              collection of a judgment, (3) the complexity
                                                                        and expense of the litigation, and (4) the
[1] under the section of the Bankruptcy Code allowing                   interests of creditors in deference to their
postpetition interest on unsecured claims in solvent                    reasonable views. Fed. R. Bankr. P. 9019.
bankruptcy cases, postpetition interest on judgment
                                                                        Cases that cite this headnote
creditor's allowed claim accrued at the federal judgment
rate;
                                                                  [4]   Bankruptcy
[2] judgment creditor, as an unsecured creditor, was not                    Judicial authority or approval
entitled to recover postpetition attorney fees; and                     Bankruptcy court's decision to approve a
                                                                        proposed settlement must be an informed
[3] under the circumstances, the settlement was within the              one based upon an objective evaluation of
range of reasonableness and would be approved.                          developed facts. Fed. R. Bankr. P. 9019.

                                                                        Cases that cite this headnote
Settlement approved.

See also 344 P.3d 989.                                            [5]   Bankruptcy
                                                                            Judicial authority or approval
                                                                        In determining whether to approve a
                                                                        proposed settlement, the court is not required
 West Headnotes (10)                                                    to conduct a “mini-trial” on the issues, nor
                                                                        does it need to decide the disputed legal or
 [1]    Bankruptcy                                                      factual questions. Fed. R. Bankr. P. 9019.



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         1
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)        Document 29-1 Filed 11/01/18 Page 51 of 82 PageID #: 1405



       Cases that cite this headnote                              2 Cases that cite this headnote


[6]    Bankruptcy                                          [10]   Bankruptcy
           Compromises, Releases, and Stipulations                    Judicial authority or approval
       If the outcome of litigation is uncertain,                 Chapter 7 trustee's proposed settlement with
       compromise may be an appropriate solution.                 judgment creditor that had filed proof of claim
       Fed. R. Bankr. P. 9019.                                    seeking nearly $3.4 million, which, inter alia,
                                                                  allowed judgment creditor's claim at $2.05
       Cases that cite this headnote                              million and contained broad mutual releases,
                                                                  including a release of all claims against
[7]    Bankruptcy                                                 debtor personally, was within the range of
           Post-petition interest                                 reasonableness and would be approved; aside
                                                                  from a relatively small reduction of about
       Interest
                                                                  $75,000, debtor failed to show that he would
            Computation of rate in general
                                                                  succeed in disturbing the state-court judgment
       Term “legal rate,” as used in the section of
                                                                  of approximately $1.6 million plus interest,
       the Bankruptcy Code allowing postpetition
                                                                  attorney fees, and costs, which had preclusive
       interest “at the legal rate” on unsecured claims
                                                                  effect, bankruptcy court's own calculations
       in solvent bankruptcy cases, means the federal
                                                                  projected a claim of about $1.8 million, or
       judgment rate, not the state law contract or
                                                                  12% less than the actual settlement amount,
       judgment rate. 11 U.S.C.A. § 726(a)(5).
                                                                  and, given the complicated nature of the
       2 Cases that cite this headnote                            parties' dispute and questions concerning how
                                                                  much of the debt was dischargeable, that
                                                                  12% appeared to be money well spent to
[8]    Bankruptcy                                                 eliminate the expense, delay, and uncertainty
           Grounds and Circumstances                              of continued litigation. Fed. R. Bankr. P.
       Bankruptcy                                                 9019.
           Fees, Costs, or Charges; Attorney Fees
                                                                  Cases that cite this headnote
       Judgment creditor, as an unsecured creditor,
       was not entitled to recover postpetition
       attorney fees; instead, the recovery of such
       fees was limited to oversecured creditors. 11
       U.S.C.A. §§ 502, 506(b).                           Attorneys and Law Firms

       3 Cases that cite this headnote                    *224 Bonnie P. Bassan, Daniel J. Behles, Arin Elizabeth
                                                          Berkson, George M. Moore, Moore, Berkson, Bassan &
                                                          Behles, P.C., Albuquerque, NM, for Debtor.
[9]    Bankruptcy
           Post-petition interest
       Bankruptcy                                                      MEMORANDUM OPINION
           Post-petition debts or liabilities
       Where a creditor holds a nondischargeable          Hon. David T. Thuma, United States Bankruptcy Judge
       debt, the disallowed postpetition interest
                                                          The chapter 7 trustee seeks approval of a settlement he
       continues to accrue, and the creditor may
                                                          reached with the estate's primary creditor. The proposed
       collect the debt and postpetition interest after
                                                          settlement allows the creditor's claim at $2,050,000 and
       the debtor receives a discharge. 11 U.S.C.A. §
                                                          contains broad mutual releases, including a release of all
       523(a).
                                                          claims against the debtor personally. This latter term is
                                                          important because an undetermined portion of the claim


             © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    2
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)      Document 29-1 Filed 11/01/18 Page 52 of 82 PageID #: 1406


is nondischargeable. The debtor objected, arguing that       In late 2009 or early 2010, Augé proposed to take a leave
he owes the creditor substantially less than $2,050,000.     of absence and prepared a draft agreement. From the
The Court has reviewed the settlement terms and the          ensuing discussions Jones, Bair, and Schulhofer learned
legal issues involved and finds that, given the somewhat     about Augé's enhanced deferred compensation package.
unusual circumstances of this case, the settlement is        The parties never came to terms on a leave of absence.
reasonable and should be approved.
                                                             Augé resigned from NNMOC effective December 30,
                                                             2010. Bair, Jones, Schulhofer, and NNMOC sued Augé
                                                             in New Mexico's First Judicial District Court on January
                      I. FACTS 1                             14, 2011, Case No. D–101–CV–2011–00192. They alleged
                                                             that Augé engaged in fraud, breach of fiduciary duty,
For the purposes of ruling on the settlement *225
                                                             embezzlement, and other wrongful conduct.
motion, the Court finds: 2
                                                             Judge Ortiz tried the action in February, 2012. On
Northern New Mexico Orthopaedic Center, Inc.                 March 14, 2012, he entered detailed Findings of Fact,
(“NNMOC”) is a New Mexico corporation formed in              Conclusions of Law and Judgment (the “Findings and
1988 by the debtor, Dr. Wayne K. Augé. NNMOC                 Conclusions”). Judge Ortiz found, inter alia, that Augé
provided medical services and was headquartered in Santa     defrauded Bair, Jones, and Schulhofer by concealing
Fe, New Mexico. It is no longer operating.                   and misrepresenting his enhanced deferred compensation
                                                             terms. Judge Ortiz entered a judgment against Augé and
During the relevant time, NNMOC had four                     in favor of NNMOC for $600,757.81 in compensatory
shareholders: Augé, Dr. Brent Bair, Dr. Steven Jones,
                                                             damages, 4 $1,000,000 in punitive damages; pre- and post-
and Dr. Sanford Schulhofer. Augé was the President and
                                                             judgment interest at 15% on “all amounts awarded to
Treasurer of NNMOC until February 1, 2008, when Bair
                                                             Plaintiffs;” and attorney's fees and costs in an amount to
was elected President and Augé was elected Treasurer/
                                                             be determined. Augé appealed the judgment.
Secretary.

                                                             On February 14, 2014, Augé filed this chapter 11
All the shareholders signed employment agreements
                                                             case. NNMOC brought a nondischargeability adversary
with NNMOC. They also signed shareholder agreements
                                                             proceeding three months later. On April 22, 2015, the
with each other and with NNMOC. Augé prepared
                                                              *226 Court entered a partial summary judgment in
the documents. Augé represented to Bair, Jones, and
                                                             the adversary proceeding, ruling that $372,421.37 of
Schulhofer that their employment agreements were similar
                                                             the state court judgment was nondischargeable under §
to his, except his agreement did not have a noncompete
                                                             523(a)(4) (embezzlement), including interest accruing at
provision and could only be terminated for cause. In
                                                             15% from the date the state court complaint was filed.
fact, Augé's employment agreement also had substantially
                                                             The Court found that fact issues prevented entry of
better deferred compensation terms.
                                                             summary judgment on the nondischargeable character of
                                                             the remaining judgment amount.
Augé was in charge of calculating the shareholder bonuses
due under the employment agreements. Judge Ortiz
                                                             Two other adversary proceedings remain pending: one
found that Augé paid himself improper bonuses of
                                                             filed by NNMOC for injunctive relief and to impose
$173,187.54, 3 between August 2007 and December 31,          a constructive trust, and the other filed by the Trustee
2008, and $199,233.83 in 2009. Augé did not tell the other   seeking to avoid NNMOC's liens pursuant to § 544.
shareholders about the overpayments and made efforts to
conceal them.                                                On September 16, 2014, the New Mexico Court of Appeals
                                                             affirmed the state court judgment, except that it remanded
According to Judge Ortiz, Augé was overpaid $185,424.89      the compensatory damages award for recalculation. The
in 2010. It is not clear whether the overpayments were of    remand relates to how NNMOC's accounting expert
the same character as those in 2007-2009.                    calculated the bonus money Jones was entitled to
                                                             receive after he became a shareholder. From what the



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   3
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)        Document 29-1 Filed 11/01/18 Page 53 of 82 PageID #: 1407


Court can tell, the expert may have included in his
calculations revenue generated by Jones before he became          • NNMOC's claim would be allowed at $2,050,000;
a shareholder. Per the employment agreement, such an
                                                                  • $372,421.37 of that amount would bear interest at
inclusion would have been improper. Augé testified that,
                                                                    15%; the balance would bear interest at .12%;
due to the slow-paying nature of Medicare, Medicaid, and
private insurance, it takes months to collect billed fees.        • All litigation between the Trustee and NNMOC in
Thus, when the expert calculated the bonuses due to Jones,          state court and bankruptcy court would be settled;
he might have used a revenue figure that was too high.
The Court of Appeals determined there was not enough              • Augé would not be able to pursue his objection to
evidence to affirm Judge Ortiz's compensatory damage                NNMOC's claim;
award in this respect:
                                                                  • Each party would bear its own attorney fees;
            We affirm the district court's
                                                                   *227 • The Trustee would release all estate claims
            finding as to calculation of the
                                                                    against NNMOC, Jones, Bair, and Schulhoffer;
            damages in all respects except for
            the calculation and allocation of                     • NNMOC, Bair, Jones, and Schulhoffer would release
            non-shareholder employee revenue                        all claims against the estate and Augé, other than
            generated by Jones before he                            NNMOC's allowed $2,050,000 claim.
            became an NNMOC shareholder.
            We remand for recalculation of this                 If the settlement were not approved, Augé projects that
            amount.                                             NNMOC's allowed claim would be between $1,225,000
                                                                and $1,915,000, depending on the outcome of the Jones
(the “Jones Remand”).
                                                                Remand. NNMOC projects its claim would be at least
                                                                $2,900,000, with interest at 15% until paid.
The New Mexico Supreme Court denied Augé's petition
for certiorari.

The Court appointed a chapter 11 trustee on May 19,                                II. DISCUSSION
2015, and converted the case to chapter 7 two months
later. The chapter 11 trustee stayed on as the chapter 7           A. Standard for Approving a Rule 9019 Settlement.
trustee. The estate will likely be solvent, especially if the    [1]    [2]    [3] A proposed settlement must be fair,
settlement is approved.                                         equitable, and in the best interests of the estate. In re Rich
                                                                Global, LLC, 652 Fed.Appx. 625, 631 (10th Cir. 2016);
NNMOC filed an amended proof of claim on August                 In re American Reserve Corp., 841 F.2d 159, 161 (7th
19, 2015 for $3,386,864.37. The claim includes, inter alia,     Cir.1987) (collecting cases). It need not represent the best
about $600,000 in post-petition attorney fees and 15%           possible outcome. Tri–State Financial, LLC v. Lovald, 525
interest on all amounts, including fees and costs.              F.3d 649, 654 (8th Cir. 2008). Rather, “the court need
                                                                only determine that the settlement does not fall below
Since the petition date NNMOC has received three                the lowest point in the range of reasonableness.” Id. See
payments: $566,096 on March 20, 2015; $23,982 on                also Rich Global, 652 Fed.Appx. at 631; In re Brutsche,
or about April 3, 2015; and $500,000 on March 26,               500 B.R. 62, 71 (Bankr D.N.M. 2013). In assessing the
2016. The first payment was available on June 26,               reasonableness of the settlement, the court must consider:
2014, but payment was delayed by NNMOC's (ultimately            “(1) the probable success of the underlying litigation on
unsuccessful) challenge to Augé's homestead exemption.          the merits; (2) the possible difficulty in collection of a
                                                                judgment; (3) the complexity and expense of the litigation;
The Trustee and NNMOC hired an experienced                      (4) and the interests of creditors in deference to their
commercial mediator to mediate a settlement of their            reasonable views.” In re Kopexa Realty Venture Co., 213
disputes. On April 21, 2016, after a full day of mediation,     B.R. 1020, 1022 (10th Cir. BAP 1997); In re Edwards, 1992
the parties arrived at a proposed settlement with the           WL 84354, *3 (10th Cir. 1992) (listing the same factors).
following terms:


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      4
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)        Document 29-1 Filed 11/01/18 Page 54 of 82 PageID #: 1408


 [4] [5] [6] The decision to approve a settlement must The reasons for this interpretation are well articulated in
be “an informed one based upon an objective evaluation    Cardelucci:
of developed facts.” Reiss v. Hagmann, 881 F.2d 890, 892
(10th Cir. 1989). However, the Court is not required to     1. Using the definite article “the” instead of the
conduct a “mini-trial” on the issues, nor does it need to   indefinite article “a” indicates that Congress meant for
decide the disputed legal or factual questions. Brutsche,   a single source to be used to calculate postpetition
500 B.R. at 71; Rich Global, LLC, 652 Fed.Appx. at 631.     interest;
If the outcome of litigation is uncertain, compromise may
                                                            2. Using the term “legal rate” indicates that Congress
be an appropriate solution. In re Endoscopy Center of
                                                            intended the source to be statutory, because the
Southern Nevada, LLC, 451 B.R. 527, 551 (Bankr. D. Nev.
                                                            commonly understood meaning of “at the legal rate” is
2011).
                                                            the rate fixed by federal statute;

                                                                   3. Use of a single, federal rate promotes uniformity
   B. Post-Petition Interest on NNMOC's Allowed
                                                                   within federal law;
   Claim.
 [7] One significant issue affecting NNMOC's claim                 4. Holders of allowed claims are akin to holders of
amount is whether post-petition interest accrues at the            federal judgments, so using the federal judgment rate is
federal rate (.12%) or the judgment rate (15%). The case           proper;
has been pending for about two and a half years, so the
higher rate would increase NNMOC's claim by at least               5. The award of post-judgment interest is procedural in
$400,000.                                                          nature and thereby dictated by federal law;

                                                                   6. Applying a single rate insures equitable treatment of
Section 726(a)(5) 5 allows post-petition interest on
                                                                   creditors;
unsecured claims in solvent bankruptcy cases. It provides,
in relevant part:                                                  7. It is much easier to use a single rate, especially in cases
                                                                   with many creditors; and
  (a) Except as provided in section 510 of this title,
  property of the estate shall be distributed—                     8. Legislative history indicates that the term “interest at
                                                                   the legal rate” was chosen over the original “interest on
  (5) fifth, in payment of interest at the legal rate from the
                                                                   claims allowed.”
  date of the filing of the petition, on any claim paid under
  paragraph (1), (2), (3), or (4) of this subsection;            285 F.3d at 1234–36. The Court finds Cardelucci
                                                                 persuasive, and interprets § 726(a)(5) to mean interest at
A 1998 case from this district ruled that under § 726(a)(5),
                                                                 the federal judgment rate.
the term “the legal rate” means “the rates prescribed [in]
any underlying agreements, contracts or judgments.” In
                                                                 The Court acknowledges the Trustee faced significant risk
re Carter, 220 B.R. 411, 417 (Bankr. D.N.M. 1998). The
                                                                 on this issue. There is no controlling Tenth Circuit case,
holding was *228 based in part on “the underlying policy
                                                                 and Carter is the only local decision. The Court therefore
of the Code to avoid producing a windfall for the debtor.”
                                                                 took into account the risk litigating an issue that had
Id. at 416–17.
                                                                 been considered settled in this district for many years. See,
                                                                 e.g., In re Matthews, 2014 WL 1277874, *2 (Bankr. N.D.
This Court disagrees with Carter's holding. Many cases
                                                                 Ga.) (the Trustee should consider whether it would be
construe “the legal rate” as the federal judgment rate, not
                                                                 prudent to eliminate the inherent risks ... of litigation in
the state law contract or judgment rate. See, e.g., In re
                                                                 an uncertain cause”).
Dow Corning Corp., 237 B.R. 380, 397 (Bankr. E.D. Mich.
1999) (criticizing Carter's analysis); In re Madison 92nd
St. Assoc. LLC, 472 B.R. 189 (Bankr. S.D.N.Y. 2012)                 C. Post-Petition Attorney Fees.
(federal judgment rate is recognized by most courts as “the       [8] Another big question is whether unsecured creditors
legal rate of interest” within the meaning of § 726(a)(5)). 6    can recover post-petition attorney fees, which could
                                                                 increase NNMOC's claim by about $600,000. Carter



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                            5
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)       Document 29-1 Filed 11/01/18 Page 55 of 82 PageID #: 1409


stated: “This Court has already found that interest is         arose.” The debatable proposition that post-petition fees
appropriately awarded to an unsecured creditor when            are “contingent” within the meaning of § 101(5)(A) cannot
there is a solvent debtor ... The same is true regarding       overshadow the clear meaning of §§ 502 and 506(b). This
attorneys fees.” 220 B.R. at 418. The Carter court made        is particularly true since the Supreme Court found that §
this ruling despite acknowledging that § 506(b) 7 did not      506(b) has the substantive effect of denying undersecured
apply because the creditor was unsecured. Again, the           creditors postpetition interest on their claims. See United
decision apparently was based on policy considerations         Sav. Ass'n of Texas v. Timbers of Inwood Forest Associates,
rather than statutory interpretation.                          Ltd., 484 U.S. 365, 108 S.Ct. 626, 98 L.Ed.2d 740 (1988). 8
                                                               The Court concludes NNMOC would not be entitled to
 *229 The Court also parts company with Carter on              its post-petition attorney fees, and omitted such fees in its
this issue. There is a substantial debate among courts         projections on the claim amount.
and commentators about whether unsecured creditors can
recover post-petition attorney fees. Two thoughtful law        As discussed above, the Trustee had no way of
review articles addressed the issue: Scarberry, Interpreting   knowing that the Court would not follow Carter when
Bankruptcy Code Sections 502 and 506: Post-Petition            he negotiated the settlement. Consequently, the Court
Attorneys' Fees in a Post-Travelers World, 15 Am. Bankr.       considered the split in authority and the existence of
Inst. L. Rev. 611 (2007); and Taylor and Mertens,              Carter in evaluating the settlement's reasonableness.
Travelers and the Implications on the Allowability of
Unsecured Creditors' Claims for Post-Petition Attorneys
Fees Against the Bankruptcy Estate, 81 Am. Bankr.                 E. Nondischargeable Debts versus Payment of
L.J. 123 (2007). The major cases on the matter include            Allowed Claims.
Travelers Casualty & Surety Co. of America v. Pacific          A third significant issue is the dischargeability of
Gas & Electric Co., 549 U.S. 443, 127 S.Ct. 1199, 167          Augé's debt. NNMOC asserts that its entire judgment is
L.Ed.2d 178 (2007); In re Tribune Media Co., 2015 WL           nondischargeable under § 523(a)(2)(A). See *230 Cohen
7307305, at *4 (Bankr. D. Del.); In re Global Indus. Tech.,    v. de la Cruz, 523 U.S. 213, 118 S.Ct. 1212, 140 L.Ed.2d
Inc., 327 B.R. 230, 239 (Bankr. W.D. Pa. 2005); In re          341 (1998) (interest, attorney fees, punitive damages
SNTL Corp., 571 F.3d 826, 840 n. 16 (9th Cir. 2009); In re     stemming from a fraud claim are also nondischargeable).
Hedged–Investments Assoc., Inc., 293 B.R. 523 (D. Colo.        If NNMOC prevailed, its nondischargeable claim would
2003); In re Sakowitz, 110 B.R. 268, 275 (Bankr. S.D. Tex.     easily exceed $2 million. The Court has already declared
1989); In re Seda France, Inc., 2011 WL 3022563 (Bankr.        $372,421 of the compensatory damages nondischargeable,
W.D. Tex.); and Ogle v. Fid. & Deposit Co. of Maryland,        and would have to try the remaining issues if the
586 F.3d 143 (2d Cir. 2009).                                   settlement were not approved.


Cases holding that unsecured creditors may recover post-        [9] The nondischargeable character of the debt affects
petition attorney fees view the fees as contingent claims      the post-petition interest rate. Even though NNMOC's
under § 101(5) and point to § 502(b) as allowing such          allowed claim against the estate can be limited to the
claims. Ogle, 586 F.3d at 146; SNTL Corp., 571 F.3d at         federal judgment rate, NNMOC likely would be entitled
840. Other cases and commentators argue: (1) such an           to collect post-petition interest at 15% against Augé
interpretation renders § 506(b) absurd or superfluous; (2)     personally. This is because “where a creditor holds
it is questionable whether post-petition attorney fees are     a nondischargeable debt, the disallowed post-petition
really contingent claims; and (3) the specific provisions      interest continues to accrue, and the creditor may collect
in §§ 502 and 506 addressing post-petition fees trump the      the debt and post-petition interest after the debtor receives
general definition of “claim.” See, e.g., Seda France, 2011    a discharge.” In re Graves, 2016 WL 552676, at *2 (Bankr.
WL 3022563; Global Indus. Tech., 327 B.R. at 239.              D. Neb.); In re Cohen, 2011 WL 5509071, at *6 (Bankr.
                                                               E.D.N.Y.) (post-petition interest on nondischargeable
The better reading of the Code, in the Court's opinion,        fraud judgment continued to accrue at the contract rate,
is that § 506(b) allows only oversecured creditors to add      to the extent not paid in bankruptcy); In re Tuttle,
“reasonable fees, costs, or charges provided for under         291 F.3d 1238 (10th Cir. 2002) (post-petition interest
the agreement of State statute under which such claim          on nondischargeable tax debt continues to accrue and



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       6
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)       Document 29-1 Filed 11/01/18 Page 56 of 82 PageID #: 1410


remains an obligation of the debtor after entry of the         action, claim objection, and other bankruptcy matters).
discharge, if not paid by the estate); In re Hanna, 872 F.2d   Although the Bankruptcy Code does not provide a basis
829 (8th Cir. 1989) (same); In re Kielisch, 258 F.3d 315       for post-petition fees, there is a chance NNMOC could
(4th Cir. 2001) (post-petition interest on nondischargeable    get a sizeable additional attorney fee award from the state
student loan debt continues to accrue). The settlement         court.
therefore is reasonable if a large portion of NNMOC's
claim could be ruled nondischargeable.                         5. Nondischargeability. The amount of NNMOC's
                                                               nondischargeable debt has yet to be determined. If it
                                                               is less than the entire compensatory damage award,
   F. Other Disputed Issues Resolved by the Settlement.        the Court would have to determine how to apportion
If the settlement is not approved, a number of other           punitive damages, attorney fees, and interest under Cohen
matters would have to be litigated in this Court or state      v. de la Cruz, 523 U.S. 213, 118 S.Ct. 1212, 140
court, including:                                              L.Ed.2d 341 (1998). If the claim were only partially
                                                               nondischargeable, questions also remain about whether
1. The Jones Remand. On remand, it appears likely              payments to NNMOC must first be applied to any
that the compensatory damages award would be                   nondischargeable amounts.
reduced, perhaps by $75,303, which would reduce the
nondischargeable portion of the judgment. Augé argues          6. Interest Accrual. Difficult interest accrual questions
that the actual reduction could be significantly more          would have to be litigated, including when interest started
than $75,303, and wishes to conduct discovery and              to accrue on each component of damages. In addition,
introduce additional evidence. 9 Litigation of this issue      there may be a question whether NNMOC is entitled to
could be time-consuming and expensive, and the outcome         post-petition “interest on interest.”
is uncertain.
                                                               7. Application of Santa Fe House Proceeds. NMMOC
2. Rule 60(b)(6)/Malicious Abuse of Process. Augé argues       received a $566,096 partial payment on March 20, 2015,
he recently discovered evidence sufficient to set aside        the net proceeds from the sale of Augé's Santa Fe
the state court judgment, using a “fraud on the court”         house. The proceeds were available about nine months
theory. According to Augé, he discovered documents             before; payment was delayed by NNMOC's objection
controverting Bair's trial testimony that he did not           to Augé's homestead exemption. The Court would have
approve a certain bonus to Augé. To prevail on the theory      to determine whether interest accrual stopped when
Augé would have to show: (1) the issue could be raised         NNMOC actually received the funds or when they first
years later under Rule 60(b)(6) or a malicious abuse of        became available.
process claim instead of 60(b)(2); (2) the newly discovered
document is authentic (NNMOC disputes this); and/or            8. Claim Objection. Augé's claim objection would have to
(3) NNMOC's state court counsel concealed the evidence.        be tried; it is unclear whether the Jones Remand and/or
The Court is not persuaded the action would have much          the nondischargeability action should be part of the trial.
chance of success, or that the settlement should be rejected
so Augé could pursue it.                                       9. Venue. The Court would have to determine whether
                                                               the fraud on the court action, the Jones Remand, and
3. Augé's Standing. Only the Trustee has standing to           NNMOC's entitlement to attorney fees should be tried in
litigate the Jones Remand and the fraud on the court           state court or this Court.
issues, and he does not want to abandon any claims to
Augé.                                                          10. Litigation Costs. The litigation costs for the disputes
                                                               outlined above are unknown. Based on the litigation
 *231 4. Additional Attorney Fees in State Court. Many         history and contentious relationship between the parties,
questions remain about what additional attorney fees, if       it likely would be several hundred thousand dollars.
any, NNMOC could collect in state court, including fees
incurred in state court (litigating the appeal and the Jones   11. Delay. Another unknown is how long it would take
Remand) and bankruptcy court (the nondischargeability          to finally determine the foregoing disputes and any other



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     7
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)        Document 29-1 Filed 11/01/18 Page 57 of 82 PageID #: 1411


disputes not listed above. Including appeals, it could take
several years, with interest accruing at 15% on at least          • Post-petition interest is .12% for the dischargeable
some portion of NNMOC's claim.                                      portion and 15% for the nondischargeable portion;

                                                                  • No post-petition attorney fees are awarded;
   G. Calculating a Reasonable Potential Outcome.
                                                                  • NNMOC is deemed to have received the $566,096
If every penny of Augé's debt to NNMOC were
                                                                    partial payment on June 26, 2014 (when the funds
dischargeable, the settlement may be too generous to
                                                                    were available); and
NNMOC, given NNMOC's inability to collect post-
petition attorney fees or interest at more than .12%. A           • All partial payments are applied first to interest, then
rough calculation of NNMOC's allowed claim amount                   to principal.
yields an allowed claim figure of about $1,450,000.
                                                                Using these assumption, NNMOC's claim amount is
If the entire debt were nondischargeable, on the other          about $1,800,000 as of September 26, 2016. That's
hand, the settlement figure is quite reasonable. A similar      $250,000 less than the Trustee settled for. The $250,000
calculation based on 100% nondischargeability yields            premium eliminates a great deal of uncertainty and
a claim of at least $2,100,000, without taking into             expense, including:
consideration any post-petition attorney fees the state
                                                                  • The risk that the nondischargeable portion of
court might award, or any interest that has accrued since
                                                                    NNMOC's debt is higher than $297,118. Depending
April 21, 2016.
                                                                    on the evidence at trial, it could be twice that;
The Court could approve the settlement based on the               • The risk that punitive damages are not pro-rated, but
ranges and risks identified *232 above. Because each                 entirely traceable to the fraud;
party has so much at stake, however, the Court ran its own
calculations to satisfy itself that the settlement was fair.      • The risk that partial payments should be applied first
Except for the Jones Remand issue, the Court used most of            to the dischargeable portion of the debt, or pro-rated
the same assumptions as Augé, which reflects the Court's             among each different portion;
likely rulings if it were to liquidate the claim. The Court
assumed that:                                                     • The risk that NNMOC could recover additional
                                                                    attorney fees in state court;
  • The nondischargeable portion of the compensatory
    damages is $372,421;                                          • The risk that interest should accrue on the attorney fee
                                                                     award on the judgment date;
  • The Jones Remand yields a reduction of $75,303;
                                                                  • The risk that the Santa Fe house proceeds should not
  • This reduction reduces the nondischargeable portion              been deemed applied until actually received;
     to $297,118;
                                                                  • The risk that the Jones Remand would result in little
  • Punitive damages and attorney fees are pro-                      or no reduction in compensatory damages;
    rated between dischargeable and nondischargeable
    compensatory damages;                                         • The accrual of interest at 15% on some portion of the
                                                                     debt until all litigation has been determined and the
  • The three partial payments are first applied to the              debt is paid in full; and
    nondischargeable debt;
                                                                  • The attorney fees the estate or Augé would have to pay
  • Pre-petition interest is 15%, starting on the state court        to litigate the Jones Remand, the nondischargeability
     filing date, except that interest did not start accruing        action, the claim objection, and the fraud on the court
     on the $415,659 in attorney fees until December 7,              issue, including any appeals.
    2015 (the date a specific amount was awarded); 10
                                                                It is possible that Augé could do better than $1,800,000
                                                                if there were no settlement, particularly if he or the



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       8
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)         Document 29-1 Filed 11/01/18 Page 58 of 82 PageID #: 1412


Trustee were permitted to offer new evidence that the              cost the estate or Augé several hundred thousand dollars.
                                                                   This factor weighs strongly in favor of the settlement.
Jones Remand reduces his liability by more than $75,303.
On the other hand, Augé has substantial downside risk
                                                                   The interests of creditors in deference to their reasonable
that *233 NNMOC's claim could exceed the settlement
                                                                   views. The bankruptcy case primarily is a dispute between
amount, and that interest would continue to accrue while
                                                                   NNMOC and Augé. NNMOC supports the settlement,
the litigation dragged on for years. Overall, the Court is
                                                                   unsurprising since it is one of the settling parties. The other
convinced that the settlement is a good deal for the estate
                                                                   creditors in the case, professionals, are divided (Augé's
and for Augé.
                                                                   professionals oppose the settlement; the others support it).
                                                                   This factor is neutral.
   H. Weighing the Kopexa Factors.
 [10] Based on the foregoing, the Court weighs the Kopexa          The Kopexa factors weigh in favor of approving the
factors as follows:                                                settlement.

The probable success of the underlying litigation. In this
context, “success” means reducing NNMOC's allowed                                       III. CONCLUSION
claim. Aside from the $75,303 adjustment, Augé has not
demonstrated he will succeed in disturbing NNMOC's                 This is a tricky, complicated dispute, with myriad
state court judgment. The Court's own calculations                 established facts, disputed facts, and legal issues. The
project NNMOC's claim would be about $1,800,000,                   Trustee did his best to assess the potential outcomes and
which is 12% less than the actual settlement amount. That          risks and arrive at a reasonable settlement; the Court
12% eliminates a lot of expense, delay, and uncertainty,           has done the same to review it. NNMOC and Augé
and appears to be money well spent. This factor weighs in          made thoughtful, persuasive arguments in support of
favor of the settlement.                                           their respective positions. All counsel were well prepared
                                                                   and presented their arguments well. The Court has some
The possible difficulty in collection of a judgment. Not           sympathy for Augé's view that the state court judgment
applicable, or neutral.                                            was unduly harsh. Nevertheless, given that the judgment
                                                                   has preclusive effect except for the Jones Remand, the
The complexity and expense of the litigation. The dispute          Court concludes that the settlement is within the range of
between Augé and NNMOC is complicated, having taken                reasonableness and should be approved. A separate order
place in three different courts over five years. NNMOC             will be entered.
has spent over $575,000 in the bankruptcy case alone.
As debtor in possession Augé spent over $120,000 11
                                                                   All Citations
and is now spending his own money on litigation costs.
Litigating the claims objection, the nondischargeability           559 B.R. 223
action, the Jones Remand and any appeals likely would


Footnotes
1      If any finding of fact is construed as a conclusion of law, it is adopted as such, and vice versa.
2      Many of these findings are from Judge Raymond Ortiz's Findings and Conclusions (defined below). The Court has
       previously determined that the Findings and Conclusions are binding on Augé and this Court.
3      This figure is subject to readjustment as part of the Jones Remand, defined below.
4      This figure is composed of a $527,821.49 negative balance under Augé's shareholder employment agreement and
       $72,936.32 in negative value of Augé's NNMOC shares.
5      All statutory references are to 11 U.S.C.
6      See also In re Coram Healthcare Corp., 315 B.R. 321, 346 (Bankr. D. Del. 2004); In re Cardelucci, 285 F.3d 1231, 1234–
       35 (9th Cir. 2002), cert. denied, 537 U.S. 1072, 123 S.Ct. 663, 154 L.Ed.2d 566 (2002); In re Washington Mutual, Inc.,
       461 B.R. 200, 242 (Bankr. D. Del. 2011), vacated in part 461 B.R. 200 (Bankr. D. Del. 2011); In re Melenyzer, 143 B.R.
       829, 833 (Bankr. W.D. Tex. 1992).



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             9
In Case  1:15-cv-01116-RGA
   re Augé, 559 B.R. 223 (2016)        Document 29-1 Filed 11/01/18 Page 59 of 82 PageID #: 1413


7     Under that section, oversecured creditors are entitled to reasonable fees, costs, and charges provided for by contract
      or state statute.
8     It is not clear NNMOC would be entitled to collect additional attorney fees in any event. The attorney fee provision in
      the shareholder employment agreement is limited. The corrected judgment does not explicitly provide for post-judgment
      attorney fees, and the New Mexico securities statute upon which NNMOC relies was not mentioned in the judgment.
9     The scope of the Jones Remand is subject to the state trial court's discretion, Trujillo v. Sonic Drive–In/Merritt, 122 N.M.
      359, 924 P.2d 1371 (N.M. App. 1996), which adds to the uncertainty of the outcome.
10    The Court rejects Augé's argument that the attorney fee award should accrue interest at 8.75%, the New Mexico contract
      rate. In any event, it makes a difference of less than $10,000 based on the Court's other assumptions.
11    See the fee application approval orders filed as docs. 308 and 309.


End of Document                                               © 2018 Thomson Reuters. No claim to original U.S. Government Works.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                             10
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 60 of 82 PageID #: 1414



                    557 B.R. 376                             West Headnotes (27)
           United States Bankruptcy Court,
                 E.D. Pennsylvania.
                                                             [1]   Bankruptcy
          In re Victor Alan Milbourne, Debtor                          Effect of proof of claim
                                                                   Properly filed, a proof of claim is prima facie
                 Case No. 14-16411-AMC
                                                                   evidence of the validity and amount of the
                            |
                                                                   claim, even if an objection is filed. 11 U.S.C.A.
                   September 7, 2016
                                                                   § 502(a); Fed. R. Bankr. P. 3001(f).
Synopsis
                                                                   Cases that cite this headnote
Background: Chapter 13 debtor, the owner of a
condominium unit, objected to proof of claim filed
by condominium association, challenging, inter alia,         [2]   Bankruptcy
association's pre- and postpetition late charges and the               Presumptions and burden of proof
majority of its pre-and postpetition attorney fees and             Prima facie proof of claim satisfies the
costs. Hearing was held.                                           claimant's initial obligation to go forward. 11
                                                                   U.S.C.A. § 502(a).

                                                                   Cases that cite this headnote
Holdings: The Bankruptcy Court, Ashely M. Chan, J.,
held that:
                                                             [3]   Bankruptcy
[1] association was not permitted under its governing                  Presumptions and burden of proof
documents to impose late charges against debtor;                   Upon the filing of an objection to a properly
                                                                   filed proof of claim, the burden of going
[2] even if otherwise authorized, the late charges sought          forward shifts from the claimant to the
to be imposed by association constituted unenforceable             objector to produce evidence sufficient to
penalties under Pennsylvania law;                                  negate the prima facie validity of the filed
                                                                   claim. 11 U.S.C.A. § 502(b).
[3] association's governing documents permitted it to
recover prepetition attorney fees and costs, including             Cases that cite this headnote
interest and charges, even if such fees and costs were not
incurred in connection with actions and proceedings it       [4]   Bankruptcy
filed directly against debtor;                                          Objections generally; time, form, and
                                                                   sufficiency; pleading
[4] association held a total allowed prepetition claim for
                                                                   With regard to any objection to a proof of
attorney fees and costs equal to $6,819.27; and
                                                                   claim, any defense to a claim that is available
                                                                   outside of the bankruptcy context is also
[5] association, as an oversecured creditor, was entitled
                                                                   available in bankruptcy. 11 U.S.C.A. § 502(b).
to reasonable postpetition attorney fees and costs only to
the extent of the equity cushion in the unit, which was            Cases that cite this headnote
$30,721.74.

                                                             [5]   Bankruptcy
Objections sustained in part and denied in part.                       Presumptions and burden of proof
                                                                   Party objecting to a proof of claim must
                                                                   produce evidence which, if believed, would
                                                                   refute at least one of the allegations that is



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      1
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 61 of 82 PageID #: 1415


        essential to the claim's legal sufficiency. 11
        U.S.C.A. § 502(b).                                 [8]    Common Interest Communities
                                                                     Power and duty to assess or levy; validity
        Cases that cite this headnote                             Under         Pennsylvania's         Uniform
                                                                  Condominium Act (UCA), late charges
 [6]    Bankruptcy                                                may not be automatically imposed against
            Presumptions and burden of proof                      condominium owners; rather, the terms of the
                                                                  imposition of any late charge must necessarily
        Bankruptcy
                                                                  be set forth in a condominium association's
            Weight and sufficiency
                                                                  declaration or other governing document. 68
        If an objector successfully refutes the                   Pa. Cons. Stat. Ann. §§ 3302(a)(11), 3315(a).
        claimant's prima facie claims, the burden of
        proof shifts back to the claimant to prove the            Cases that cite this headnote
        validity of its claims by a preponderance of the
        evidence. 11 U.S.C.A. § 502(b).
                                                           [9]    Damages
        Cases that cite this headnote                                Nature as compensation for actual
                                                                  damage
                                                                  Under Pennsylvania law, “liquidated
 [7]    Bankruptcy
                                                                  damages” are the sum a party to a contract
             Claims allowable; what constitutes
                                                                  agrees to pay if he breaks some promise,
        ‘claim.‘
                                                                  and which, having been arrived at by a good
        Common Interest Communities                               faith effort to estimate in advance the actual
           Power and duty to assess or levy; validity             damage that will probably ensue from the
        Condominium association was not permitted                 breach, is legally recoverable if the breach
        to impose late charges against Chapter                    occurs.
        13 debtor-unit owner, and so its claim
        for prepetition late charges would be                     Cases that cite this headnote
        disallowed; while Pennsylvania's Uniform
        Condominium Act (UCA) unambiguously                [10]   Damages
        empowered association to impose and enforce                   Proportion of Sum Stipulated to Actual
        late charges, there was no provision in                   Debt or Damage
        either association's declaration or bylaws
                                                                  Under Pennsylvania law, in contrast to
        which explicitly permitted the imposition of
                                                                  liquidated damages, a “penalty” provision is
        late charges, and though, under a generous
                                                                  not designed as a pre-estimate of probable
        reading of two sections of the declaration,
                                                                  actual damages, but as a punishment, the
        it was possible that association could have
                                                                  threat of which is designed to prevent the
        levied a special assessment against debtor in
                                                                  breach.
        the form of a late charge for failure to timely
        pay his monthly condominium assessment, or                Cases that cite this headnote
        that its board could have adopted a resolution
        in order to impose monthly late charges
        against delinquent members such as debtor,         [11]   Damages
        no evidence was presented that association                    Proportion of Sum Stipulated to Actual
        either levied a special assessment or adopted             Debt or Damage
        a resolution in order to impose late charges              Under Pennsylvania law, if the amount of
        against debtor. 11 U.S.C.A. § 502; 68 Pa.                 damages assessed is subsequently adjudged
        Cons. Stat. Ann. §§ 3302(a)(11), 3315(a).                 unreasonable in the light of either anticipated
                                                                  or actual harm, the contractual provision will
        Cases that cite this headnote



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   2
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 62 of 82 PageID #: 1416


        be voided as a penalty, as opposed to being
        deemed permissible liquidated damages.                    Cases that cite this headnote

        Cases that cite this headnote
                                                           [14]   Bankruptcy
                                                                      Grounds and Circumstances
 [12]   Bankruptcy                                                Whether prepetition attorney fees and costs
             Claims allowable; what constitutes                   incurred by a claimant are reasonable, such
        ‘claim.‘                                                  that they will be allowed as part of its proof of
        Common Interest Communities                               claim, is determined according to applicable
           Power and duty to assess or levy; validity             nonbankruptcy law. 11 U.S.C.A. § 502.
        Under Pennsylvania law, late charges
                                                                  Cases that cite this headnote
        sought to be imposed by condominium
        association against Chapter 13 debtor-unit
        owner constituted unenforceable penalties,         [15]   Attorney and Client
        not liquidated damages, and so association's                  Value of Services
        claim for prepetition late charges, even                  Under Pennsylvania law, the following factors
        if otherwise authorized by association's                  apply in determining whether attorney fees
        governing documents, would be disallowed;                 and costs are reasonable: the amount of
        association provided no evidence that the                 work performed, the character of the services
        charges represented a good faith estimate                 rendered, the difficulty of the problems
        of the administrative expense that it would               involved, the importance of the litigation, the
        incur if an owner was delinquent but,                     amount of money or value of the property in
        rather, it admitted that the late charges were            question, the degree of responsibility incurred,
        “penalties” imposed in order to deter owners              whether the fund involved was “created”
        from not timely paying their assessments. 11              by the attorney, the professional skill and
        U.S.C.A. § 502.                                           standing of the attorney in his profession,
                                                                  the results he was able to obtain, the ability
        Cases that cite this headnote
                                                                  of the client to pay a reasonable fee for the
                                                                  services rendered, and, very importantly, the
 [13]   Bankruptcy                                                amount of money or the value of the property
            Grounds and Circumstances                             in question.
        Governing documents of Chapter 13
                                                                  Cases that cite this headnote
        debtor-unit owner's condominium association
        permitted it to recover prepetition attorney
        fees and costs, including interest and charges,    [16]   Bankruptcy
        even if such fees and costs were not incurred in              Grounds and Circumstances
        connection with actions and proceedings filed             Under Pennsylvania law, Chapter 13 debtor-
        by association against debtor; association                unit owner's condominium association held
        had liens on debtor's unit for delinquent                 a total allowed prepetition claim for
        assessments, association's declaration plainly            attorney fees and costs equal to $6,819.27,
        obligated debtor to pay any amounts that                  after adjustment for mathematical errors
        association expended to protect such liens,               and unreasonable or unauthorized charges
        which included attorney fees and costs, and,              totaling $538.14; fees and costs incurred by
        in contrast to amounts allowed elsewhere in               association in monitoring foreclosure action
        the documents, such amounts were not limited              brought by debtor's first mortgagee were
        to those expended in actions or proceedings               reasonably incurred to protect association's
        filed by association directly against debtor. 11          liens, and fees and costs incurred in
        U.S.C.A. § 502.                                           monitoring debtor's first bankruptcy were



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     3
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 63 of 82 PageID #: 1417


        reasonably incurred to protect association's
        liens and to ensure that debtor did                        Cases that cite this headnote
        not discharge its claims for delinquent
        assessments and postpetition arrears. 11            [20]   Bankruptcy
        U.S.C.A. § 502.                                                Amount; reasonableness thereof

        Cases that cite this headnote                              Condominium association, as an oversecured
                                                                   creditor, was entitled to reasonable
                                                                   postpetition attorney fees and costs to the
 [17]   Bankruptcy                                                 extent of equity cushion in unit owned by
            Amount; reasonableness thereof                         Chapter 13 debtor; uncontested appraisal
        Bankruptcy                                                 submitted by association listed value of the
            Interest                                               unit as $263,000.00, total secured claims
        Bankruptcy Code allows oversecured                         against the unit, including first mortgage of
        creditors to add reasonable postpetition, pre-             $217,084.35 and association's allowed secured
        confirmation attorney fees, interest, and costs            claim of $15,193.91, equaled $232,278.26,
        to the amount of their secured claim, to the               leaving equity cushion of $30,721.74, and
        extent of the value of the underlying collateral.          association incurred reasonable postpetition
        11 U.S.C.A. § 506(b).                                      fees and costs of at least that amount to
                                                                   protect its lien against the unit in, for
        Cases that cite this headnote                              example, preparing and filing its proof of
                                                                   claim, filing motion to compel payment of
                                                                   postpetition fees and assessments, defending
 [18]   Bankruptcy
                                                                   debtor's adversary proceeding, objecting to
            Amount; reasonableness thereof
                                                                   confirmation of eight of debtor's ten proposed
        Bankruptcy
                                                                   bankruptcy plans, and responding to debtor's
            Professional services; attorney fees
                                                                   voluntary motion to dismiss, such that those
        Even though an oversecured creditor's claims               fees and costs were authorized under its
        for postpetition attorney fees do not qualify as           declaration and bylaws. 11 U.S.C.A. § 506(b).
        administrative expenses, they may be allowed
        to the extent of the value of the underlying               Cases that cite this headnote
        collateral, subject to the court's determination
        that such fees are reasonable. 11 U.S.C.A. §§       [21]   Bankruptcy
        503(b), 506(b).                                                Oversecurity
        Cases that cite this headnote                              When the value of creditor's collateral exceeds
                                                                   the amount of its claim, the creditor is
                                                                   “oversecured.” 11 U.S.C.A. § 506(b).
 [19]   Bankruptcy
            Amount; reasonableness thereof                         Cases that cite this headnote
        Oversecured creditor's ability to add
        reasonable postpetition attorney fees to its        [22]   Bankruptcy
        secured claim is capped by the value of                        Fees, Costs, or Charges; Attorney Fees
        such creditor's underlying collateral, and,
                                                                   Oversecured creditor's postpetition attorney
        to the extent that an oversecured creditor's
                                                                   fees may be allowed if three elements are
        reasonable postpetition attorney fees exceed
                                                                   satisfied: (1) the claim is an oversecured,
        the value of its collateral, such excess portion
                                                                   allowed secured claim, (2) the fees are
        is disallowed in its entirety. 11 U.S.C.A. §
                                                                   reasonable, and (3) the fees are provided for
        506(b).
                                                                   under the agreement between the parties or by
                                                                   statute. 11 U.S.C.A. § 506(b).



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    4
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 64 of 82 PageID #: 1418



        Cases that cite this headnote                      [27]   Bankruptcy
                                                                       Reasonableness, necessity or utility of
                                                                  services
 [23]   Bankruptcy
            Grounds and Circumstances                             Under the lodestar approach used in
                                                                  determining whether postpetition attorney
        Bankruptcy
                                                                  fees and costs are reasonable, the bankruptcy
            Amount; reasonableness thereof
                                                                  court need not examine the exact number
        Unlike prepetition fees and costs, whether                of minutes spent nor the precise activity
        postpetition fees and costs are reasonable is             to which each hour was devoted nor the
        determined according to federal standards. 11             specific attainments of each attorney, as long
        U.S.C.A. §§ 502, 506(b).                                  as it can determine the hours devoted to
                                                                  various general activities, such as pretrial
        Cases that cite this headnote
                                                                  discovery, settlement negotiations, and the
                                                                  like. 11 U.S.C.A. § 506(b).
 [24]   Bankruptcy
             Reasonableness, necessity or utility of              Cases that cite this headnote
        services
        Under federal law, the lodestar approach
        controls whether postpetition attorney fees
        and costs are reasonably incurred. 11             Attorneys and Law Firms
        U.S.C.A. § 506(b).
                                                          *380 David A. Scholl, Law Office of David A. Scholl,
        Cases that cite this headnote                     Philadelphia, PA, for Debtor.


 [25]   Bankruptcy
                                                                                 OPINION
             Reasonableness, necessity or utility of
        services                                          Ashely M. Chan, United States Bankruptcy Judge
        Under the lodestar approach used in
        determining whether postpetition attorney         I. INTRODUCTION
        fees and costs are reasonable, the bankruptcy     The Debtor in this proceeding purchased a condominium
        court will inquire into the hours spent by the    unit fourteen years ago and, for the past eight
        attorneys. 11 U.S.C.A. § 506(b).                  years, failed to consistently and timely pay monthly
                                                          condominium assessments and related charges required
        Cases that cite this headnote                     under the condominium's governing documents. By
                                                          his own admission, the Debtor also filed patently
                                                          unconfirmable plans and made material misstatements
 [26]   Bankruptcy
                                                          regarding the Debtor's delinquency to the condominium
            Amount; reasonableness thereof
                                                          association in this bankruptcy proceeding. In order
        Under the lodestar approach used in
                                                          to protect its lien on the condominium unit, the
        determining whether postpetition attorney
                                                          condominium association was forced to take various legal
        fees and costs are reasonable, the bankruptcy
                                                          actions against the Debtor.
        court ordinarily fixes a reasonable hourly rate
        for the services provided by the attorneys,
                                                          The Debtor now objects, inter alia, to the condominium's
        considering their legal reputation and status.
                                                          pre- and post-petition late charges and the majority of
        11 U.S.C.A. § 506(b).
                                                          its pre- and post-petition attorneys' fees and costs. As
        Cases that cite this headnote                     discussed below, the Court ultimately has concluded that
                                                          the condominium association was not permitted under its
                                                          governing documents to impose late charges against the



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                  5
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 65 of 82 PageID #: 1419


Debtor, but did have a claim for the majority of its pre-         appears that, by October 2009, the Debtor also allegedly
and post-petition attorneys' fees and costs, although the         stopped regularly paying the monthly installments due
Court has limited the amount of allowed reasonable post-          on the loan secured by the Second Mortgage. Claim 7-1,
petition attorneys' fees and costs to the equity in the Unit      Claims Register, Bankr. No. 10-31122-bif.
as required under § 506(b).
                                                                  At some point thereafter, foreclosure proceedings were
                                                                  initiated against the Unit in connection with the Second
 *381 II. FACTS AND PROCEDURAL HISTORY                            Mortgage and a sheriff's sale was ultimately scheduled.
On May 29, 2002, the Debtor purchased Unit 17                     Hr'g on Obj. Claimant's Ex. 4. WCCA, through its outside
of Williamsburg Commons (“Unit”), a condominium                   general counsel, Gilbert E. Toll (“Mr. Toll”), began
located at 533 Williamsburg Way in King of Prussia,               monitoring the foreclosure proceedings and the sheriff's
Pennsylvania. Hr'g on Obj. to Claim No. 6 (“Hr'g on               sale, which was continued on multiple occasions. Id.
Obj.”), Claimant's Ex. 1B (“Deed”), at 1, Nov. 17,
2015. As the owner of a Williamsburg Commons unit,                Before the sheriff's sale was conducted, the Debtor and
the Debtor belongs to the Unit Owners Association,                his wife, Cynthia Milbourne, jointly filed a Chapter 13
which is known as the Williamsburg Commons                        Voluntary Petition, ECF No. 1, Bankr. No. 10-31122-bif,
Condominium Association (“WCCA”), a Pennsylvania                  on December 29, 2010. William C. Miller was appointed
non-profit corporation. Hr'g on Obj., Claimant's Ex.              as the Chapter 13 Trustee (“Trustee”) in that case (“2010
1 (“Declaration”), § 2.2.a. The Debtor is therefore               Bankruptcy”). On January 25, 2011, Wells Fargo filed
subject to the Uniform Condominium Act, 68 Pa.                    a proof of claim, which it later amended twice, for
Stat. and Cons. Stat. Ann. §§ 3101–414 (West                      the loan secured by the Second Mortgage. Claim 7-1,
2016) (“UCA”), the Declaration of Condominium for                 Claims Register, Bankr No. 10-31122-bif. WCCA also
Williamsburg Commons (“Declaration”), and the Bylaws              filed a proof of claim for the delinquent *382 monthly
of Williamsburg Commons Condominium Association                   and special assessments, which were secured by a lien
(“Bylaws”).                                                       against the Debtor's Unit as established by UCA and the
                                                                  Declaration, on February 10, 2011. 2 Claim 8-1, Claims
  A. Pre-Petition Activity                                        Register, Bankr. No. 10-31122-bif.
On or about June 2, 2003, the Debtor executed a
note and mortgage against the Unit in favor of Irwin              On July 14, 2011, Wells Fargo filed a Motion for Relief
Mortgage Corp. (“Irwin”) in the amount of $193,450                from Automatic Stay Under § 362(a) (“Wells Fargo
(“First Mortgage”). Mot. of CitiMortgage, Inc. for                Motion”), ECF No. 61, Bankr. No. 10-31122-bif, to, inter
Relief (“CitiMortgage Mot.”) Ex. B, ECF No. 95. On                alia, resume the foreclosure proceedings on the Second
December 12, 2011, Irwin assigned the First Mortgage to           Mortgage and the sheriff's sale of the Debtor's Unit. Wells
CitiMortgage, Inc. (“CitiMortgage”). Id.                          Fargo alleged in the motion that the Debtor owed post-
                                                                  petition arrears of $3,316.81 under the Second Mortgage
The Debtor executed a second note and mortgage against            and, as a result, failed to adequately protect Wells Fargo's
the Unit in favor of Wachovia Bank, N.A. (“Wachovia”),            interest in the Unit. Wells Fargo Mot. ¶¶ 6, 8. Wells
in the amount of $92,516 (“Second Mortgage”) on July              Fargo and the Debtor subsequently filed a Settlement
28, 2005. Debtor's Second Suppl. Mem. Supp. Objs. to              Stipulation, ECF No. 83, Bankr. No. 10-31122-bif, on
Claims (“Debtor's Second Suppl. Mem.”) Ex. B, ECF                 September 21, 2011. 3 An Order Granting Settlement
No. 109. Wells Fargo Bank, N.A. (“Wells Fargo”), later            Stipulation, ECF No. 87, Bankr. No. 10-31122-bif, was
became the successor by merger with Wachovia to the               entered on September 26, 2011. However, the Debtor
Second Mortgage. WCCA's Second Suppl. Mem. Opp'n                  and his wife subsequently defaulted under the Settlement
Objs. (“WCCA's Second Suppl. Mem.”) Ex. A, ECF No.                Stipulation and, on November 3, 2011, the Court entered
113.                                                              another Order, ECF No. 93, Bankr No. 10-31122-bif,
                                                                  which granted the Wells Fargo Motion.
In March 2008, the Debtor allegedly stopped regularly
paying monthly and special assessments that he owed to            On November 4, 2011, Glenn A. Manochi (“Mr.
                                          1                       Manochi”) entered his appearance in the 2010 Bankruptcy
WCCA as required by the Declaration.          Id. at 2. It also


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         6
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 66 of 82 PageID #: 1420


and filed Objections to Debtors' Second Amended                On August 8, 2014 (“Petition Date”), the Debtor filed
Chapter 13 Plan, ECF No. 95, Bankr No. 10-31122-               a Chapter 13 Voluntary Petition, ECF No. 1, and
bif, on behalf of WCCA. 4 Mr. Manochi alleged therein          commenced this bankruptcy case. William C. Miller was
that the Debtor and his wife owed $2,904.36 in post-           again appointed as the Chapter 13 Trustee. David A.
petition arrears to WCCA for unpaid monthly and special        Scholl entered his appearance on behalf of the Debtor on
assessments. Id. ¶ 6. Among the listed objections were,        September 9, 2014, and filed a Chapter 13 Plan of the
inter alia, the plan's failure to specify the monthly amount   Debtor (“Chapter 13 Plan”), ECF No. 19, on September
that the Debtor would pay to satisfy the pre-petition          16, 2014.
arrears that he owed to WCCA; to pay in full, pre-
confirmation, the post-petition arrears that the Debtor        Mr. Manochi entered his appearance on behalf of WCCA
owed to WCCA; and to provide superior treatment to             on October 24, 2014, and filed a proof of claim against the
WCCA, a senior lienholder, relative to Wells Fargo, a          Debtor for $16,112.05 (“Proof of Claim”) on November
                                                               26, 2014. Claim 6-1, Claims Register. WCCA's Proof
junior lienholder. 5 Id. ¶¶ 7–8, 13.
                                                               of Claim reflected WCCA's pre-petition claims described
                                                               above which included: $7,389.00 of monthly assessments,
Also on November 4, 2011, Mr. Manochi filed a motion
                                                               $950.00 of special assessments, $380.00 of late fees, $35.64
on behalf of WCCA to join *383 in the Trustee's motion
                                                               of other fees, and $7,357.41 of attorneys' fees and costs
to dismiss the Debtor's 2010 Bankruptcy based, in part,
                                                               billed by Mr. Toll and Mr. Manochi. Hr'g on Obj.
on the Debtor's failure to pay post-petition arrears to
                                                               Claimant's Ex. 4.
WCCA. Joinder in the Mot. to Dismiss ¶ 1, ECF No.
96, Bankr. No. 10-31122-bif. On November 15, 2011,
                                                               On January 8, 2015, Mr. Manochi filed objections to
the court held hearings on the confirmation of the plan
                                                               the Debtor's Chapter 13 Plan on behalf of WCCA.
and the Trustee's motion to dismiss and decided to
                                                               Objs. to Debtor's Chapter 13 Plan (“Objs. to Plan”),
deny confirmation of the plan and permit the Trustee
                                                               ECF No. 37. Among the listed objections were, inter
to withdraw the motion to dismiss without prejudice.
                                                               alia, the plan's failure to: pay the pre- and post-petition
However, the Trustee filed another motion to dismiss the
                                                               arrears owed to WCCA; prioritize the payment of the
2010 Bankruptcy on December 23, 2011, which the court
                                                               most recent six months of fees and assessments over
ultimately granted on January 17, 2012.
                                                               the payment of the First Mortgage pursuant to UCA §
                                                               3315(b)(2)(i); prioritize the payment of all other months'
In either April or May 2012, WCCA, through Mr.
                                                               fees and assessments over the payment of all liens
Toll, filed a complaint against the Debtor to collect the
                                                               and encumbrances other than first mortgages and liens
delinquent assessments that the Debtor owed to WCCA.
                                                               for governmental assessments pursuant to § 3315(b)(2)
Hr'g on Obj. Claimant's Ex. 4. Shortly thereafter, WCCA
                                                               (ii); and provide liens of corresponding priority on the
filed a motion for default judgment against the Debtor.
Id. Although WCCA and the Debtor agreed to a payment           Debtor's Unit to WCCA. 6 Id. ¶¶ 8, 10–14.
plan on July 23, 2012, the Debtor apparently fell out of
compliance with the plan by October 16, 2012. Id.              On February 6, 2015, the Debtor filed a complaint
                                                               against WCCA under Bankruptcy Code § 506(a) *384
Subsequently, CitiMortgage and Wells Fargo separately          “to avoid [its] totally unsecured lien” on the Debtor's Unit
maintained foreclosure proceedings on their respective         (“Adversary Complaint”). Compl. ¶¶ 1, 8, ECF No. 1,
mortgages on the Debtor's Unit. Mr. Toll monitored each        Bankr. No. 14-16411, Adv. No. 15-00045. The Debtor
of the foreclosure proceedings on behalf of WCCA. Id. On       asserted that the First Mortgage exceeded the Unit's
January 3, 2013, the Debtor finally satisfied the Second       alleged value of $200,000.00, according to the Debtor,
Mortgage. WCCA's Second Suppl. Mem. Ex. A. As                  such that the Unit retained no equity to secure WCCA's
evidence thereof, Wells Fargo recorded a Satisfaction of       Proof of Claim. 7 Id. ¶¶ 5–8. Mr. Manochi filed an answer
Mortgage in the Recorder of Deeds Office in Montgomery         on behalf of WCCA in which it asserted that the Unit's
County. Id.                                                    value was “much greater than $200,000.00 and exceeds the
                                                               value of all liens against it,” on March 11, 2015. Answer ¶
                                                               6, ECF No. 4, Bankr. No. 14-16411, Adv. No. 15-00045.
  B. Post-Petition Activity                                    The deadline to submit expert appraisal reports of the


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      7
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 67 of 82 PageID #: 1421


value of the Debtor's Unit in the Adversary Complaint           of post-petition fees remained due to WCCA. Fourth
proceeding (“Adversary Proceeding”) was June 15, 2015.          Am. Plan ¶ 3.D. However, at a confirmation hearing held
Pretrial Order ¶ 6(b), ECF No. 5, Bankr. No. 14-16411,          on August 11, 2015, the Debtor later admitted that his
Adv. No. 15-00045.                                              representations in the Third Amended Plan and Fourth
                                                                Amended Plan were false. Objs. to Debtor's Sixth Am.
Also on February 6, 2015, the Debtor filed an Amended           Plan ¶ 31, ECF No. 85.
Chapter 13 Plan (“Amended Plan”), ECF No. 39. The
Debtor, however, allegedly had not paid any post-petition       In each of the Debtor's first five Chapter 13 plans, the
assessments or fees that he owed to WCCA. Mot. for              Debtor maintained that if he successfully avoided the liens
Payment of Post-Petition Fees (“Mot. for Payment”) ¶ 8,         that allegedly secured WCCA's pre-petition claims against
ECF No. 44. Mr. Manochi therefore filed a motion on             the Unit in the Adversary Proceeding, then the claims
behalf of WCCA to, inter alia, compel “the immediate            would be discharged as unsecured. E.g., Fourth Am. Plan
payment” by the Debtor of all such post-petition fees and       ¶ 3.D. However, WCCA submitted an expert appraisal
assessments “prior to the confirmation of the Debtor's          report on July 24, 2015 (“Appraisal”), which valued the
plan,” on March 12, 2015. Id. ¶ 10. He argued that              Debtor's Unit at $263,000 as of the Petition Date. 8 Def.'s
such assessments and fees were “administrative expenses”        Resp. to Pl.'s Voluntary Dismiss Mot. (“Def.'s Resp.”)
under Bankruptcy Code § 503(b), which the Debtor was            ¶¶ 3–4, ECF No. 17, Bankr. No. 14-16411, Adv. No.
required to pay pre-confirmation under § 1326(b)(1). Id. ¶¶     15-00045. WCCA argued that the Appraisal proved that
5–6. On March 20, 2015, Mr. Manochi filed objections to         the Unit retained sufficient equity to pay all of WCCA's
the Amended Plan on behalf of WCCA that also alleged,           pre-petition claims and therefore supported WCCA's
inter alia, that the Debtor had not paid any post-petition      priority liens against the Unit. Objs. to Debtor's Fifth Am.
assessments or fees. Objs. to Debtor's Am. Plan ¶ 6, ECF        Plan ¶ 21, ECF No. 76; Objs. to Debtor's Sixth Am. Plan
No. 46.                                                         ¶ 27, ECF No. 85.

On March 24, 2015, the Debtor filed an answer to                On August 18, 2015, seemingly in response to the
WCCA's motion and indicated that he was “ready, willing,        Appraisal, the Debtor filed the instant Objections to
and able” to pay the delinquent post-petition assessments       Proof of Claim (“Objections”), ECF No. 71, in which he
and fees “and thereafter make regular payments.” Answer         argued that the amounts claimed by WCCA were “grossly
to Mot. for Payment of Post-Petition Fees ¶ 3, ECF No.          inflated by unreasonable late charges and ... exorbitant
47. The Debtor then filed a Second Amended Chapter 13           and unnecessary legal fees.” Objs. ¶ 5. The Debtor asserted
Plan, ECF No. 48, on March 27, 2015. Although WCCA              that, as a result, he only owed the pre- and post-petition
withdrew its motion on May 7, 2015, Mr. Manochi filed           monthly assessment arrears to WCCA, which amounted
objections to the Second Amended Plan on its behalf on          to $7,356 and $820, respectively. Id. ¶¶ 3–4.
May 13, 2015, in which it again alleged that, inter alia, the
Debtor had not paid any post-petition assessments or fees.      The Debtor also filed a Fifth Amended Chapter 13 Plan
Objs. to Debtor's Second Am. Plan ¶ 6, ECF No. 59.              (“Fifth Amended Plan”), ECF No. 73, on August 22,
                                                                2015, and a Sixth Amended Chapter 13 Plan (“Sixth
The Debtor filed a Third Amended Chapter 13 Plan                Amended Plan”), ECF No. 80, on October 3, 2015.
(“Third Amended Plan”), ECF No. 60, on May 17, 2015,            In each, the Debtor acknowledged that the Adversary
and Mr. Manochi filed Objections to Debtor's Third              Proceeding was going to be dismissed in light of the
Amended Plan, ECF No. 64, on August 4, 2015, on                 Appraisal. Fifth Am. Plan ¶ 3.D; Sixth Am. Plan ¶
behalf of WCCA. The Debtor *385 alleged in the Third            3.D. Mr. Manochi filed objections to the Fifth Amended
Amended Plan that he had “paid all post-petition fees”          Plan and Sixth Amended Plan on behalf of WCCA on
that he owed to WCCA, but WCCA maintained that                  September 22, 2015, and November 10, 2015, respectively.
the Debtor had failed to pay “$9,860.44 in post-petition
assessments.” Third Am. Plan ¶ 3.D; Objs. to Debtor's           Although the Debtor twice requested that WCCA agree
Third Am. Plan ¶ 6. The Debtor filed a Fourth Amended           to proposed stipulations to voluntarily dismiss the
Chapter 13 Plan (“Fourth Amended Plan”), ECF No. 65,            Adversary Complaint, WCCA took the position that it
on August 8, 2015, in which he reaffirmed that no amount        would only consent to the dismissal if, “for the purposes



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       8
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 68 of 82 PageID #: 1422


of Debtor's bankruptcy proceeding, the parties agree the    The Debtor also alleged that he needed to resolve WCCA's
value of the Debtor's Unit is $263,000.” Pl.'s Mot. to      pre-petition security interests in the Unit because it was
Voluntarily Dismiss Proceeding (“Pl.'s Mot. to Dismiss”)    “the principal impediment” to a loan modification that he
¶ 6, ECF No. 15, Bankr. No. 14-16411, Adv. No.              was negotiating. Id. at 2. “For this reason,” the Debtor
15-00045; Def.'s Resp. ¶ 9. The Debtor refused. Def.'s      had proposed on multiple occasions to pay a “lump sum”
Resp. ¶ 10.                                                 to WCCA to resolve its pre-petition claims. Id. WCCA,
                                                            however, had rejected all such offers and had proposed no
On October 19 2015, the Debtor filed a motion to            counteroffers. Id.
voluntarily dismiss the Adversary Complaint, in which he
again admitted that “he could not successfully maintain”    On December 8, 2015, the Court continued the hearing
the Adversary Proceeding in light of the Appraisal. Pl.'s   again to February 9, 2015, and ordered the Debtor
Mot. to Dismiss ¶ 4. On *386 November 6, 2015, Mr.          and WCCA to submit supplemental and responsive
Manochi filed a response on behalf of WCCA in which         briefing on the issues of late fees and attorneys' fees
it requested that, if the Court granted the motion, it      and costs. The Debtor filed a Supplemental *387
also determine that the Unit's value is $263,000. Def.'s    Memorandum (“Debtor's Supplemental Memorandum”),
Resp. ¶ 14. The Court granted the Debtor's motion           ECF No. 94, on December 17, 2015; Mr. Manochi filed
on November 17, 2015, but, under the circumstances,         a Supplemental Memorandum (“WCCA's Supplemental
declined to determine the Unit's value. Order Granting      Memorandum”), ECF No. 97, on January 8, 2016, on
Pl.'s Mot. to Dismiss, ECF No. 19, Bankr. No. 14-16411,     behalf of WCCA; and the Debtor filed a Memorandum in
Adv. No. 15-00045.                                          Reply (“Debtor's Reply Memorandum”), ECF No. 102,
                                                            on January 15, 2016. 10
On November 17, 2015, the Court also held a hearing
on the Debtor's Objections. At the hearing, Mr. Manochi     On February 9, 2016, the Court concluded its hearing on
presented various exhibits on behalf of WCCA, including     the Debtor's Objections. At the hearing, Mr. Manochi
pre-petition bills as well as post-petition bills through   presented additional exhibits on behalf of WCCA,
November 11, 2015, and a statement of the Debtor's          including post-petition bills incurred after the first day of
account as of November 11, 2015. Through the exhibits,      the hearing on November 17, 2015, and a statement of
Mr. Manochi sought to substantiate WCCA's Proof of          the Debtor's account as of February 4, 2016. Through the
Claim and also the post-petition claims described above,    additional exhibits, Mr. Manochi sought to substantiate
which included $1,085.00 of monthly assessments, $375.00    the remaining post-petition claims described above, which
of late fees, $50.00 of other fees, and $21,134.77 of       included $75.00 of late fees and $13,450.73 of attorneys'
attorneys' fees and costs billed by Mr. Toll and Mr.        fees and costs billed by Mr. Toll and Mr. Manochi. Hr'g
Manochi. Hr'g on Obj. Claimant's Ex. 5.                     on Obj. Claimant's Exs. 10–11. “The Debtor opposed
                                                            any attempt to reopen the record on the Objections at
The Debtor filed a Memorandum in Support of Debtor's        that juncture,” but the Court permitted Mr. Manochi to
Objections (“Debtor's Memorandum”), ECF No. 91,             submit the additional exhibits. Debtor's Second Suppl.
on December 6, 2015, and Mr. Manochi filed a                Mem. 3.
Memorandum in Opposition to Debtor's Objections
(“WCCA's Memorandum”), ECF No. 92, on December              The Court then ordered the Debtor to submit any line
7, 2015, on behalf of WCCA. The Debtor argued that          item objections to WCCA's claims by March 1, 2016,
only the pre-petition monthly assessments and $618.19       and WCCA to submit any responses by March 15, 2016.
of WCCA's pre-petition attorneys' fees and costs—those      After the final round of supplemental briefing, the Debtor
related to WCCA's state court action against the Debtor     largely maintained his previous positions, but conceded
—were due and compensable. 9 Debtor's Mem. 7–8. The         the pre-petition special assessments and other fees to
Debtor conceded no special assessments, late fees, other    WCCA that he previously denied were due. Id. at 11.
fees, or post-petition amounts that WCCA claimed at the     The Debtor therefore requested that the Court reduce
prior hearing. Id. at 3–7.                                  WCCA's Proof of Claim to the sum of the pre-petition
                                                            monthly assessments, special assessments, other fees, and




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     9
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 69 of 82 PageID #: 1423


attorneys' fees and costs related to WCCA's state court
                                                                    A. Pre-Petition Claims Under § 502(b)
action against the Debtor: $8,993.33. 11 Id.
                                                                  [1]    [2] A proof of claim “is deemed allowed, unless
                                                                 a party in interest ... objects.” 11 U.S.C. § 502(a). “If
WCCA, however, maintained that it was due the full
                                                                 properly filed, a proof of claim is prima facie evidence of
amount of its pre-petition Proof of Claim. WCCA's
                                                                 the validity and amount of the claim, even if an objection is
Second Suppl. Mem. 13. WCCA also requested that the
                                                                 filed.” In re Wells, 463 B.R. 320, 326 (Bankr.E.D.Pa.2011)
Court “set [its] post-petition claim at $35,585.50 as of
                                                                 (emphasis added) (citations omitted) (citing Fed. R.
February 4, 2016.” 12 Id. The total requested by WCCA            Bankr. P. 3001(f)). A prima facie proof of claim “satisfies
is $51,796.55. 13 Id. at 2. WCCA finally requested that the      the claimant's initial obligation to go forward.” In re
Court award it “15% interest on its post-petition attorneys'     Allegheny Int'l, Inc., 954 F.2d 167, 173 (3d Cir.1992).
fees and costs,” pursuant to Declaration § 13.12. Id. at 12–
13.                                                               [3] [4] [5] [6] If a party in interest objects to a proof
                                                                 of claim, the Court “shall determine the amount of such
 *388 Meanwhile, the Debtor filed a Seventh Amended              claim ... as of the date of the filing of the petition, and
Chapter 13 Plan, ECF No. 98, on January 10, 2016,                shall allow such claim in such amount,” subject to several
and an Eighth Amended Chapter 13 Plan, ECF No.                   exceptions. 11 U.S.C. § 502(b). Upon the filing of an
104, on January 24, 2016. The Debtor thus filed a total          objection to a properly filed proof of claim, “[t]he burden
of nine Chapter 13 plans as of the filing of WCCA's              of going forward then shifts [from the claimant] to the
final memorandum on this matter, and a tenth thereafter.         objector to produce evidence sufficient to negate the prima
WCCA asserts that none of the plans proposed to timely           facie validity of the filed claim.” Allegheny Int'l, 954 F.2d
pay the full pre- and post-petition amounts due, or              at 173. “[I]f such objection to a claim is made, the court ...
to provide liens of corresponding priority, to WCCA.             shall allow such claim ... except to the extent that ...
WCCA's Second Suppl. Mem. 8. The issues raised by                (1) such claim is unenforceable against the debtor and
the Debtor and by WCCA with respect to the Debtor's              property of the debtor, under any agreement or applicable
Objections to WCCA's Proof of Claim are now ripe to be           law.” 11 U.S.C. § 502(b); see also Travelers Cas. & Sur. Co.
decided.                                                         of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 450, 127 S.Ct.
                                                                 1199, 167 L.Ed.2d 178 (2007) (quoting Raleigh v. Ill. Dep't
                                                                 of Revenue, 530 U.S. 15, 20, 120 S.Ct. 1951, 147 L.Ed.2d 13
III. DISCUSSION                                                  (2000)) (stating that a proof of claim shall be allowed only
As explained above, the Debtor has already conceded              to the extent that a claimant is entitled to such claim based
that the following pre-petition amounts should be                upon “the underlying substantive law creating the debtor's
allowed: $7,389 in monthly assessments, $950 in special          obligation”). Furthermore, with regard to any objection
assessments, and $35.64 in other fees. The Debtor also           to a proof of claim, “any defense to a claim that is available
concedes that WCCA is entitled to $618.69 in pre-petition        outside of the bankruptcy context is also available in
attorneys' fees and costs related to WCCA's state court          bankruptcy.” Travelers, 549 U.S. at 450, 127 S.Ct. 1199
action against the Debtor, but disputes that WCCA                (citing 4 Collier on Bank *389 ruptcy ¶ 502.03[2][b] (Alan
is entitled to the remaining $6,738.72 in pre-petition           N. Resnick & Henry J. Sommer eds., 15th ed. rev. 2006)).
attorneys' fees and costs, any portion of its post-petition      “[T]he objector must produce evidence which, if believed,
attorneys' fees and costs, interest on its post-petition         would refute at least one of the allegations that is essential
attorneys' fees and costs, or any of the pre-petition or post-   to the claim's legal sufficiency.” Allegheny Int'l, 954 F.2d
petition late charges. The Debtor's Objections to WCCA's         at 173–74. Finally, if the objector successfully refutes the
Proof of Claim therefore raise two primary issues: to what       claimant's prima facie claims, the burden of proof shifts
extent should the Court allow WCCA's (A) pre-petition            back to the claimant to “prove the validity of [its] claim[s]
claims for late charges and attorneys' fees and costs; and       by a preponderance of the evidence.” Id. at 174 (citing In
(B) post-petition claims for late charges, attorneys' fees       re WHET, Inc., 33 B.R. 424, 437 (Bankr.D.Mass.1983)).
and costs, and interest on such attorneys' fees and costs.
The Court will address these issues in turn.                     Here, WCCA properly filed its Proof of Claim under § 501
                                                                 and it is prima facie evidence of the claims therein. Upon
                                                                 the filing of the Debtor's Objections, the burden of proof


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     10
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 70 of 82 PageID #: 1424


shifted to the Debtor to produce evidence sufficient to           late charges. Debtor's Suppl. Mem. 3 (quoting Jordan, 91
negate the prima facie validity of the Proof of Claim. The        B.R. at 678).
Debtor will satisfy his burden of proof to the extent that he
can demonstrate that WCCA's pre-petition claims for late          In response, WCCA argues that “the imposition of
charges and attorneys' fees and costs are unenforceable           late charges by the Association is a matter of statute
under an agreement between himself and WCCA or under              and not contract” because it is authorized to impose
applicable state law. If the Debtor successfully refutes          such fees pursuant to UCA §§ 3302(a)(11) and 3315(a).
WCCA's prima facie claims, then WCCA must prove the               WCCA's Suppl. Mem. 2–3. Under the former, WCCA
validity of its claim by a preponderance of the evidence.         may, “[s]ubject to the provisions of the declaration ...
Mindful of these shifting burdens of proof, the Court must        (11) Impose charges for late payment of assessments.”
now determine the extent to which the Proof of Claim will         UCA § 3302(a). Under the latter, “[u]nless the declaration
be allowed.                                                       otherwise provides, fees, charges, late charges, fines and
                                                                  interest charged pursuant to section 3302(a)(10), (11) and
                                                                  (12) ... are enforceable as assessments under this section.”
                                                                  Id. § 3315(a).
                      1. Late Charges

WCCA attached a Financial Transaction sheet dated as               [8]    *390 It appears that WCCA is arguing that
of October 23, 2014 (“Sheet”), to its Proof of Claim which        the UCA is self-executing and that late charges may
sets forth, inter alia, a list of the pre-petition late charges   be automatically imposed against condominium owners
charged to the Debtor from October 17, 2006, to October           under UCA §§ 3302(a)(11) and 3315(a). To the extent that
14, 2014. Claim 6-1, Claims Register. Thus, WCCA set              WCCA makes this argument, the Court disagrees because
forth a prima facie claim for such pre-petition late charges      WCCA's interpretation of §§ 3302(a)(11) and 3315(a)
in the total amount of $380.                                      contradicts their plain meaning. See Com v. Packer, 568
                                                                  Pa. 481, 798 A.2d 192, 196 (2002) (citing 1 Pa. Cons.
The Debtor objects to the pre-petition late charges               Stat. § 1921(b); LTV Steel Co. v. Workers' Comp. Appeal
because (a) he is under “no contractual obligation”               Bd. (Mozena), 562 Pa. 205, 754 A.2d 666, 674 (1997))
to pay the late charges; (b) the late charges are so              (stating that “where the intent of the legislature is clear
excessive as to “constitute[ ] an unenforceable penalty           from the plain meaning of the statute, courts need not
clause”; and (c) the late charges are the product of a            pursue statutory interpretation”).
procedurally unconscionable adhesion contract. Debtor's
Mem. 4–5 (quoting In re Jordan, 91 B.R. 673, 680                  The language of §§ 3302(a)(11) and 3315(a)
(Bankr.E.D.Pa.1988)); Debtor's Reply Mem. 2–3. For                unambiguously empowers a condominium association to
the reasons explained below, the Court will sustain               impose and enforce late charges. However, it is clear
the Debtor's Objections to the pre-petition late charges          from the face of these provisions that the terms of the
because WCCA failed to prove that the Debtor was                  imposition of any late charge must necessarily be set
contractually obligated to pay late charges to WCCA. In           forth in a condominium association's declaration or other
addition, by WCCA's own admission, the Court concludes            governing document. Thus, under the clear language of
that the late charges sought to be imposed by WCCA                the UCA, WCCA may not impose late charges unless its
against the Debtor constitute unenforceable penalties.            Declaration or other governing document affirmatively
                                                                  sets forth the terms of the imposition of such charges.

                                                                  With regard to WCCA's Declaration, the Debtor argues
             a. The Imposition of Late Charges                    that “there is no provision in any contract ... between
                                                                  the parties providing for late charges.” Debtor's Mem.
 [7] At the outset, the Debtor denies that he is
                                                                  5. WCCA argues that a monthly late charge of $10 was
contractually obligated to pay the pre-petition late
                                                                  automatically assessed to any member of WCCA whose
charges because, pursuant to In re Jordan, 91 B.R. 673
                                                                  account became delinquent in excess of $20.01 pursuant to
(Bankr.E.D.Pa.1988), WCCA must have “express” and
                                                                  the Board's Administrative Resolution # 1 on March 17,
“unambiguous [ ]” contractual authorization to collect the
                                                                  1997 (“Resolution”). WCCA's Second Suppl. Mem. 11–



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        11
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 71 of 82 PageID #: 1425


12; Hr'g on Obj. Claimant's Ex. 1A. In addition, WCCA                         violations of this Declaration,
argues that it subsequently increased the late charge to $25                  the By-Laws and any rules
when the monthly condominium assessment increased to                          and regulations adopted pursuant
$195, as evidenced in the minutes of an October 16, 2013,                     thereto which the Board shall
WCCA Board meeting. WCCA's Second Suppl. Mem. 11–                             deem appropriate. Any rules and
12; Hr'g on Obj. Claimant's Ex. 4.                                            regulations shall be adopted or
                                                                              amended, from time to time, by
There is no provision in either WCCA's Declaration and                        means of appropriate resolutions
Bylaws which explicitly permits the imposition of late                        duly approved by the Board in
charges. The burden of proof therefore shifts to WCCA                         accordance with the By-Laws. A
to demonstrate that it is permitted to impose late charges                    copy of the rules and regulations and
under the Declaration or related governing documents.                         copies of any amendments thereto
                                                                              shall be delivered or mailed to each
The only reference to late charges in the Declaration is                      Owner and occupant of a Dwelling
found in § 13.2 which states that “[a]ny fees, charges,                       promptly after the adoption thereof
late charges, fines and interest which may be levied by                       and shall become binding upon all
the Executive Board pursuant to 3302(a)(10), (11) and                         Owners, their successors in title and
(12) of the [UCA], shall be subordinate to the lien of a                      assigns, and occupants of Dwellings.
Permitted Mortgage on a Unit.” Declaration § 13.2. This
section, alone, however, is insufficient to support WCCA's       Id. § 14.1(b).
imposition of late charges against the Debtor since it fails
to set forth that a late charge will actually be imposed or      Although it is possible that WCCA's Board may have
the terms of such late charge; it merely contemplates that,      adopted the Resolution in order to impose a monthly late
to the extent a late charge is imposed, it will be subordinate   charge of $10 against delinquent members pursuant to this
to the liens of permitted mortgagees.                            provision, WCCA has not provided this Court with any
                                                                 evidence that the Resolution was served on the Debtor, as
The only provisions in the Declaration which could               required by § 14.1(b) of the Declaration. In the absence of
remotely support the imposition of late charges are §§           such notice, it is clear that the Debtor could not possibly
13.5 and 14.1(b). Section 13.5 provides that “a special          be bound by the Resolution. In addition, the Court finds
assessment may be levied against the Unit Owner ... for          that the imposition of increased late charges of $25 is
violations of the terms and provisions of this Declaration       also insufficient since the Board apparently did not even
or the Rules and Regulations promulgated by the                  adopt a resolution in connection with such late charges
Executive Board from time to time.” Id. § 13.5. Thus,            and, again, WCCA failed to produce any evidence that the
under a generous reading of this provision, it is possible       Debtor was notified of any resolution adopting increased
that WCCA could have levied a special assessment against         late charges.
the Debtor in the form of a late charge for failure to timely
pay his monthly condominium assessment. However,
no evidence was presented that WCCA levied a special                         b. Unenforceable Penalty Provisions
assessment against the Debtor in order to impose late
charges.                                                         The Court's disallowance of WCCA's pre-petition late
                                                                 charges is further buttressed by this Court's determination
 *391 In addition, § 14.1(b) of the Declaration, which           that the late charges constitute unenforceable penalties,
permits WCCA's Board to adopt or amend rules                     which WCCA admitted. In opposing the late charges,
and regulations in order to remedy violations of                 the Debtor argued that they “are so excessive” that they
the Declaration through appropriate resolutions duly             cannot constitute liquidated damages and instead must
approved by WCCA's Board, provides:                              be disallowed as “unenforceable penalt [ies].” Debtor's
                                                                 Suppl. Mem. 4. In response, WCCA argued that it “must
            The Board shall have the power                       provide penalties which require unit owners to timely pay
            to adopt, amend and enforce ...                      assessments” because, otherwise, “unit owners will have
            procedures and penalties for


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      12
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 72 of 82 PageID #: 1426


no incentive to timely pay their assessments.” WCCA's         WCCA sets forth a prima facie claim for pre-petition
Suppl. Mem. 4.                                                attorneys' fees and costs in the amount of $7,357.41, as
                                                              evidenced in the Sheet attached to WCCA's Proof of
 [9]     [10]     [11] This issue turns on whether the Claim. Claim 6-1, Claims Register. As explained above,
late charges constitute permissible liquidated damages        the Debtor has already conceded $618.69 of such fees and
or unenforceable penalties under Pennsylvania law.            costs incurred in WCCA's state court action against him.
Liquidated damages are “the sum a party to a contract         However, the Debtor objects to the remaining $6,738.72
agrees to pay if he breaks some promise, and which,           of such fees and costs incurred largely to monitor the
having been arrived at by a good faith effort to estimate in  foreclosure proceedings on the Second Mortgage, and
advance the actual damage that will probably ensue from       the sheriff's sale scheduled thereafter, prior to the 2010
the breach, is legally recoverable ... if the breach occurs.” Bankruptcy; to monitor the 2010 Bankruptcy; to prepare
Pantuso Motors, Inc. v. CoreStates Bank, 568 Pa. 601, 798     and file a proof of claim, objection to confirmation, and
A.2d 1277, 1282 (2002) (quoting In re Plywood Co. of Pa.,     joinder motion therein; to appear at the confirmation/
425 F.2d 151, 154 (3d Cir.1970)). In contrast, a penalty      dismissal hearing therein; to monitor the subsequent
provision is not designed “as a pre-estimate of probable      foreclosure proceedings and both mortgages on the
actual damages, but as a punishment, the threat of which      Debtor's Unit; and to collect unpaid assessments from the
is designed to prevent the breach.” Id. (quoting Westmount    Debtor.
Country Club v. Kameny, 82 N.J.Super. 200, 197 A.2d
379, 382 (N.J.Super.Ct.App.Div.1964)). “If the amount of      The Debtor objects to the foregoing because (a) WCCA
damages assessed is subsequently adjudged unreasonable        did not incur the fees and costs as a prevailing party in an
in the light of either anticipated or actual harm, the        action against the Debtor; and (b) the fees and costs are
contractual provision will be voided as a penalty.” Finkle    unreasonable. Debtor's Second Suppl. Mem. 5–10. For
v. Gulf & W. Mfg. Co., 744 F.2d 1015, 1021 (3d Cir.1984)      the reasons explained below, the Court will deny in part
(quoting *392 Unit Vending Corp. v. Tobin Enters., 194        and grant in part the Debtor's Objections as to the pre-
Pa.Super. 470, 168 A.2d 750, 751 (1961)).                     petition attorneys' fees and costs.

 [12] In determining whether the late charges
are reasonable liquidated damages assessments or
                                                                             a. The Declaration and Bylaws
unenforceable penalties, WCCA has failed to provide any
evidence that they represent a good faith estimate of the       [13] The Debtor cites three provisions in the Declaration
administrative expense that it would incur if an owner was     and Bylaws, which “address the circumstances under
delinquent. Rather, WCCA admits that the late charges          which WCCA is entitled to recover reimbursement of its
are “penalties” imposed in order to deter owners from not      attorneys fees and costs.” Debtor's Second Suppl. Mem.
timely paying their assessments. WCCA's Suppl. Mem. 4.         4–5. First, he cites Declaration § 13.12, titled “Remedies,”
By its own description, therefore, each late charge is “a      which states, in pertinent part:
punishment, the threat of which is designed to prevent
the breach,” and thus, by definition, an unenforceable                     In the event of any violation
penalty. Pantuso Motors, 798 A.2d at 1282.                                 of the provisions of the Act,
                                                                           this Declaration, the ByLaws or
Based upon the foregoing, the Court will not allow                         the Rules and Regulations of the
WCCA's pre-petition late charges against the Debtor.                       Association by any Unit Owner ...
Neither the Declaration nor Bylaws permit the imposition                   the Association ... or the Executive
of late charges and such charges constitute unreasonable                   Board ... shall have each and all of
penalties. Accordingly, the Court will sustain the Debtor's                the rights and remedies that may
Objections with regard to the pre-petition late charges.                   be provided for in the [UCA], the
                                                                           Declaration, the ByLaws or said
                                                                           Rules and Regulations, or that may
                                                                           be available at law or in equity,
              2. Attorneys' Fees and Costs
                                                                           and may prosecute an action or other



              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                     13
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 73 of 82 PageID #: 1427


            proceedings against such defaulting                 The Debtor alleges that the foregoing provisions “were
            Unit Owner .... All expenses of                     drafted solely by WCCA” and therefore “must be
            the Executive Board in connection                   construed strictly against [it].” Id. at 7. The Debtor argues
            with any such actions or proceedings,               that the provisions should restrict recoverable attorneys'
            including court costs and attorneys                 fees and costs “to those determined by a trial court to be
            fees ... together with interest thereon             due to WCCA [for] services performed in connection with
            at the rate of fifteen percent (15%)                actions and proceedings initiated by WCCA in which it
            per annum until paid, shall be                      has been judicially determined to have been the prevailing
            charged to and assessed against such                party.” Id. at 6; see also id. at 7 (stating that “WCCA
            defaulting Unit Owner ....                          was empowered to draft these documents more broadly
                                                                and expressly include the services for which it seeks
 *393 Declaration § 13.12 (emphasis added). The Debtor          fee-reversal ... and chose not to do so”). The Debtor
argues that this provision “clearly limits reimbursement        therefore requests that the Court disallow the remaining
for attorneys fees and costs from unit owners to those in       pre-petition attorneys' fees and costs because WCCA was
connection with actions and proceedings against a unit          never “determined by any court to be entitled to costs and
owner.” Debtor's Second Suppl. Mem. 5. The Debtor also          attorneys fees as a prevailing party in any action brought
cites Declaration § 14.1(c)(ii), titled “Costs and Attorneys'   against the Debtor.” Id. at 6.
Fees,” which states:
                                                                In response, WCCA argues that, in addition to the
            In any proceeding arising because
                                                                attorneys' fees and costs described by the Debtor, it is also
            of an alleged failure of an Owner
                                                                entitled to the amounts set forth in Declaration § 13.8,
            to comply with the terms of
                                                                titled “Interest and Charges,” which states, in pertinent
            this Declaration, the By-Laws and
                                                                part:
            any rules and regulations adopted
            pursuant thereto, the prevailing                                Any delinquent owner shall also be
            party shall be entitled to recover                              obligated to pay (i) all expenses
            the costs of the proceeding and                                 of the Executive Board, including
            reasonable attorneys' fees; provided,                           reasonable attorney's fees incurred
            however, that no costs or attorneys'                            in the collection of the delinquent
            fees may be recovered against the                               assessment by legal proceedings or
            Board in any action unless the court                            otherwise, and (ii) any amounts
            shall first expressly find that the                             paid by the Executive Board for
            Board acted in bad faith.                                       taxes or on account of superior
                                                                            liens or otherwise to protect its
Declaration § 14.1(c)(ii) (emphasis added). The Debtor
                                                                            lien, which expenses and amounts,
argues this provision imposes the same limits as § 13.12
                                                                            together with accrued interest, shall
and adds “the requirement that the party entitled to be
                                                                            be deemed to constitute part of the
reimbursed must be ‘prevailing.’ ” Debtor's Second Suppl.
                                                                            delinquent assessment and shall be
Mem. 5.
                                                                            collectible as such ....

In addition, he cites Bylaws § 10.1.2, also titled “Costs       Declaration § 13.8 (emphasis added). WCCA argues that
and Attorney's Fees,” which states: “In any proceedings         § 13.8 “plainly sets forth Debtor's obligation to pay the
arising out of any alleged default by an Owner, the             Association's expenses to protect its lien” and that the
prevailing party shall be entitled to recover the costs of      remaining pre-petition attorneys' fees and costs may be
such proceeding and such reasonable attorney's fees as          allowed thereunder. WCCA's Second Suppl. Mem. 6.
may be determined by the court.” Bylaws § 10.1.2. He
argues that § 10.1.2 adds a final requirement: “that the        The Court concludes that WCCA correctly interprets §
entitlement to reimbursement be ‘determined’ by a court.”       13.8. As explained above, WCCA has liens on the Debtor's
Debtor's Second Suppl. Mem. 5.                                  Unit for the delinquent assessments pursuant *394 to
                                                                UCA § 3315(a) and Declaration § 13.12. Section 13.8


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       14
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 74 of 82 PageID #: 1428


plainly obligates the Debtor to pay any amounts that                          attorney in his profession; the results
WCCA expends to protect such liens, which would include                       he was able to obtain; the ability
attorneys' fees and costs. Such amounts are not limited                       of the client to pay a reasonable
thereunder to those expended in actions or proceedings                        fee for the services rendered; and,
filed by WCCA directly against the Debtor, and therefore                      very importantly, the amount of
are distinguishable from the amounts allowed under §§                         money or the value of the property
13.12 and 14.1(c)(ii) of the Declaration and § 10.1.2 of                      in question.
the Bylaws. See Declaration § 13.12 (stating that WCCA
and the Board “shall have each and all of the rights and         In re LaRocca's Tr. Estate, 431 Pa. 542,246 A.2d 337, 339
remedies that may be provided for in the [UCA], the              (1968). 14
Declaration, the By-Laws or said Rules and Regulations,
or that may be available at law or in equity, and may       [16] The Debtor's only line item objections to the
prosecute an action or other proceedings against such      pre-petition fees and costs were set forth in his first
defaulting Unit Owner”) (emphasis added); id. § 14.1(c)    memorandum. Therein, he asserted that Mr. Manochi
(stating that WCCA is entitled “to the remedies provided   committed a mathematical error when he calculated the
                                                           fees and costs listed in Invoice 2989. Although the Debtor
in this Declaration, and also to the following relief, none of
which shall be exclusive of any other remedies ”) (emphasisasserted that the error inflated the pre-petition fees and
added); Bylaws § 10.1 (stating that “[i]n addition to the  costs by $60.50, Mr. Manochi conceded that the error
remedies provided in the [UCA] and the Declaration, a      inflated the fees and costs by $78.00. Debtor's Suppl.
default by an Owner shall entitle the Association, acting  Mem. Ex. A; Debtor's Mem. 7. The Debtor asserted that
through its Executive Board to the following relief”)      Mr. Manochi committed additional *395 mathematical
(emphasis added).                                          errors, which, including the aforementioned concession,
                                                           inflated the pre-petition fees and costs by a total of
                                                           $468.75. Debtor's Suppl. Mem. Ex. A; Debtor's Mem. 7.
                                                           However, Mr. Manochi did not concede, and the Court's
          b. Reasonable Attorneys' Fees and Costs
                                                           calculations do not reveal, such errors. The Court will
 [14]    [15] If WCCA's remaining pre-petition fees and therefore reduce WCCA's Proof of Claim in the amount
costs are reasonable, they will be allowed as part of its  of Mr. Manochi's concession of $78.00.
Proof of Claim. Whether pre-petition attorneys' fees and
costs are reasonable is determined according to applicable In addition, the Court's calculations revealed an error not
nonbankruptcy law. See Travelers Cas. & Sur. Co. of Am.    asserted by the Debtor with respect to Invoice 3203. As
v. Pac. Gas & Elec. Co., 549 U.S. 443, 450, 127 S.Ct.      reflected in the Sheet, the portion of that invoice that
1199, 167 L.Ed.2d 178 (2007) (citing Raleigh v. Ill. Dep't was charged to the Debtor on August 6, 2012, was in
of Revenue, 530 U.S. 15, 20, 120 S.Ct. 1951, 147 L.Ed.2d   the amount of $869.64. However, as reflected in the pre-
13 (2000)) (stating that bankruptcy courts should “consult petition bills, that portion of the invoice was billed to
state law in determining the validity of most claims”      WCCA in the amount of $526.50, which is $343.14 less
under § 501(b)(1)). The Pennsylvania Supreme Court has     than the amount charged to the Debtor. Hr'g on Obj.
instructed that the following factors apply:               Claimant's Ex. 4. The Court will therefore reduce WCCA's
                                                           Proof of Claim by an additional $343.14.
             the amount of work performed; the
             character of the services rendered;           As stated above, the Court ordered the Debtor to submit
             the difficulty of the problems                additional line item objections following the conclusion
             involved; the importance of the               of the hearing on his Objections. Although the Debtor
             litigation; the amount of money or            purported to comply with the Court's order, he asserted
             value of the property in question;            only general objections to WCCA's attorneys' fees and
             the degree of responsibility incurred;        costs, not line item objections. Moreover, his objections
             whether the fund involved was                 were confined to a single paragraph in which he concluded
             ‘created’ by the attorney; the                that “[a] further line-by-line analysis could be undertaken,
             professional skill and standing of the        but only with considerable time-expenditures, which



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                      15
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 75 of 82 PageID #: 1429


should be unnecessary because the entire sum of amounts      of Declaration—I will review & advise.” Hr'g on Obj.
allowed to WCCA are likely to be ultimately classified       Claimant's Ex. 4. The Court will therefore reduce WCCA's
as unsecured and hence payable in very small part, or        Proof of Claim in the amount of such charge: $117.00.
disallowed entirely.” Debtor's Second Suppl. Mem. 9–
10. Accordingly, the Debtor asserted only two further        The sum of the foregoing reductions for mathematical
objections to the remaining pre-petition fees and costs.     errors and unreasonable or unauthorized charges is
                                                             $538.14. After subtracting this amount from WCCA's
First, the Debtor denied that “most of Mr. Toll's            request for prepetition attorneys' fees and costs of
services for monitoring the foreclosure action brought       $7,357.41, the Court concludes that WCCA holds a total
by the Debtor's first mortgagee ... were necessary.”         allowed pre-petition claim for attorneys' fees and costs
Id. at 9. As explained above, CitiMortgage holds the         equal to $6,819.27.
First Mortgage on the Debtor's Unit and maintained
foreclosure proceedings thereupon after the Debtor's 2010    This amount is eminently reasonable in light of the fact
Bankruptcy. If CitiMortgage had obtained a foreclosure       that it represents less than twenty-eight hours of legal
judgment and conducted a sheriff's sale, then WCCA           services provided over more than four years to recover
would have risked the complete divestment of its liens       the Debtor's delinquent assessments and protect WCCA's
for unpaid assessments due more than six months before       liens arising therefrom. Through those services, Mr.
the sale. UCA § 3315(b)(2). Therefore, these services        Toll and Mr. Manochi monitored multiple foreclosure
were reasonably incurred to protect WCCA's liens under       proceedings, preserved their client's claims in bankruptcy,
Declaration § 13.8.                                          and managed the collection of the Debtor's account.
                                                             Moreover, the vast majority of the pre-petition fees
Second, the Debtor denied that “Mr. Manochi's services       and costs were billed by Mr. Toll, whose testimony
for monitoring the Debtor's first bankruptcy were            was particularly credible and whose rate was more than
necessary.” Debtor's Second Suppl. Mem. 9. As explained      reasonable, especially in light of his vast experience and
above, the 2010 Bankruptcy commenced on December             credentials, which the Debtor did not challenge. Finally,
29, 2010. Therein, WCCA filed a proof of claim for           the Debtor could have prevented the incursion of all
delinquent assessments; objections to confirmation to        or most of such fees and costs had he timely paid
compel priority payment of pre- and post-petition arrears;   the delinquent assessments, or cured the delinquencies
and a motion to join the Trustee's motion to dismiss         in a reasonable timeframe, rather than allow them to
the bankruptcy because of the nonpayment of post-            accumulate over the four years preceding this bankruptcy.
petition arrears. Mr. Toll prepared the proof of claim
and Mr. Manochi prepared the objections and joinder          Based upon the foregoing, the Court concludes that
motion. Such services were reasonably incurred to protect    WCCA holds an allowed pre-petition secured claim
WCCA's liens in the Unit and to ensure that the Debtor       in the amount of $15,193.91, which represents the
did not discharge WCCA's claims in the 2010 Bankruptcy       following allowed pre-petition amounts: $7,389 in
under Declaration §§ 13.12 and 14.1(c)(ii) and Bylaws §      monthly assessments, $950 in special assessments, $35.64
6.1.2.                                                       in fees, and $6,819.27 in attorneys' fees and costs.

The Debtor's additional general objections to the
remaining pre-petition attorneys' fees and costs therefore      B. Post-Petition Claims Under § 506(b)
did not reveal any unreasonable or unauthorized fees          [17]   [18] As just discussed, WCCA holds an allowed
or costs. The Court's line-by-line analysis of the pre-      pre-petition secured claim equal to $15,193.91 (“Secured
petition bills, however, did discover one unauthorized       Claim”) under § 502. WCCA has also requested an award
charge. There is a single entry in Invoice 3203 on January   for post-petition late charges, interest and attorneys'
20, 2012, that does not appear to pertain to services        fees. 15 In order to determine whether WCCA is entitled
incurred in pursuit of this or related *396 matters.         to add post-petition claims to its Secured Claim, the Court
It reads: “Telephone with Cathy P. (fr) w/ question          looks to § 506(b) which provides:
re access to Milbourne to check water—see file memo
dictated; question re getting needed proxies for approval                To the extent that an allowed
                                                                         secured claim is secured by property


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                   16
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 76 of 82 PageID #: 1430


            the value of which ... is greater than               equal $232,278.26. 19 Based upon the foregoing, the Court
            the amount of such claim, there                      concludes that there is an equity cushion in the Unit
            shall be allowed to the holder of                    equal to $30,721.74 (“Equity Cushion”) and, therefore,
            such claim, interest on such claim,
                                                                 that WCCA is an oversecured creditor. 20 At the outset,
            and any reasonable fees, costs, or
                                                                 the Court will focus on WCCA's request for post-petition
            charges provided for under the
                                                                 attorneys' fees and costs. Accordingly, the Court will
            agreement or State statute under
                                                                 add WCCA's reasonable post-petition attorneys' fees and
            which such claim arose.
                                                                 costs, if any, to WCCA's Secured Claim to the extent of
11 U.S.C. § 506(b). Section 506(b) therefore “allows             the Equity Cushion. If the Court determines that WCCA's
oversecured creditors to add reasonable post-petition,           reasonable post-petition attorneys' fees and costs exceed
pre-confirmation attorney fees, interest, and costs to the       the Equity Cushion, the Court will disallow such excess
amount of their secured claim” to the extent of the value of     portion in its entirety and will not consider WCCA's
                                                                 request for interest on the post-petition attorneys' fees and
the underlying collateral. 16 *397 In re Joubert, 411 F.3d
                                                                 costs.
452, 454 (3d Cir.2005); see also In re Nunez, 317 B.R. 666,
670 (Bankr.E.D.Pa.2004) (stating that “section 506(b)
                                                                  [22]    [23] Under § 506(b), post-petition attorney's fees
applies only to post-petition interest, fees and costs sought
                                                                 may be allowed “if three elements are satisfied: (1) the
in a secured creditor's proof of claim” and that “[t]he
                                                                 claim is an oversecured, allowed secured claim; (2) the fees
‘allowability’ of pre-petition claims is governed by section
                                                                 are reasonable; and (3) the fees are provided for under
502 and not by section 506(b)”); 4 Collier on Bankruptcy ¶
                                                                 the agreement between the parties or by statute.” In re
506.04 [1] (Alan N. Resnick & Henry J. Sommer eds., 16th
                                                                 Gordon–Brown, 340 B.R. 751, 757 (Bankr.E.D.Pa.2006);
ed. 2013) (stating that “[t]he allowability of ... prepetition
                                                                 accord In re Nunez, 317 B.R. at 668 (stating the
amounts as part of the secured creditor's ‘claim’ is not
                                                                 same); Collier, supra, ¶ 506.04[3] (stating the same).
determined by section 506, but is governed by section 502
                                                                 However, unlike pre-petition fees and costs, whether post-
in conjunction with other provisions of the Code”).
                                                                 petition fees and costs are reasonable under § 506(b)
                                                                 is determined according to “federal standards.” Collier,
 [19] By the terms of § 506(b), however, the oversecured
                                                                 supra, ¶ 506.04[3][d]; see also In re Ryker, No. 06–1872,
creditor's ability to add reasonable post-petition attorney
                                                                 2007 WL 2138590, at *4 (3d Cir. July 27, 2007) (citing
fees to its secured claim is capped by the value of such
                                                                 In re A & P Diversified Techs. Realty, Inc., 467 F.3d
creditor's underlying collateral. To the extent that an
                                                                 337, 341 (3d Cir.2006)) (stating that § 506(b) “governs
oversecured creditor's reasonable post-petition attorney
                                                                 the reasonableness of ... attorneys' fees, irrespective of
fees exceed the value of its collateral, such excess portion
                                                                 conflicting state law” and “preempts conflicting state law
is disallowed in its entirety. See United Sav. Ass'n of Tex.
                                                                 regarding attorneys' fees”)).
v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365,
372, 108 S.Ct. 626, 98 L.Ed.2d 740 (1988) (addressing
                                                                  [24]   [25]   [26]  [27] Under federal law, the lodestar
the right to recover post-petition interest under § 506(b)
                                                                 approach controls whether post-petition attorneys' fees
and holding that § 506(b) has the “substantive effect
                                                                 and costs are reasonably incurred. See Gordon–Brown,
of denying undersecured creditors postpetition interest
                                                                 340 B.R. at 757. Pursuant to the lodestar approach,
on their claims—just as it denies over secured creditors
                                                                 the Court will inquire “into the hours spent by the
postpetition interest to the extent that such interest, when
                                                                 attorneys.” Lindy Bros. Builders, Inc. of Phila. v. Am.
added to the principal amount of the claim, will exceed the
                                                                 Radiator & Standard Sanitary Corp., 487 F.2d 161, 167
value of the collateral”). 17
                                                          (3d Cir.1973). 21 The Court need *399 not examine “the
                                                          exact number of minutes spent nor the precise activity to
   C. Calculation of WCCA's Post-Petition Claims Under    which each hour was devoted nor the specific attainments
   § 506(b)                                               of each attorney” as long as it can determine “the
 [20] [21] The Court has determined that the Unit has hours devoted to various general activities, e.g., pretrial
                                                          discovery, settlement negotiations,” etc. Id.
a value of $263,000.00. 18 The *398 Court has also
calculated that the total secured claims against the Unit



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                        17
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 77 of 82 PageID #: 1431


Accordingly, WCCA's post-petition fees and costs will             on the Debtor's unit. Id. at 9–10. *400 The Debtor argues
be allowed to the extent that they were reasonably                that, under such circumstances, Mr. Manochi “should
incurred and authorized under the Declaration and the             have gracefully conceded that the claim of WCCA was in
Bylaws. WCCA has incurred post-petition attorneys'                fact totally unsecured and stipulated to the relief sought.”
fees and costs totaling at least $34,585.50. Hr'g on              Id. at 10. As explained above, however, the Second
Obj. Claimant's Exs. 5, 10–11. WCCA incurred such                 Mortgage was satisfied on January 3, 2013. WCCA's
fees and costs largely to prepare and file its Proof of           Second Suppl. Mem. Ex. A. It was therefore entirely
Claim, motion to compel the payment of its post-petition          reasonable to defend against the Adversary Proceeding
fees and assessments, praecipe to withdraw the same,              because, if it did not, WCCA might have lost “all of its
memorandums in opposition to the Debtor's Objections,             security interest in Debtor's Property and quite possibly
and objections to the confirmation of eight of the Debtor's       [its] right to collect any pre- or post-petition amounts due
ten Chapter 13 plans in this bankruptcy; to prepare and           from Debtor.” Id. at 7–8.
file an answer, expert appraisal report, and response to the
Debtor's voluntary motion to dismiss, in the Adversary
Proceeding; and to collect unpaid assessments from the
                                                                             Dismissing the Adversary Proceeding
Debtor and respond to his lump sum payment proposals.
                                                                  Third, the Debtor denies that WCCA's opposition to
Just like with WCCA's pre-petition attorneys' fees and            his “attempts to voluntarily dismiss the initial adversary
costs, the Debtor argues that these fees and costs are not        proceeding” was necessary and asserts that WCCA should
authorized under the Declaration and Bylaws. However,             have executed a “Stipulation of Dismissal.” Debtor's
these arguments fail for the same reasons discussed above         Second Suppl. Mem. 10. However, WCCA reasonably
—namely, Declaration § 13.8 permits WCCA to incur                 devoted “significant time and expense” to prepare
attorneys' fees and costs to protect its lien against the Unit.   its Appraisal of the Debtor's Unit in the Adversary
                                                                  Proceeding. Def.'s Resp. ¶ 13. And the Debtor tacitly
The Debtor also lists several “specific services” that he         endorsed WCCA's Appraisal when he admitted that the
believes were unreasonably billed to him. 22 Debtor's             primary reason that he moved to dismiss the Adversary
Second Suppl. Mem. 9. However, the Debtor's arguments             Proceeding was his “subsequent review of ... evidence
as to these services fail, as explained below.                    of the value of the residence.” Pl.'s Mot. to Dismiss ¶
                                                                  4. WCCA did not act unreasonably, therefore, when it
                                                                  incurred time trying to obtain the Debtor's consent to
                                                                  the value of the Unit since WCCA was trying to avoid
                  Excessive Consultations
                                                                  the “additional time and expense” necessary to re-litigate
First, the Debtor denies that “the numerous consultations         the Unit's value in the lead bankruptcy case. Def.'s Resp.
between Mr. Toll and Mr. Manochi” were necessary.                 ¶ 13. Thus, WCCA reasonably opposed dismissal of the
Id. at 10. As a general principle, however, the Court             Adversary Proceeding in an attempt to secure the full
finds that it was necessary for Mr. Toll and Mr.                  value of its efforts to determine the value of the Unit
Manochi to occasionally consult each other in order to            therein.
competently represent WCCA. The Court will therefore
reduce WCCA's post-petition claims only if, and to the
extent that, a line-by-line analysis of its post-petition bills                   Objections to Confirmation
reveals that its attorneys excessively consulted with each
other.                                                            Fourth, the Debtor denies that WCCA's “voluminous”
                                                                  objections to the confirmation of the Debtor's Chapter
                                                                  13 plans were necessary because the plans “could not
                                                                  have been confirmed.” Debtor's Second Suppl. Mem. 10.
           Defending the Adversary Proceeding
                                                                  According to the Debtor, confirmation of his Chapter 13
Second, the Debtor denies that it was necessary to defend         plans would have been denied, even if WCCA did not
against his Adversary Proceeding if Mr. Manochi knew              object, because of “[t]he presence of other, larger creditors
of, but failed to disclose, Wells Fargo's Second Mortgage


               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                         18
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 78 of 82 PageID #: 1432


of the Debtor whose claims were not totally satisfactorily    WCCA's “excessive undertakings ... do not exhibit the
treated.” Debtor's Mem. 1.                                    spirit of economy that might be expected from a creditor
                                                              actually concerned about saving costs to its members.”
The foregoing argument is absurd. In the event of a unit      Debtor's Second Suppl. Mem. 8–9; Debtor's Reply Mem.
owner's failure to timely pay assessments, WCCA and the       3. The Debtor therefore requests that the Court allow no
Board are plainly entitled to “each and all of the rights     more than 10% of WCCA's post-petition fees and costs.
and remedies that may be provided for in the [UCA], the       Debtor's Second Suppl. Mem. 9.
Declaration, the By-Laws or said Rules and Regulations,
or that may be available at law or in equity.” Declaration    In response, WCCA argues that all of the legal actions
§ 13.12. WCCA was not obligated, and it would not have        it has taken during the Debtor's bankruptcy proceeding
been wise for WCCA, to entrust the protection of its rights   were necessary to ensure that the Debtor pays WCCA
and remedies to the Debtor's other creditors, the Trustee,    what it is owed. WCCA's Second Suppl. Mem. 9. WCCA
or the Court merely to consolidate the objections filed in    alleges that if it had forfeited the amounts it was owed,
this bankruptcy:                                              then other, nondefaulting unit owners would have borne
                                                              the resulting burden. WCCA's Suppl. Mem. 7–8. Such
            In none of the plans did Debtor                   a result, WCCA concludes, “would not only be unfair
            agree to pay the amounts Debtor                   to the other unit owners, it would pervert justice.” Id.
            owed as set forth in WCCA's                       WCCA concludes that it is therefore “entitled to the full
            proof of claim or the post-                       amount of its attorneys' fees and costs even if those fees
            petition amounts due WCCA at                      and costs are disproportionate to the non-attorneys' fees
            the time of confirmation. In                      assessments [it] seeks.” WCCA's Second Suppl. Mem.
            none of these plans did Debtor                    9–10 (citing Arches Condo. Ass'n v. Robinson, 131 A.3d
            acknowledge WCCA's lien rights                    122 (Pa.Commw.Ct.2015); Latch's Lane Owners Ass'n
            in these amounts or agree to                      v. Bazargani, No. 2408 C.D. 2009, 2010 WL 9516204
            pay post-confirmation Association                 (Pa.Commw.Ct. Apr. 13, 2010); Mountain View Condo.
            assessments. These failures required              Ass'n v. Bomersbach, 734 A.2d 468 (Pa.Commw.Ct.1999)).
            WCCA to object to the plans. Had
            the Association not timely objected,              The Court agrees with WCCA. First, although the
            and any one of the [ten] plans been               Debtor has incurred attorneys' fees on account of its
            confirmed, the Association and its                legal battle with WCCA in this proceeding, and although
            Board members would have been                     the amount that the Debtor may use to pay such fees
            subjected to possible legal claims                might otherwise have been available to pay the Debtor's
            from the paying unit owners that                  unsecured creditors, WCCA is clearly entitled to take
            the Association was not properly                  reasonable action in order to enforce its liens to the
            protecting their interests.                       full extent of its claims. Such advantages enjoyed by
                                                              secured creditors are inherent in the basic structure of
WCCA's Second Suppl. Mem. 8. Moreover, such
                                                              the Bankruptcy Code. See 11 U.S.C. §§ 502–03, 506–07
entrustment could have possibly exposed its counsel to
                                                              (setting forth the rules governing secured and unsecured
punishment for violations of the rules of professional
                                                              claims).
conduct. *401 The Court therefore will deny the Debtor's
Objections.
                                                              Second, as WCCA observed, it is not unprecedented
                                                              to award attorneys' fees and costs to condominium
                                                              associations in excess of the amounts for which such
    Unsecured Creditors and Excessive Undertakings            fees and costs were incurred to recover. 23 Contrary to
                                                              the Debtor's criticism of its “spirit of economy,” such
The Debtor finally argues that WCCA's post-petition
                                                              cases clarify that WCCA may “stand on princip[le]” and
fees and costs as a whole are unreasonable for two
                                                              “pursue its legally correct position.” E.g., Mountain View,
reasons. According to the Debtor, (1) his “limited
                                                              734 A.2d at 471. As a result, WCCA was permitted to
financial resources ... should not be exhausted by one
                                                              incur whatever reasonable attorneys' fees and costs were
creditor” to the detriment of his other creditors; and (2)


              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                    19
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)   Document 29-1 Filed 11/01/18 Page 79 of 82 PageID #: 1433


necessary in order to protect and enforce all of its rights,      by Mr. Manochi from December 2015 to January 2016.
                                                                  Hr'g on Obj. Claimant's Ex. 11. However, the sum of the
and its lien against the Unit, under the Declaration and
                                                                  bills therefor is only $4,542.25. Id. The Court will therefore
applicable state law.
                                                                  reduce WCCA's post-petition attorneys' fees and costs by
                                                                  the amount of such error: $59.75.
 *402 Finally, the Debtor's actions in this bankruptcy
proceeding demonstrate that he is substantially
                                                                  Based upon the foregoing, WCCA has incurred
responsible for the inflated fees and costs to which he
                                                                  reasonable post-petition attorneys' fees and costs totaling
objects. The Debtor has consistently failed to file plans
                                                                  $34,525.75. As explained above, however, the Court will
that proposed to grant liens to secure the delinquent pre-
                                                                  only allow WCCA's reasonable post-petition attorneys'
petition assessments, or to pay post-petition assessments,
                                                                  fees and costs to the extent of the Equity Cushion which
to WCCA. Instead, he filed numerous plans that he
                                                                  is equal to $30,721.74. Thus, the Court will limit the
admitted “could not have been confirmed.” Debtor's
                                                                  award of WCCA's reasonable post-petition attorneys' fees
Second Suppl. Mem. 10. As WCCA observed, the Debtor
                                                                  and costs under § 506(b) to $30,721.74. Finally, WCCA's
therefore “plainly controlled the nature and length of
                                                                  request for the remainder of its post-petition attorneys'
the litigation” that produced the claims to which he now
                                                                  fees and costs and interest on its post-petition attorneys'
objects. WCCA Second Suppl. Mem. 9. In addition, the
                                                                  fees and costs will be disallowed because they exceed the
Debtor has acknowledged that, although he repeatedly
                                                                  Equity Cushion in the Unit.
stated in his plans that he was current on all monthly post-
petition assessments to WCCA, those statements were not
true. Through the Declaration and the Bylaws, the Debtor          IV. CONCLUSION
clearly was on notice of the risk posed by his refusal to         For the foregoing reasons, the Debtor's Objections to
pay monthly post-petition assessments and by proposing            WCCA's Proof of Claim will be sustained in part and
plans that he admits were patently unconfirmable and              denied in part. The Court concludes that WCCA holds an
failed to protect WCCA's lien in the Unit: that he would be       allowed prepetition secured claim of $15,193.91 pursuant
liable to pay the resulting attorneys' fees and costs incurred    to § 502 and that WCCA holds an additional secured claim
by WCCA to protect its interests. He will now be held             of $30,721.74 as an oversecured creditor pursuant to §
responsible for his actions.                                      506(b) on account of reasonable post-petition attorneys'
                                                                  fees and costs. The Court concludes therefore that WCCA
                                                                  holds a total allowed secured claim against the Debtor
            The Court's Line-by-Line Analysis                     equal to $45,915.65.

As explained above, the Debtor's objections to WCCA's             An appropriate order follows.
post-petition claims for attorneys' fees and costs did
not reveal any unreasonable or unauthorized charges.
Although the Court conducted a line-by-line analysis of           All Citations
WCCA's post-petition bills, the Court discovered only
                                                                  557 B.R. 376
one error not asserted by the Debtor. WCCA claimed
$4,602.00 of fees and costs related to services performed


Footnotes
1      As a member of WCCA, the Debtor was required to pay “monthly assessments” for “common expenses” of Williamsburg
       Commons, and certain “special assessments” for “limited common expenses.” Declaration §§ 2.2.c, .e, 13.1. Special
       assessments were set by the WCCA Executive Board (“Board”) as necessary to offset annual budget shortfalls and
       oversights, including the non-payment of an assessment by a unit owner. Id. § 13.5. Monthly and special assessments
       were due on the first day of each month and accrued interest at a limited rate from the tenth day thereafter. Id. §§ 13.1,
       13.8.
2      Section 3315(a) of UCA establishes that WCCA “has a lien on a unit for any assessment levied against that unit or fines
       imposed against its unit owner from the time the assessment or fine becomes due.” UCA § 3315(a). Declaration § 13.12




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                           20
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)     Document 29-1 Filed 11/01/18 Page 80 of 82 PageID #: 1434


       establishes that if the Debtor violates any provisions of UCA, the Declaration, the Bylaws, or any rules and regulations
       adopted by the Board, WCCA and the Board
             may prosecute an action or other proceedings against such defaulting Unit Owner and/or others for enforcement
             of any lien .... All expenses of the Executive Board in connection with any such actions or proceedings, including
             court costs and attorneys fees ... shall be charged to and assessed against such defaulting Unit Owner ... and the
             Association shall have a lien for all of the same, as well as for nonpayment of the respective share of the Common
             Expenses, upon the Unit.
          Declaration § 13.12 (emphasis added).
3      Mr. Toll, who had been monitoring the Debtor's 2010 Bankruptcy, contacted Wells Fargo's counsel to request that it modify
       the Settlement Stipulation to “accommodate” the post-petition arrears that the Debtor owed to WCCA, on September 23,
       2011. Hr'g on Obj. Claimant's Ex. 4.
4      The Debtor and his wife had filed a Chapter 13 Plan, ECF No. 21, Bankr. No. 10-31122-bif, on January 25, 2011; an
       Amended Chapter 13 Plan, ECF No. 86, Bankr. No. 10-31122-bif, on September 22, 2011; and a Second Amended
       Chapter 13 Plan, ECF No. 89, Bankr. No. 10-31122-bif, on October 18, 2011.
5      Section 3315(b)(1) of UCA provides that WCCA's lien “is prior to all other liens” except those “recorded before the
       recordation of the declaration”; “[m]ortgages ... securing first mortgage holders and recorded before the due date of the
       assessment”; “[j]udgments obtained for obligations secured by [such] mortgages”; and “[l]iens for real estate taxes and
       other governmental assessments or charges against the unit.” UCA § 3315(b)(1).
6      Section 3315(b)(2) of UCA states that WCCA's lien is divested upon a judicial sale:
             (i) As to unpaid common expense assessments ... that come due during the six months immediately preceding the
             date of a judicial sale of a unit in an action to enforce collection of a lien against a unit by a judicial sale, only to the
             extent that the six months' unpaid assessments are paid out of the proceeds of the sale.
             (ii) As to unpaid common expense assessments ... other than the six months assessment referred to in subparagraph
             (i), in the full amount of these unpaid assessments, whether or not the proceeds of the judicial sale are adequate to
             pay these assessments. To the extent the proceeds of the sale are sufficient to pay some or all of these additional
             assessments ... they shall be paid before any remaining proceeds may be paid to any other claimant, including the
             prior owner of the unit.
          UCA § 3315(b)(2) (emphasis added).
7      On December 10, 2014, CitiMortgage filed a proof of claim against the Debtor for $217,084.35, for the loan secured by the
       First Mortgage. Claim 8-1, Claims Register. The Debtor allegedly stopped regularly paying the monthly installments due
       on the loan secured by the First Mortgage such that thirty-five installments were past-due by August 2014. Id. Ex. A-1.
8      On July 15, 2015, the Court granted a stipulation between the Debtor and WCCA to extend the deadline to file expert
       appraisal reports in the Adversary Proceeding. Order, ECF No. 13, Bankr. No. 14-16411, Adv. No. 15-00045. The Debtor
       did not submit a report to refute WCCA's Appraisal. Def.'s Resp. ¶ 6.
9      The Debtor asserted that the pre-petition monthly assessments totaled $7,349.00, which was “the sum of the first five
       entries” of the pre-petition bills submitted by WCCA at the hearing on November 17, 2015. Debtor's Mem. 3. The Debtor
       also asserted that WCCA agreed to the foregoing via email on December 2, 2015, but insisted upon “special assessments
       and a fine, of which the Debtor is unaware and therefore cannot agree is due.” Id. at 3–4. The Debtor submitted a copy
       of the above-referenced email to the Court, which substantiates the foregoing assertions. Suppl. Mem. Ex. A, ECF No.
       94. The figure quoted by the Debtor as the total pre-petition assessments due, however, is less than the sum of the pre-
       petition assessments that WCCA listed in the pre-petition bills, which is $7,389.00, according to the Court's calculations.
       Hr'g on Obj. Claimant's Ex. 4. Moreover, in the email, Mr. Manochi asserted that “the non-legal pre-petition amounts due
       are $8,754.64,” which matches the sum of the nonlegal pre-petition bills he submitted at the hearing notwithstanding the
       pre-petition assessments that the Debtor asserted totaled only $7,349.00. Suppl. Mem. Ex. A; Hr'g on Obj. Claimant's
       Ex. 4. The Court therefore rejects the Debtor's calculation of the pre-petition monthly assessments and finds that the total
       pre-petition monthly assessments equal $7,389.00.
          The Debtor also miscalculated the total of WCCA's attorneys' fees and costs that he listed as compensable. The correct
          total is $618.69. Hr'g on Obj. Claimant's Ex. 4.
10     Meanwhile, on December 29, 2015, CitiMortgage filed a motion for relief from the automatic stay to maintain foreclosure
       proceedings on the First Mortgage. CitiMortgage Mot. ¶ 11. The Debtor filed an Answer, ECF No. 99, on January 11,
       2016, and CitiMortgage filed a Praecipe to Withdraw, ECF No. 118, on March 30, 2016.
11     The Debtor erroneously asserted that the conceded amounts totaled $8,992.85. Although the Debtor apparently
       corrected his previous miscalculation of the pre-petition monthly assessments, he apparently did not correct his previous



               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                                   21
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 81 of 82 PageID #: 1435


       miscalculation of the conceded attorneys' fees and costs. The Debtor also apparently miscalculated the total of the special
       assessments and other fees that he conceded in his most recent memorandum. The correct amount of the pre-petition
       charges conceded by the Debtor is $8,993.33 and is broken down into $7,389.00 in monthly assessments, $950.00 in
       special assessments, $35.64 in other fees, and $618.69 in attorneys' fees and costs.
12     The Court believes that the correct amount of post-petition attorneys' fees and costs requested by WCCA is $34,585.50
       broken down into WCCA's two prior requests of $21,134.77 and $13,450.73.
13     The Court believes that the correct amount of WCCA's total requested claims is $51,796.55 broken down into WCCA's
       Proof of Claim of $16,112.05, post-petition attorneys' fees and costs of $34,585.50, post-petition monthly assessments
       of $599.00, late charges of $450.00, and other fees of $50.00.
14     See also Arches Condo. Ass'n v. Robinson, 131 A.3d 122, 131–32 (Pa.Commw.Ct.2015) (stating that the trial court
       should have applied such factors to determine whether the fees and costs that a condominium association's executive
       board incurred to collect delinquent assessments were reasonable, but that it may be sufficient to consider only “factors
       such as the nature and length of the litigation, the responsibilities of the parties in affecting the nature and length of the
       litigation, and the competitiveness of the rate and time expended”).
15     As discussed below, the Debtor is only entitled to post-petition late charges under § 506(b) if a Pennsylvania statute, or
       an agreement between the Debtor and WCCA, authorizes such charges. Since the Court has already determined that
       no statute or agreement exists which permits WCCA to impose late charges, the Court will deny WCCA's request for
       post-petition late charges.
16     The Debtor argues that WCCA's post-petition attorney's fees and costs can only be allowed by this Court as an
       administrative expense under § 503(b) and that WCCA has not demonstrated that it is entitled to an administrative claim
       thereunder. Debtor's Second Suppl. Mem. 1. Although the Court agrees that WCCA's post-petition attorneys' claims do
       not qualify as administrative expenses under § 503(b), they may be allowed under § 506(b) to the extent of the value of
       the underlying collateral, subject to this Court's determination that such fees are reasonable.
17     See also Tribune Media Co., No. 08–13141 (KJC), 2015 WL 7307305, at *3 (Bankr.D.Del. Nov. 19, 2015) (quoting In re
       Glob. Indus. Techs., Inc., 327 B.R. 230, 239–40 (Bankr.W.D.Pa.2005)) (stating that “post-petition interest, attorney's fees
       and costs are recoverable only by oversecured creditors” because (1) “unsecured creditors have no clear entitlement to
       postpetition attorneys' fees” in the Bankruptcy Code; (2) the United States Supreme Court “permitted only oversecured
       creditors to recover postpetition interest” under § 506(b) in Timbers; (3) claims are determined “as of the date the petition
       was filed” under § 502(b), and then post-petition claims are added “to the extent a creditor is oversecured” under § 506(b);
       and (4) “it is inequitable to allow certain unsecured creditors to recover postpetition attorney's fees at the expense of
       similarly situated claimants”), mot. to certify appeal granted sub nom. In re Tribune Media Co., C.A. No. 15–1116–GMS,
       2016 WL 1451161 (D.Del. Apr. 12, 2016); In re Plymouth House Health Care Ctr., No. 03–19135, 2005 WL 2589201,
       at *5 (Bankr.E.D.Pa. Mar. 15, 2005) (stating that “an unsecured creditor or an undersecured creditor is not entitled to
       recover postpetition fees and costs arising from his claim”); Glob. Indus. Techs., 327 B.R. at 239 (agreeing “with the
       majority of courts that unsecured creditors may not include postpetition attorneys' fees in their claims from a bankruptcy
       estate”) (footnote omitted); In re Loewen Grp. Int'l, Inc., 274 B.R. 427, 444 (Bankr.D.Del.2002) (stating that “post-petition
       fees and costs may only be recovered by creditors to the extent their claims are oversecured”). But see Collier, supra,
       ¶ 502.03[2][b] (stating that “the trend seems to be moving towards courts allowing” unsecured claims for post-petition
       attorneys' fees “where permitted by state law or contractual agreement”).
18     The Debtor has not provided any evidence regarding the value of the Unit. WCCA submitted an Appraisal of the Unit
       in the Adversary Proceeding filed by the Debtor against WCCA, which listed the value as $263,000. In the absence
       of any evidence from the Debtor regarding the value of the Unit and for the purpose of determining whether WCCA is
       oversecured, the Court will adopt the value of the Unit listed in the Appraisal of $263,000. To the extent that the Debtor
       contests the value of the Unit, he may file a timely motion for reconsideration of the Order that will accompany this
       Opinion. At the hearing on the motion for reconsideration (“Hearing”), the Debtor may present testimony by the Debtor,
       and/or an appraiser, of the value of the Unit provided that the Debtor gives a copy of any appraisal used by the Debtor
       at the Hearing to WCCA at least one week before the Hearing.
19     The Court determined the total amount of secured claims against the Unit by adding the allowed secured claim of the
       First Mortgage in the amount of $217,084.35 to WCCA's allowed secured claim of $15,193.91. Although the Debtor has
       alleged that “it has recently come to light” that his Unit “has a second mortgage of approximately $100,000 against it,”
       it is clear that Wells Fargo's Second Mortgage on the Unit was satisfied on January 3, 2013. Debtor's Second Suppl.
       Mem. 7; WCCA's Second Suppl. Mem. Ex. A.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              22
In Case   1:15-cv-01116-RGA
   re Milbourne, 557 B.R. 376 (2016)    Document 29-1 Filed 11/01/18 Page 82 of 82 PageID #: 1436


20     “When the value of the collateral exceeds the amount of the claim, the creditor is ‘oversecured.’ ” In re Ryker, No. 06–
       1872, 2007 WL 2138590, at *3 n. 6 (3d Cir. July 27, 2007).
21     Ordinarily, the Court would also “fix a reasonable hourly rate” for the services provided by the attorneys, considering their
       “legal reputation and status.” Lindy Bros., 487 F.2d at 167. However, WCCA correctly observes that the “Debtor does not
       challenge the skill, expertise or hourly rates charged by either Mr. Toll or [Mr. Manochi].” WCCA's Second Suppl. Mem.
       7. The Court therefore will not conduct such an inquiry.
22     The Debtor further argues that “[n]o more than” $3,000 should have been billed for the post-petition legal services provided
       before the hearing on November 11, 2015, and that “[n]o more than” $1,000 should have been billed for the legal services
       provided in opposition to Debtor's voluntary dismissal of the Adversary Proceeding. Debtor's Second Suppl. Mem. 10.
       However, the Court cannot evaluate whether the precise figures quoted by the Debtor fairly represent the only fees and
       costs that should have been billed for such legal services because he has not provided line item objections thereto.
          The Debtor also argues that, to the extent that WCCA's post-petition attorneys' fees and costs are unauthorized under
          the parties' agreements, they may be allowed only “in extraordinary situations, such as where legally unjustifiable
          conduct of a party or counsel for a party is established, or where the debtor requests some extraordinary dispensation.”
          Debtor's Mem. 6–7 (quoting In re Nickleberry, 76 B.R. 413, 424 (Bankr.E.D.Pa.1987)). The Debtor therefore denies
          that the post-petition fees and costs may be allowed because “[t]here are no such circumstances here on the part of
          the Debtor or his counsel.” Id. However, as the Court will explain below, all of WCCA's post-petition fees and costs
          were authorized under the Declaration and the Bylaws.
23     See Arches, 131 A.3d at 125 (upholding a judgment of $27,355.68, including $26,206.68 of attorneys' fees and costs
       to collect unpaid fees and assessments); Latch's Lane, 2010 WL 9516204, at *4–5 (upholding a judgment of $18,000,
       including $17,297.71 of attorneys' fees and costs to collect unpaid late fees); Mountain View, 734 A.2d at 469 (upholding
       a judgment of $46,548.64 of attorneys' fees and costs to collect prior fees and costs for unpaid assessments). Although
       federal law controls the reasonableness of attorneys' fees under § 506, the policies articulated in these cases are
       pervasive.


End of Document                                                © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                              23
